     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 1 of 229
                                                                         1




 1                             UNITED STATES DISTRICT COURT
 2                              DISTRICT OF MASSACHUSETTS
 3     _______________________________
 4     UNITED STATES OF AMERICA,
 5                           Plaintiff,            Criminal Action
                                                   No. 16-CR-10343-ADB
 6     v.
                                                   January 22, 2019
 7     MICHAEL J. GURRY, RICHARD M.                Pages 1 to 229
       SIMON, SUNRISE LEE, JOSEPH A.
 8     ROWAN, and JOHN KAPOOR,
 9                       Defendants.
       _______________________________
10

11

12
                        TRANSCRIPT OF JURY TRIAL - DAY 2
13                 BEFORE THE HONORABLE ALLISON D. BURROUGHS
                           UNITED STATES DISTRICT COURT
14                        JOHN J. MOAKLEY U.S. COURTHOUSE
                                ONE COURTHOUSE WAY
15                              BOSTON, MA 02210
16

17

18

19

20

21                            KELLY MORTELLITE, RMR, CRR
                                JOAN M. DALY, RMR, CRR
22                             Official Court Reporters
                           John J. Moakley U.S. Courthouse
23                          One Courthouse Way, Room 5507
                                  Boston, MA 02210
24                              joanmdaly62@gmail.com
25
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 2 of 229
                                                                        2




 1     APPEARANCES:
 2
       FOR THE GOVERNMENT:
 3
                 FRED WYSHAK
 4               K. NATHANIEL YEAGER
                 Assistant U.S. Attorneys
 5               United States Attorney's Office
                 John Joseph Moakley Federal Courthouse
 6               1 Courthouse Way
                 Suite 9200
 7               Boston, Massachusetts 02210
                 617.748.3100
 8               fred.wyshak@usdoj.gov
                 nathaniel.yeager@usdoj.gov
 9               david.lazarus2@usdoj.gov
10
       FOR THE DEFENDANT MICHAEL J. GURRY:
11
                 TRACY A. MINER
12               MEGAN A. SIDDALL
                 Demeo LLP
13               200 State Street
                 Boston, Massachusetts 02109
14               617.263.2600
                 tminer@demeollp.com
15               msiddall@demeollp.com
16
       FOR THE DEFENDANT RICHARD M. SIMON:
17
                 STEVEN TYRRELL
18               PATRICK J. O'TOOLE, JR.
                 Weil, Gotshal & Manges LLP
19               100 Federal Street
                 Boston, Massachusetts 02110
20               617.772.8365
                 steven.tyrrell@weil.com
21               patrick.otoole@weil.com
22

23

24

25
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 3 of 229
                                                                        3




 1     APPEARANCES (continued):
 2
       FOR THE DEFENDANT SUNRISE LEE:
 3
                 PETER C. HORSTMANN
 4               Law Offices of Peter Charles Horstmann
                 450 Lexington Street
 5               Suite 101
                 Newton, Massachusetts 02466
 6               617.723.1980
                 pete@horstmannlaw.com
 7

 8     FOR THE DEFENDANT JOSEPH A. ROWAN:
 9               MICHAEL KENDALL
                 ALEXANDRA I. GLIGA
10               White & Case, LLP
                 75 State Street
11               Boston, Massachusetts 02109
                 617.939.9310
12               michael.kendall@whitecase.com
                 alexandra.gliga@whitecase.com
13

14     FOR THE DEFENDANT JOHN KAPOOR:
15               BETH WILKINSON
                 KOSTA S. STOJILKOVIC
16               Wilkinson Walsh Eskovitz
                 2001 M Street NW
17               Washington, D.C. 20036
                 202.847.4000
18               bwilkinson@wilkinsonwalsh.com
                 kstojilkovic@wilkinsonwalsh.com
19
                 AARON M. KATZ
20               BRIEN T. O'CONNOR
                 Ropes & Gray
21               Prudential Tower
                 800 Boylston Street
22               Boston, Massachusetts 02199
                 617.951.7385
23               aaron.katz@ropesgray.com
                 boconnor@ropesgray.com
24

25
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 4 of 229
                                                                        4




 1                              P R O C E E D I N G S
 2                     (The following proceedings were held in open
 3     court before the Honorable Allison D. Burroughs, United
 4     States District Judge, United States District Court, District
 5     of Massachusetts, at the John J. Moakley United States
 6     Courthouse, One Courthouse Way, Boston, Massachusetts, on
 7     January 22, 2019.)
 8                 THE COURT: Let's do this first, okay? All right.
 9     Karen call the case, please.
10                 THE CLERK: This is criminal matter 16-10343,
11     United States v. Michael Gurry, et al. Will counsel identify
12     themselves for the record.
13                 MR. WYSHAK: Good morning, Your Honor. Fred Wyshak
14     and Nate Yeager for the United States.
15                 MS. WILKINSON: Good morning, Your Honor. Beth
16     Wilkinson and Kosta Stojilkovic for Dr. Kapoor, and Dr.
17     Kapoor is present in the courtroom.
18                 MS. MINER: Good morning, Your Honor. Tracy Miner
19     for Mike Gurry who is present in the courtroom.
20                 MR. TYRRELL: Good morning, Your Honor. Richard
21     Tyrrell for Richard Simon who is present in the courtroom.
22                 MR. HORSTMANN: Good morning, Your Honor. Peter
23     Horstmann on behalf of Sunrise Lee who is present courtroom.
24                 MR. KENDALL: And finally, Your Honor, Mike Kendall
25     for Joe Rowan who is also present in the courtroom.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 5 of 229
                                                                        5




 1                 THE COURT: Okay. Mr. Wyshak, the only objection I
 2     got from the government was on the immunity question.
 3                 MR. WYSHAK: Yes, Judge.
 4                 THE COURT: And I did not think that what you
 5     submitted -- although it may have been legally accurate, I
 6     don't think that it's going to adequately identify jurors who
 7     have an issue with immunity. I just think it's too --
 8                 MR. WYSHAK: Well, when I prep a witness to respond
 9     to questions the defense may ask them and even I may ask them
10     on direct about an immunity order, I prep them to say, "I
11     understand nothing I say here can be used against me." I
12     don't prep them to say, "I can never be prosecuted for this
13     crime," because that's just a misstatement of the law.
14                 THE COURT: Well, it depends on what the immunity
15     agreement says, right?
16                 MR. WYSHAK: So --
17                 THE COURT: Hold on. Let me read what I have
18     written and you tell me if you have any other objections. I
19     took your point, but I just made some edits to it, some of
20     which were requested by the defense and some of which I
21     just -- "You may hear testimony during the course of the
22     trial from witnesses who have been given immunity by the
23     government. Once a witness has been immunized, any
24     statements he or she makes or any evidence derived from those
25     statements cannot be used against them in a criminal
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 6 of 229
                                                                        6




 1     prosecution. You're free to assess the immunized witness's
 2     credibility and motivation as you would of any other witness,
 3     including taking into account the effect of any of this
 4     arrangement. Does anyone have any beliefs or views about the
 5     government's use of such witness that will prevent you from
 6     evaluating fairly and impartially judging the evidence
 7     presented in this case?"
 8                 MR. WYSHAK: That's fine.
 9                 THE COURT: Okay?
10                 MS. WILKINSON: That's fine, Your Honor.
11                 THE COURT: All right. Now the defense requests.
12     The first one I made, more or less, so that now says, "Those
13     of you who are selected to serve on the jury will of course
14     hear much more about the case over the course of this trial."
15     Okay?
16                 MS. WILKINSON: Thank you, Your Honor.
17                 THE COURT: That neutral versus fair versus
18     impartial thing that the defendants rejected, that's where I
19     typically give a little thing about how we know they're all
20     fair and impartial people, but this case may not be a good
21     fit. It's just a cue for me to give that. And of course
22     you'll have the opportunity to object to anything I say.
23                 The prior jury service question, so because we are
24     going to do individual voir dire, I'm happy to make the first
25     question -- I'm happy to have the first question be, "Have
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 7 of 229
                                                                        7




 1     you previously served as a juror," and then if they answer
 2     yes, we can follow up with that during the individual voir
 3     dire. I'm not going to ask them if they were the foreperson.
 4     I view that to be something that may or may not be part of
 5     what goes on in the privacy of the jury room, and I'm not
 6     going to ask them to fess up to that. And at the voir dire
 7     we can ask them if there's anything about that that would
 8     affect their ability to serve fairly in this case.
 9                 Let me change this question. Is that all right
10     with the government?
11                 MR. WYSHAK: Yes, Your Honor. I don't object to
12     any of their proposed changes. It's all wordsmithing.
13                 THE COURT: But I do. I do. Then we'll do the
14     follow-up question. All right.
15                 On their question about testifying, so they have
16     said "does not have any obligation to testify or to produce
17     evidence." I have worded that question -- and I'm willing to
18     hear you on it -- "The defendant in any criminal case has the
19     right to testify or not to testify," and then the question
20     is, "If they choose not to testify, would you hold it against
21     them? If they chose to testify, would you be inclined to
22     either believe or disbelieve them solely because they've been
23     charged with a crime?"
24                 MS. WILKINSON: That's fine with us, Your Honor.
25                 THE COURT: Both sides?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 8 of 229
                                                                        8




 1                 MR. YEAGER: Yes.
 2                 MR. WYSHAK: Yes.
 3                 THE COURT: I just did the immunity question. In
 4     terms of law enforcement, "You may hear testimony during the
 5     course of this trial from witnesses who work or have worked
 6     in law enforcement or for a federal agency. Would anyone be
 7     inclined to either believe or disbelieve testimony solely
 8     because it was coming from a law enforcement witness?"
 9                 MS. WILKINSON: No objection from the defense, Your
10     Honor.
11                 MR. WYSHAK: Okay.
12                 THE COURT: So then the next question is, "Do you
13     have any feelings about or experience with law enforcement
14     personnel that may affect your ability to be a fair and
15     impartial juror in this case?" I could take that out in lieu
16     of the question just before it, or do you still want it?
17                 MS. WILKINSON: It's fine to take it out, Your
18     Honor.
19                 MR. WYSHAK: I would ask that we keep it in, Your
20     Honor.
21                 THE COURT: All right. So they have said, "Do you
22     have any feelings about or experience with law enforcement
23     personnel." They want me to add "positive or negative."
24                 MR. WYSHAK: That's fine.
25                 THE COURT: I added "sales representatives" to the
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 9 of 229
                                                                        9




 1     next question. I am disinclined to ask the question about
 2     pharmaceutical companies' marketing drugs to doctors.
 3                 MS. WILKINSON: Your Honor, it's just our
 4     experience that people do have very strong views about that.
 5     And obviously, that is one of the main issues in the case.
 6     So that's why we asked you to put it there, to see if they --
 7     I believe there will be jurors who have strong reactions to
 8     that.
 9                 THE COURT: Well, I would ask them if they have
10     such strong feelings that it would affect them to be fair and
11     impartial, but everybody is going to have -- it's like
12     immigration, right?
13                 MS. WILKINSON: True.
14                 THE COURT: So I'm willing to change that to ask if
15     they have such strong feelings.
16                 MS. WILKINSON: Sure. Thank you.
17                 THE COURT: Okay. I'm going to add that. I
18     deleted "policing" on the next question. I added "or
19     opinions" on the question after that. So I will change the
20     question about marketing drugs to doctors. And then I'll get
21     some copies printed off. If you guys have -- I know
22     Mr. Kendall said you wanted to distribute something, so
23     you'll have a few minutes to do that.
24                 MR. KENDALL: We've all gotten it, Your Honor.
25                 THE COURT: All right. What about the witness
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 10 of 229
                                                                         10




 1      list?
 2                 MR. YEAGER: We gave a copy to Ms. Folan last week.
 3      I emailed a copy.
 4                 THE COURT: Have those been copied off for the
 5      jurors?
 6                 THE CLERK: I don't think so. Let me look and see.
 7      I'll print them.
 8                 THE COURT: Okay. All right. Anything else before
 9      we -- I'm going to leave in like ten minutes so then we can
10      start.
11                 MR. HORSTMANN: I have an additional witness, just
12      out of precaution, Stacey Gabriel of Phoenix, Arizona, Your
13      Honor. I didn't realize you were hitting print. Sorry.
14                 THE CLERK: I'll add it on after. Can I just write
15      it?
16                 THE COURT: Do you mind if that one name is
17      handwritten in? Why don't you just type it again, Karen.
18                 THE CLERK: All right.
19                 THE COURT: Is this a PDF? We can't add a witness.
20      It's going to have to be added by hand. She can't add to a
21      PDF.
22                 MR. YEAGER: It's a PDF.
23                 THE COURT: Want to write that last witness in by
24      hand?
25                 MR. HORSTMANN: I'm happy to, Your Honor.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 11 of 229
                                                                         11




 1                 THE COURT: Do you want to run upstairs and get a
 2      typed copy?
 3                 MR. YEAGER: I'm happy to go upstairs and find a
 4      Word version. I think I have a Word version.
 5                 THE COURT: Well, you're going -- I'm really --
 6      this is -- the only thing that makes me cranky is when we
 7      have a bunch of jurors sitting around and we're not ready to
 8      go.
 9                 MR. WYSHAK: We can just write it down. Let's just
10      write it down.
11                 THE COURT: Okay. Write it in, please, Karen or
12      get them to do it.
13                 THE CLERK: He's writing it.
14                 THE COURT: Do you guys want copies of the voir
15      dire?
16                 MS. WILKINSON: If you don't mind, Your Honor.
17                 THE COURT: They're all sitting in there. Want to
18      just walk over?
19                 (Recess taken, 9:45 a.m.)
20                 THE CLERK: This is criminal matter 16-10343,
21      United States versus Michael Gurry, et al.
22                 Will counsel identify yourselves for the record.
23                 MR. WYSHAK: Good morning, Your Honor. Fred Wyshak
24      and Nat Yeager for the United States. This is Camille Stine,
25      a paralegal who will be assisting us during the course of
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 12 of 229
                                                                         12




 1      this trial.
 2                 MS. WILKINSON: Good morning, Your Honor. Beth
 3      Wilkinson and Kosta Stojilkovic for Dr. John Kapoor, and this
 4      is Dr. John Kapoor.
 5                 MR. HORSTMANN: Good morning, Your Honor. Pete
 6      Horstmann on behalf of Sunrise Lee, who is also present in
 7      court.
 8                 MR. KENDALL: Good morning, Your Honor. Mike
 9      Kendall for Joe Rowan, who is right next to me.
10                 MS. MINER: Good morning, Your Honor. Tracy Miner
11      for Michael Gurry, who was just right next to me.
12                 MR. TYRRELL: Good morning, Your Honor. Steve
13      Tyrrell for Richard Simon, who is next to me.
14                 THE COURT: Good morning, everybody. Thank you for
15      getting here. I know the weather was probably not optimal
16      this morning, So I appreciate the fact that everybody got
17      here on time. This is not my regular courtroom. We're using
18      two courtrooms for jury selection. My regular courtroom is
19      actually next door, and it's smaller than this one so we
20      would be sitting closer to each other. I'm going to stand up
21      just because we feel so far away.
22                 We are going to continue our voir dire for this
23      case. You see that counsel and their clients are all seated
24      at these tables. They're facing me. They have the awkward
25      decision of deciding whether to face me or face you.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 13 of 229
                                                                         13




 1      Whichever they decide, they're not being rude. They're just
 2      trying to do their jobs as best they can.
 3                 I'll say for the rest of this jury selection, make
 4      yourselves comfortable. The jury box is empty, if you think
 5      that would be a more comfortable place to do this. Please
 6      nobody be insulted by the fact that anybody has their backs
 7      to you. They're trying to manage the tables and the paper
 8      and the chairs and the pens and everything else. They'll
 9      probably be back and forth.
10                 Just to recap some of the things that we talked
11      about last week. The case on which you've been called to sit
12      as jurors is a criminal case. The case has been brought by
13      the United States Government. I will sometimes refer to the
14      government as the prosecution.
15                 The defendants in this case, as you just herd, are
16      Michael Gurry, Richard Simon, Sunrise Lee, Joseph Rowan, and
17      John Kapoor, all of whom are in the courtroom here today with
18      their counsel.
19                 Each of the defendants worked for a company called
20      Insys, which developed and sells a fentanyl spray called
21      Subsys that has been approved by the FDA, the Food and Drug
22      Administration, for certain medical uses. They are charged
23      with engaging in a racketeering conspiracy through bribes,
24      fraud, and the illicit distribution of Subsys.
25                 Those of you who are chosen as jurors will be told
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 14 of 229
                                                                         14




 1      later what the precise charge is and what the government has
 2      to prove beyond a reasonable doubt in order for you to
 3      convict any of the defendants.
 4                 The defendants deny committing any crimes. The
 5      charge against Mr. Gurry, Mr. Simon, Ms. Lee, Mr. Rowan, and
 6      Mr. Kapoor is contained in a document called an indictment.
 7                 An indictment is an accusation only. It is not
 8      evidence that any of the defendants are guilty of the crime
 9      charged. Each defendant has pleaded not guilty to the charge
10      against them and are presumed innocent of that charge. It
11      will be up to you, the jury, our eventual jury, to determine
12      if the government has proven the charge beyond a reasonable
13      doubt.
14                 Those of you who are selected to serve on the jury
15      will of course hear much more about this case over the course
16      of the trial.
17                 We're going to continue our jury selection process.
18      Each of you I think has received a list of potential
19      witnesses in this case. Is that right? Does everybody have
20      that? You should please review that list. And when you're
21      called to speak with us individually, you should let us know
22      if you know anyone on that list or you think you know anyone
23      on that list or you might know anyone on that list, and we'll
24      figure it out.
25                 Right now, I'm going to ask everyone on the panel a
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 15 of 229
                                                                         15




 1      series of other questions. If your answer is yes to any
 2      question or you think your answer should possibly be yes,
 3      please raise your hand and keep it raised until Ms. Folan,
 4      who is our courtroom clerk today, and I have a chance too
 5      take down your juror number and record your answer.
 6                 After I finish asking all the questions, we've kept
 7      track of all the yes answers, each of you will meet briefly
 8      with me and the parties back in my courtroom where we will
 9      ask if you know any of the potential witnesses and follow up
10      on question or questions to which you answered yes. Maybe
11      there will be some additional questions.
12                 We're going to move through this process as
13      efficiently as possible, but you're going to have to be a
14      little bit patient with us. As I ask the questions here this
15      morning, please don't hesitate to raise your hand if you're
16      not sure what to do. Don't be shy. If you think an answer
17      is yes or you're not sure for some reason, then please raise
18      your hand so we can address any question you may have when we
19      move over to my courtroom.
20                 The time to ask questions or raise questions is
21      now, not part way through the trial. No one is going to be
22      upset if you raise your hand because you aren't sure of what
23      to do.
24                 Just a note from me. The idea here is we're trying
25      to get as neutral and fair and impartial a jury as we can
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 16 of 229
                                                                         16




 1      here today. We all assume that you are all fair and neutral
 2      and impartial people. But the question is whether you are a
 3      good juror for this particular case. Even fair people
 4      sometimes have certain issues that they feel so strongly
 5      about that they can't put their own views aside to be fair in
 6      a particular case. It just might be the case is not a good
 7      fit. That's the purpose of all these questions to sort of
 8      try and sort out if this case is a good fit for you.
 9                 Raise your hand if the answer to the question is
10      yes or you think it's yes or you're not sure it's yes and
11      we'll sort it out during the individual questioning.
12                 We're going to begin now with the questions. Final
13      reminder, if your answer is yes or you think it possibly
14      should be yes, raise your hand.
15                 Just to make sure we're very clear on the record,
16      I'm going to ask everybody to rise and we're going to reswear
17      the jurors because your questions need to be given under
18      oath.
19                 THE CLERK: Will you please raise your right hand.
20                 (Jury Panel duly sworn by the Deputy Clerk.)
21                 THE CLERK: Thank you. You may be seated.
22                 THE COURT: All right. We're going to get going.
23      Have you previously served as a juror in a criminal or civil
24      case in state or federal court or served as a member of grand
25      jury in federal or State Court?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 17 of 229
                                                                         17




 1                 Let's start over here and shout out your names for
 2      me. Your numbers, not your names.
 3                 THE JUROR: 32.
 4                 THE JUROR: 6.
 5                 THE JUROR: 37.
 6                 THE COURT: Anybody else?
 7                 THE JUROR: How recently?
 8                 THE COURT: Ever.
 9                 THE JUROR: 74.
10                 THE COURT: Hold on a second.
11                 THE JUROR: Can you repeat the question one more
12      time?
13                 THE COURT: Yes. Have you previously served as a
14      juror in a criminal or civil case in state or federal court
15      or served as a member of grand jury in federal or state
16      court? Prior jury experience of any kind. Number?
17                 THE JUROR: 11.
18                 THE JUROR: 1.
19                 THE JUROR: 57.
20                 THE JUROR: 33.
21                 THE JUROR: 8.
22                 THE JUROR: 73.
23                 THE JUROR: 9.
24                 THE JUROR: 10.
25                 THE JUROR: 36.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 18 of 229
                                                                         18




 1                 THE COURT: Is that everybody? Okay. Have you,
 2      any member of your family, or any close friends -- and when I
 3      say that, it's just sort of a recognition that in the world
 4      in which we live sometimes people's close friends are closer
 5      to them than family. When I say you, any member of your
 6      family, or any close friends, I mean that inner circle of
 7      people with whom you closely interact.
 8                 Have you, any member of your family, or any close
 9      friends been the subject of a criminal investigation or been
10      arrested, charged, or convicted for any crime, felony, or
11      misdemeanor other than a minor traffic violation.
12                 Okay. Start with you. Shout them out.
13                 THE JUROR: 64.
14                 THE JUROR: 60.
15                 THE JUROR: 72.
16                 THE JUROR: 50.
17                 THE JUROR: 19.
18                 THE COURT: Sorry. 19.
19                 THE JUROR: 25.
20                 THE JUROR: 5.
21                 THE JUROR: 41.
22                 THE JUROR: 28.
23                 THE JUROR: 4.
24                 THE JUROR: 3.
25                 THE JUROR: 11.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 19 of 229
                                                                         19




 1                 THE JUROR: 75.
 2                 THE COURT: And then I missed --
 3                 THE JUROR: 74.
 4                 THE JUROR: 67.
 5                 THE JUROR: 18.
 6                 THE JUROR: 55.
 7                 THE COURT: Anybody else? Have you or any member
 8      of your family or any of your close friends ever been a
 9      witness in a criminal case or a victim of a crime?
10                 Let's do this by section. How about this group
11      over here. Anybody? Let's go to the middle. Is that a hand
12      up right there?
13                 THE JUROR: 19.
14                 THE JUROR: 64.
15                 THE COURT: Now how about over here? Is that
16      everybody?
17                 THE JUROR: I'm not sure.
18                 THE COURT: Why don't you tell me your number.
19                 THE JUROR: 78.
20                 THE COURT: Have you, a family member, or anyone
21      close to you ever been a party in a lawsuit? Start with this
22      section. Number.
23                 THE JUROR: 46.
24                 THE JUROR: 72.
25                 THE JUROR: 27.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 20 of 229
                                                                         20




 1                 THE JUROR: 5.
 2                 THE JUROR: 4.
 3                 THE JUROR: 36.
 4                 THE JUROR: I'm not sure. 55.
 5                 THE COURT: 55. Anyone else.
 6                 THE JUROR: I'm not sure. 75.
 7                 THE COURT: Anybody else? All right. As I said
 8      before, this is a criminal case. The fact that a defendant
 9      has been charged with a crime is not evidence that he or she
10      is guilty of that crime. The defendants here are presumed to
11      be not guilty. They are presumed innocent and the government
12      has the burden of proving guilt beyond a reasonable doubt.
13                 Are there any of you who do not accept this basic
14      principle regarding the presumption of innocence and the
15      burden of proof? Anyone?
16                 Does anyone have any feelings about the United
17      States Government that might affect your ability to be a fair
18      and impartial juror in this case?
19                 You must decide this case solely on the evidence
20      presented in this courtroom. Is there anyone who does not
21      accept that principle and might decide the case based on
22      something other than the evidence?
23                 You must also follow the law as I will provide it
24      to you in deciding this case. You must put aside any notions
25      about what you thought the law requires or what you think the
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 21 of 229
                                                                         21




 1      law should require and follow only my instructions to you
 2      about the law. Is there anyone who is not willing and able
 3      to apply the law as I give it to you?
 4                 Does anyone have strong feelings about the criminal
 5      justice system or lawsuits or lawyers that might interfere
 6      with or affect your ability to serve as an impartial juror in
 7      this case?
 8                 The fact that an indictment has been filed does not
 9      give rise to any presumptions or inferences whatsoever with
10      respect to a defendant's guilt or innocence, and an
11      indictment is not evidence. The jury must determine whether
12      or not the government has proven a defendant guilty beyond a
13      reasonable doubt based on the evidence presented at trial.
14                 Is there anyone here who might be so influenced by
15      the fact that Mr. Gurry, Mr. Simon, Ms. Lee, Mr. Rowan, or
16      Mr. Kapoor were charged with a crime in an indictment that it
17      might affect your ability to sit as a fair and impartial
18      juror in this case?
19                 Hold on. Let's start over here. Anyone in this
20      section? Number, please.
21                 THE JUROR: 12.
22                 THE JUROR: Can you repeat the question?
23                 THE COURT: Yes. The question is basically an
24      indictment is not proof or evidence of anything. The
25      defendants are presumed innocent. So the question is whether
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 22 of 229
                                                                         22




 1      anyone is so influenced by the fact that someone has been
 2      charged with a crime that it might affect their ability to
 3      fairly evaluate the evidence. Okay. Is that fair?
 4                 Do you want it again? I saw a blank look over
 5      there. I might just be too far away to be able to see what
 6      your look is.
 7                 I got 12. Who else over here?
 8                 THE JUROR: 46.
 9                 THE JUROR: 64.
10                 THE JUROR: 60.
11                 THE JUROR: 50.
12                 THE JUROR: 66.
13                 THE JUROR: 18.
14                 THE JUROR: 78.
15                 THE JUROR: 45.
16                 THE JUROR: 11.
17                 THE JUROR: 63.
18                 THE JUROR: 8.
19                 THE JUROR: 73.
20                 THE COURT: Anybody else? A defendant in any
21      criminal case has the right to testify or not to testify on
22      his or her own behalf. If a defendant chooses not to
23      testify, would you hold that against him or her?
24                 If a defendant does choose to testify, would you be
25      inclined to either believe or disbelieve his or her testimony
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 23 of 229
                                                                         23




 1      solely because he or she has been charged with a crime?
 2                 THE JUROR: Again, please.
 3                 THE COURT: The two questions are the two sides of
 4      the same coin. So a defendant in a criminal case has a right
 5      to testify. They also have the right not to testify.
 6                 The first question was, if a defendant chooses not
 7      to testify, would you hold that against them?
 8                 The second question is, if a defendant does choose
 9      to testify, would you be inclined to either believe or
10      disbelieve that person's testimony solely because he or she
11      has been charged with a crime?
12                 Anyone? Okay. One at a time, please.
13                 THE JUROR: 18.
14                 THE JUROR: 11.
15                 THE COURT: Anybody else? You may hear testimony
16      during the course of the trial from witnesses who have been
17      given immunity by the government. Once a witness has been
18      immunized, any statements that he or she makes or any
19      evidence derived from those statements cannot be used against
20      them in a criminal prosecution. You are free to assess the
21      immunized witness' credibility or motivations as you would
22      with any witness, including taking into account the effect,
23      if any, of this arrangement.
24                 Does anyone have any beliefs or views about the
25      government's use of immunized witnesses that could prevent
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 24 of 229
                                                                         24




 1      you from evaluating and fairly and impartially judging and
 2      evaluating the evidence presented in this case?
 3                 Anyone over here? Anyone in the middle? Anyone
 4      over here?
 5                 THE JUROR: I'm not sure. 66.
 6                 THE COURT: 66. You may hear testimony during the
 7      course of the trial from witnesses who have signed a plea
 8      agreement and are now cooperating with the government. Again
 9      you may assess such a witness' credibility and motivations as
10      you would with any witness, including taking into account the
11      effect, if any, of this arrangement.
12                 Does anyone have any beliefs or views about the
13      government's use of cooperating witnesses that could prevent
14      you from evaluating and fairly and impartially judging the
15      evidence presented in this case? Anyone?
16                 You may hear testimony during the course of this
17      trial from witnesses who work or have worked in law
18      enforcement or for a federal agency. Would anyone be
19      inclined to either believe or disbelieve testimony solely
20      because it was coming from a law enforcement witness?
21      Numbers.
22                 THE JUROR: 64.
23                 THE JUROR: 66.
24                 THE JUROR: 42.
25                 THE JUROR: 18.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 25 of 229
                                                                         25




 1                 THE JUROR: 63.
 2                 THE JUROR: 8.
 3                 THE JUROR: 12.
 4                 THE COURT: Anybody else? Do you have any feelings
 5      about or experience with law enforcement personnel, positive
 6      or negative, that might affect your ability to be a fair and
 7      impartial juror in this case?
 8                 THE JUROR: 64.
 9                 THE JUROR: Would you repeat it, please?
10                 THE COURT: Do you have any feelings about or
11      experience with law enforcement personnel, positive or
12      negative, that might affect your ability to be a fair and
13      impartial juror in this case? Anyone over here? Middle.
14                 THE JUROR: 42.
15                 THE JUROR: 45.
16                 THE JUROR: 44.
17                 THE JUROR: 63.
18                 THE COURT: Anybody else?
19                 THE JUROR: 4.
20                 THE COURT: Anyone else?
21                 Does anyone have any positive or negative opinions
22      regarding the pharmaceutical industry or people that work for
23      pharmaceutical companies, including sales representatives,
24      that might affect your ability to be a fair and impartial
25      juror in this case? All right. Let's start over here,
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 26 of 229
                                                                         26




 1      please.
 2                 THE JUROR: 12.
 3                 THE JUROR: 20.
 4                 THE JUROR: 4.
 5                 THE JUROR: 10.
 6                 THE JUROR: 39.
 7                 THE JUROR: 46.
 8                 THE JUROR: 64.
 9                 THE JUROR: 50.
10                 THE JUROR: 25.
11                 THE JUROR: 66.
12                 THE JUROR: 18.
13                 THE JUROR: 78.
14                 THE JUROR: 45.
15                 THE JUROR: 11.
16                 THE JUROR: 8.
17                 THE JUROR: 73.
18                 THE JUROR: 33.
19                 THE COURT: Is that it?
20                 Do you have any opinions or feelings, positive or
21      negative, about pharmaceutical companies marketing drugs to
22      doctors that could affect your ability to be a fair and
23      impartial juror in this case?
24                 Start over here.
25                 THE JUROR: 12.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 27 of 229
                                                                         27




 1                 THE JUROR: Can you repeat the question, please?
 2                 THE COURT: Do you have any opinions or feelings,
 3      positive or negative, about pharmaceutical companies
 4      marketing drugs to doctors that could affect your ability to
 5      be a fair and impartial juror in this case?
 6                 THE JUROR: 20.
 7                 THE JUROR: 39.
 8                 THE JUROR: 36. Not sure.
 9                 THE COURT: 36. Okay.
10                 THE JUROR: 64.
11                 THE JUROR: 3.
12                 THE JUROR: 50.
13                 THE JUROR: 5.
14                 THE JUROR: 25.
15                 THE JUROR: 66.
16                 THE JUROR: 18.
17                 THE JUROR: 78.
18                 THE JUROR: 1.
19                 THE JUROR: 11.
20                 THE JUROR: 8.
21                 THE JUROR: 73.
22                 THE COURT: Anybody else?
23                 The Food and Drug Administration or the FDA is the
24      federal agency responsible for approving, clearing, and to
25      some extent regulating the distribution of medicines. Do you
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 28 of 229
                                                                         28




 1      have any feelings or opinions, positive or negative, about
 2      the FDA that could affect your ability to be a fair and
 3      impartial juror in this case?
 4                 THE JUROR: 12.
 5                 THE JUROR: 20.
 6                 THE JUROR: 39.
 7                 THE JUROR: 64.
 8                 THE JUROR: 50.
 9                 THE JUROR: 18.
10                 THE JUROR: 78. I'm not sure, Your Honor.
11                 THE COURT: Okay. Anybody else?
12                 When the FDA approves a drug, it generally approves
13      it for certain medical uses. A doctor may prescribe a drug
14      for uses that have not been approved or cleared by the Food
15      and Drug Administration or the FDA, sometimes referred to as
16      off-label uses.
17                 Do you have any feelings or opinions about the
18      off-label use of medications that might affect your ability
19      to be a fair and impartial juror in this case?
20                 THE JUROR: 25.
21                 THE JUROR: 36.
22                 THE JUROR: 10.
23                 THE JUROR: 39.
24                 THE JUROR: 46.
25                 THE JUROR: 50.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 29 of 229
                                                                         29




 1                 THE JUROR: 3.
 2                 THE JUROR: 66.
 3                 THE JUROR: 42.
 4                 THE COURT: 42.
 5                 THE JUROR: Yes.
 6                 THE JUROR: 18.
 7                 THE JUROR: 78.
 8                 THE JUROR: 8.
 9                 THE JUROR: 45.
10                 THE JUROR: 64.
11                 THE COURT: Anybody else?
12                 THE JUROR: 20.
13                 THE COURT: Is that everybody?
14                 Have you or family member or close friend ever
15      worked in the pharmaceutical or healthcare field, and if so,
16      is there anything about you or their experience in these
17      fields that might affect your ability to be a fair and
18      impartial juror in this case?
19                 Start over here.
20                 THE JUROR: 10.
21                 THE JUROR: 39.
22                 THE JUROR: 46.
23                 THE JUROR: 13.
24                 THE JUROR: 27. I'm not sure.
25                 THE COURT: That's okay. Who is after 13?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 30 of 229
                                                                         30




 1                 THE JUROR: 36.
 2                 THE JUROR: 4.
 3                 THE JUROR: 50.
 4                 THE JUROR: 43, but I'm not sure.
 5                 THE COURT: That's okay.
 6                 THE JUROR: 52.
 7                 THE JUROR: 25.
 8                 THE JUROR: 42.
 9                 THE JUROR: 66.
10                 THE JUROR: 55.
11                 THE JUROR: 18.
12                 THE JUROR: 78.
13                 THE JUROR: 45.
14                 THE JUROR: 1.
15                 THE JUROR: 44.
16                 THE JUROR: 11.
17                 THE JUROR: 63.
18                 THE JUROR: 75.
19                 THE JUROR: 8.
20                 THE JUROR: 73.
21                 THE JUROR: 33.
22                 THE COURT: Anybody else?
23                 Have you or any member of your family or any close
24      friend had any experience with Medicare or insurers and their
25      agents involved in the healthcare industry that could affect
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 31 of 229
                                                                         31




 1      your ability to be a fair and impartial juror in this case.
 2                 THE JUROR: 4.
 3                 THE JUROR: 39.
 4                 THE JUROR: 46.
 5                 THE JUROR: 20.
 6                 THE JUROR: 32.
 7                 THE JUROR: 27. I'm not sure.
 8                 THE COURT: That's okay.
 9                 THE JUROR: 78.
10                 THE JUROR: 8.
11                 THE JUROR: 73.
12                 THE COURT: Anybody else? Is there anything else
13      beyond the topics that we've already discussed that might
14      prevent you from serving as a neutral juror on this case?
15                 THE JUROR: One more time, please.
16                 THE COURT: Is there anything else beyond the
17      issues that we've already discussed that might prevent you
18      from serving as a neutral juror in this case?
19                 THE JUROR: 27. I'm not sure.
20                 THE COURT: Okay. That's fine.
21                 THE JUROR: 50.
22                 THE JUROR: 25.
23                 THE JUROR: 66.
24                 THE JUROR: 3.
25                 THE JUROR: 60.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 32 of 229
                                                                         32




 1                 THE JUROR: 64.
 2                 THE JUROR: 39.
 3                 THE COURT: I keep remembering you as 39 and I keep
 4      hearing you as 31. I want to make sure I have it right.
 5                 THE JUROR: 18.
 6                 THE JUROR: 78. I'm not sure.
 7                 THE JUROR: 44.
 8                 THE JUROR: 1.
 9                 THE JUROR: 11.
10                 THE JUROR: 33.
11                 THE JUROR: 8.
12                 THE JUROR: 16.
13                 THE JUROR: 63.
14                 THE JUROR: 72. Not sure.
15                 THE COURT: Okay. Anybody else? All right.
16                 Is there anything you'd like to tell the Court
17      and/or the lawyers about your ability to serve fairly on this
18      jury that hasn't yet been addressed?
19                 Is it 18?
20                 THE JUROR: 18.
21                 THE JUROR: 45.
22                 THE COURT: Anybody else? All right. Do any of
23      the parties want to see me at sidebar before we move back to
24      the other courtroom?
25                 MR. WYSHAK: No, Your Honor.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 33 of 229
                                                                          33




 1                 MS. WILKINSON: No, Your Honor.
 2                 THE COURT: All right. This is what we're going to
 3      do. We're going to move back over to my courtroom, which is
 4      one that way. We're going to talk to each one of you
 5      individually. It will be fairly brief because I want to get
 6      through all of you today. So that's five or so minutes for
 7      each one of you.
 8                 If you're not in there actually talking to us, you
 9      can hang out in here or you can hang in the hallway. You can
10      run down to the cafeteria for a cup of coffee.
11                 We're going to be taking people in numerical order.
12      Sort of look at the people around you. If we're anywhere
13      near where you're sitting, stick close or hang out close to
14      this room.
15                 They're not in order. I forgot. I should have
16      known that. Let me do it this way then. We're going to talk
17      to you in numerical order. We're going to take about five or
18      ten minutes with each one of you. So do the math. If you're
19      Number 70, you can go get a cup of coffee. If you're like 1
20      through 10, you can hang close. You can hang out in this
21      courtroom, the hallway. Just make sure when it's your turn
22      we can find you. All right? So let's move over and we'll
23      get started.                              (Resumed, 10:42 a.m.)
24                THE COURT: These are excused: 2, 7, 15, 21, 22, 23,
25      24, 26, 30, 31, 35, 38, 40, 47, 49, 51, 53, 56, 58, 59, 61,
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 34 of 229
                                                                         34




 1      62, 65.
 2                 MR. WYSHAK: I can't write that fast, Your Honor.
 3                 THE COURT: 61, 62, 65, 68, 69, 70, 71, 77. I can
 4      keep going if you want, but that's today's bunch.
 5                 MR. TYRRELL: I think that's fine.
 6                 THE COURT: You guys can share those with your
 7      people. We literally have five or ten minutes per witness.
 8      So we're not going to all ask questions just to ask
 9      questions. Got it?
10                 Karen says seven and a half minutes.
11                 THE CLERK: Not even.
12                 MR. TYRRELL: That takes us to what time? 4:00?
13                 THE COURT: Takes us the full day.
14                 MS. WILKINSON: Did you already dismiss someone?
15                 THE COURT: I read with one party for each side.
16                 MS. WILKINSON: I'm not --
17                 THE COURT: I read the names of the first -- we
18      have 1 through 78 here today. And I read all the names of
19      the people between 1 and 17 that have already been excused.
20      Okay? So he's got it for the defense and he's got it for the
21      government.
22                 MS. WILKINSON: Got it.
23                 THE COURT: We're not all going to ask questions
24      just to ask questions. We're going to ask questions. If
25      there's a legitimate follow-up to something I ask, if anyone
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 35 of 229
                                                                         35




 1      I find is abusing it or trying to use the questions to
 2      disqualify people will filter their questions through me
 3      thereafter, all right?
 4                 Is everybody here that we need here? All right.
 5      Let's get Juror Number 1, please.
 6                 MR. HORSTMANN: My client is not back from the
 7      ladies room, but I expect her shortly.
 8                 THE COURT: Do you want us to wait?
 9                 MR. HORSTMANN: Not really.
10                 THE COURT: Have a seat. You are Mr. Ignacio?
11                 THE JUROR: Yes.
12                 THE COURT: How are you?
13                 THE JUROR: Good.
14                 THE COURT: Did you have a chance to look over the
15      witness list?
16                 THE JUROR: I did.
17                 THE COURT: Do you know anybody on there?
18                 THE JUROR: No.
19                 THE COURT: That's a good start. You raised your
20      hands -- you raised your hand to a few questions, and we're
21      just going to go over those. You said you served on a prior
22      jury?
23                 THE JUROR: Yes.
24                 THE COURT: Tell us about that. State, federal,
25      criminal, civil?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 36 of 229
                                                                         36




 1                 THE JUROR: It was up in Lowell. Lowell District
 2      Court.
 3                 THE COURT: I'm going to put this here for you.
 4      Lowell District Court. And when was that?
 5                 THE JUROR: Last March.
 6                 THE COURT: Last March. And was there anything
 7      about that jury service that you think could affect your
 8      ability to sit fairly in this case?
 9                 THE JUROR: I didn't think it was fair that the
10      judge told me I didn't have to go back for three years, and
11      here I am, not even a year later. Something wrong with the
12      system.
13                 THE COURT: How many days did you sit?
14                 THE JUROR: It was four or five.
15                 THE CLERK: It's state and federal.
16                 THE COURT: So, yeah. That means you won't be
17      called back to state court for three years, but this is
18      Federal Court.
19                 THE JUROR: I didn't know that until I got my
20      summons this time around.
21                 THE COURT: Well, is there anything aside from the
22      fact that you wish you didn't have to do it again?
23                 THE JUROR: It was a hung jury.
24                 THE COURT: Let me -- you don't need to tell us
25      what the results of the jury were, but just tell me, was
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 37 of 229
                                                                         37




 1      there anything about that experience that you think would
 2      affect your ability to be a fair juror in this case?
 3      Sometimes people have some kind of experience that pollutes
 4      them.
 5                  THE JUROR: No.
 6                  THE COURT: Okay. And then you also answered "yes"
 7      that you had feelings about the pharmaceutical -- about
 8      pharmaceutical companies marketing drugs to doctors that you
 9      thought could affect your ability to be fair. Can you tell
10      us about that?
11                  THE JUROR: I worked for a medical company for 30
12      years, and the company got sued for $60 million because of a
13      malfunction in the product.
14                  THE COURT: And you think that would affect your
15      ability to be a fair juror in this case?
16                  THE JUROR: I don't believe in drugs, so . . .
17                  THE COURT: You don't believe in drugs?
18                  THE JUROR: No. I don't smoke, drink or do drugs.
19                  THE COURT: You're probably going to live to be
20      about 150.
21                  THE JUROR: Probably. But I've got a bad heart, so
22      that's another problem with me.
23                  THE COURT: Let me ask you: What company did you
24      work for?
25                  THE JUROR: C.R. Bard.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 38 of 229
                                                                         38




 1                 THE COURT: And when did you stop working for them?
 2                 THE JUROR: I had to retire a couple of years back.
 3      Five years back maybe.
 4                 THE COURT: And you retired on disability, right?
 5                 THE JUROR: Yes.
 6                 THE COURT: Is there anything about your disability
 7      that would make it difficult for you to sit on a jury?
 8                 THE JUROR: No, but I just have a hard time going
 9      out in the cold weather.
10                 THE COURT: Me too.
11                 THE JUROR: I have seven stents and a double-bypass
12      and 15 holes with a laser, and I've already been to the heart
13      transport doctor.
14                 THE COURT: All right. I mean, is there -- I'm
15      getting the idea that you don't want to be here, but is there
16      anything about your heart situation that would keep you from
17      serving as a juror?
18                 THE JUROR: The stress.
19                 THE COURT: The stress. Tell me about that.
20                 THE JUROR: I get chest pains under stress.
21                 THE COURT: And you think being a juror would be a
22      stressful situation?
23                 THE JUROR: It was stressful the last time I went
24      through being a juror, and that was only three days, four
25      days.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 39 of 229
                                                                         39




 1                 THE COURT: Did you have chest pains when you
 2      served as a prior juror?
 3                 THE JUROR: I did.
 4                 THE COURT: All right. Back to this question about
 5      pharmaceutical companies marketing drugs to doctors. What
 6      about that do you think would affect your ability to be fair?
 7                 THE JUROR: I worked for a company for 30 years
 8      that made medical products, and I don't believe that people
 9      should take drugs, especially Fentanyl. I have a nephew that
10      they had to revive with that Narcan.
11                 THE COURT: So obviously you're free to take drugs
12      or not take drugs as you see fit, and other people are free
13      to make that same decision, but if you heard testimony from
14      someone that took a drug, would you be inclined to believe or
15      disbelieve their testimony just because they had a different
16      belief about drugs than you did?
17                 THE JUROR: Can you repeat that?
18                 THE COURT: Would you be able to fairly evaluate
19      the testimony of someone who had beliefs about drugs that
20      were different than your own?
21                 THE JUROR: I think I'd have a hard time.
22                 THE COURT: Okay. Why don't you step out. Thank
23      you.
24                 Juror Number 3, please.
25                 MS. WILKINSON: Your Honor, before we bring in
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 40 of 229
                                                                         40




 1      Number 3, we did public searches.
 2                 MR. TYRRELL: Hold on one second.
 3                 MS. WILKINSON: He posted on Facebook some pretty
 4      horrible things about jury service and believing the
 5      defendant guilty and put a picture of the word "guilty" up.
 6      I'll pass it to the Government.
 7                 THE COURT: This is Juror Number 3?
 8                 MS. WILKINSON: Yes. He answered a few questions.
 9      Here you go. I'll giver you two copies, Your Honor. Excuse
10      me.
11                 If you look at the back, that's the picture he
12      posted with the word "guilty" across it. And then on the
13      front he starts talking about jury duty in Boston and says,
14      "I'm the prosecutor's dream," violating the rules about not
15      talking about the case that you announced when we were with
16      the jurors last week, never mind that it shows this bias.
17                 THE COURT: Is he coming in?
18                 THE CLERK: Yes, he was waiting.
19                 THE COURT: You are Mr. Rose?
20                 THE JUROR: I am, Your Honor. How are you?
21                 THE COURT: I'm good, thank you. You raised your
22      hand "yes" to a couple of questions.
23                 First of all, did you have a chance to look over
24      the witness list?
25                 THE JUROR: I did. I didn't see anybody on there.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 41 of 229
                                                                         41




 1                 THE COURT: You didn't know anybody.
 2                 You raised your hand to question number two, which
 3      is: Have you or any member of your family or close friends
 4      been the subject of a criminal investigation, arrested,
 5      charged or convicted with anything other than a minor traffic
 6      violation.
 7                 Can you tell us about that.
 8                 THE JUROR: Yeah, so I'm a retired correctional
 9      officer. And a correctional officer I worked with was
10      arrested with an ex-inmate that he worked with, and they had
11      drugs in the car. And he lost his job, went to jail. Got
12      clean, he runs sober houses now. That's one of the cases.
13                 THE COURT: So is there anything about that that
14      you think would affect your ability to sit as a fair juror in
15      this case?
16                 THE JUROR: I think it's more that being a
17      correctional officer that worked a drug unit, and also I've
18      seen part of this case in a clip on the news or somewhere.
19      And I have family members that have been hooked on heroin and
20      Fentanyl, and I might not be a good juror for that reason.
21                 THE COURT: Well, when you say -- can you expand on
22      that for me. The case is not about whether or not you like
23      opioids or whether you take opioids.
24                 THE JUROR: No.
25                 THE COURT: The question is whether you can fairly
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 42 of 229
                                                                         42




 1      judge these people of committing the crime they --
 2                  THE JUROR: I don't think I can fairly judge them
 3      because of what I've already seen about the case.
 4                  THE COURT: What have you seen about the case?
 5                  THE JUROR: I've seen that this drug was supposed
 6      to be originally just for cancer patients and it was pushed
 7      outside of that onto maybe some soldiers that had injuries,
 8      and seeing that there's been deaths over prescribed
 9      medication and also somebody from inside the company kind of
10      rolled on them and was talking about they were making phone
11      calls, making believe they were calling from the doctor's
12      office. So it's going to be very difficult to --
13                  THE COURT: Why don't you step outside for -- just
14      step outside.
15                  Is there need to go any further with him?
16                  MR. YEAGER: No.
17                  MS. WILKINSON: No, Your Honor.
18                  We are going through everybody's questions, but it
19      seems we're short on time. I'll jump through them.
20                  MS. WILKINSON: Would you ask them whether they
21      have --
22                  THE COURT: Whether they have what?
23                  MS. WILKINSON: -- read anything about the case.
24      I'm afraid, because over the weekend, some people want to get
25      out of --
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 43 of 229
                                                                         43




 1                 THE COURT: Okay.
 2                 MS. WILKINSON: Thank you.
 3                 THE COURT: Juror Number 4, please.
 4                 Is she getting number 4?
 5                 THE CLERK: Yes.
 6                 THE COURT: Number 4, yes. How are you?
 7                 THE JUROR: Good. How are you?
 8                 THE COURT: Liberman or Liberman?
 9                 THE JUROR: Liberman.
10                 THE COURT: How are you?
11                 THE JUROR: I'm good.
12                 THE COURT: We're just going to follow on some
13      questions you answered "yes" to.
14                 You have that witness list in front of you. Do you
15      know anybody anyone on the list?
16                 THE JUROR: I think the biggest thing to note is
17      one of my companies that will testify is Deloitte, which is
18      my employer, and they provide advisory services.
19                 THE COURT: You didn't raise your hand about that
20      last week.
21                 THE JUROR: No, because I thought on the form the
22      question said if I had any direct dealings with those
23      involved with the case, and I personally do not.
24                 THE COURT: Okay. What do you do at Deloitte?
25                 THE JUROR: I'm in their consulting service.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 44 of 229
                                                                         44




 1                 THE COURT: Have you had any interactions with
 2      Insys?
 3                 THE JUROR: No, but I've worked on -- I've had
 4      pharmaceutical and health care clients.
 5                 THE COURT: Is Insys a current client?
 6                 THE JUROR: I'm sorry?
 7                 THE COURT: Is Insys a current client of Deloitte?
 8                 THE JUROR: I believe they are. I'm not sure.
 9                 THE COURT: All right. Let's push on a little
10      further here.
11                 You raised your hand -- I'm going to -- you raised
12      your hand about whether you or a close friend or family
13      member had worked in the pharmaceutical or health care field
14      and whether there was anything about their experience that
15      could affect your ability to be fair.
16                 Could you tell us about that?
17                 THE JUROR: Just that I've had pharmaceutical and
18      health care clients.
19                 THE COURT: And how would that affect your ability
20      to be fair in this case?
21                 THE JUROR: It wouldn't, but I do know a lot about
22      the industry, specifically worked on -- with claims
23      processing, so I know a lot about insurance claims, but it
24      wouldn't make me partial.
25                 THE COURT: It would not?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 45 of 229
                                                                         45




 1                 THE JUROR: No.
 2                 THE COURT: Then you answered "yes" to if you or
 3      any member of your family or close friends had experiences
 4      with Medicare or insurers or agents in the health care
 5      industry that could affect your ability to be fair.
 6                 THE JUROR: That was, again, alluding to what I
 7      just said. I wasn't sure how to respond.
 8                 THE COURT: That's fine.
 9                 THE JUROR: It wouldn't make me partial. I just --
10      I just have experience.
11                 THE COURT: Okay. You raised your hand about
12      positive or negative opinions regarding the pharmaceutical
13      industry or people that worked for pharma companies,
14      including sales reps, that could a affect your ability to be
15      fair.
16                 THE JUROR: Again, I've had a pharmaceutical
17      client.
18                 THE COURT: And you answered all these questions
19      "yes." I just want to make sure that -- it's fine that
20      you've had clients that you know something about the
21      industry. Jurors come here with whatever their prior
22      experiences are. The issue is whether or not those prior
23      experiences affect their ability to just listen to the
24      questions in this case and listen to the law as I give it to
25      you based on what you hear in the courtroom and the law as I
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 46 of 229
                                                                         46




 1      give it to you.
 2                 Do you have any reservations about that?
 3                 THE JUROR: I do not.
 4                 THE COURT: You raised your hand to the law
 5      enforcement question about whether or not you had experience
 6      with law enforcement personnel that could affect your ability
 7      to be fair.
 8                 THE JUROR: It wouldn't affect my ability to be
 9      fair.
10                 THE COURT: What was the incident over which you
11      raised your hand?
12                 THE JUROR: Just that my -- two of my friends once
13      were incorrectly detained -- not detained but just held. And
14      they were -- the incident wasn't involving them.
15                 THE COURT: How long ago was that?
16                 THE JUROR: Maybe three years ago.
17                 THE COURT: And I think you've already answered,
18      but is there anything about that that you think would affect
19      your ability to be fair in this case?
20                 THE JUROR: No. It was -- it wasn't a big deal.
21      It wouldn't affect my judgment.
22                 THE COURT: And you said you or family member or
23      someone close to you had been a party to a lawsuit.
24                 THE JUROR: Yes, my father's involved in lawsuits.
25                 THE COURT: What kind of lawsuits? Sorry. I
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 47 of 229
                                                                         47




 1      didn't mean to be intrusive.
 2                 THE JUROR: Civil.
 3                 THE COURT: And is there -- is he the plaintiff or
 4      the defendant?
 5                 THE JUROR: Defendant.
 6                 THE COURT: Or both. Both?
 7                 THE JUROR: Probably both, but with the one that I
 8      recall, he was the defendant.
 9                 THE COURT: And how long ago was that lawsuit?
10                 THE JUROR: Probably around three years ago as
11      well, four years ago.
12                 THE COURT: What kind of lawsuit was it?
13                 THE JUROR: It was regarding property rights.
14                 THE COURT: And is there anything about his
15      experience with the courts system or being party to a lawsuit
16      that you think would affect your ability to be fair and
17      impartial in this case?
18                 THE JUROR: No.
19                 THE COURT: Okay. I'm going to ask you to step out
20      for just a second. You may be back in.
21                 MR. WYSHAK: Can I ask one question?
22                 THE COURT: Yeah, go ahead.
23                 MR. WYSHAK: When you said you are a consultant for
24      the pharmaceutical and health care industry, what does that
25      mean? What do you actually do?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 48 of 229
                                                                         48




 1                 THE JUROR: I provide strategy technology services
 2      to them.
 3                 THE COURT: We may have you back in. Just hang
 4      close to the door for a minute. Okay?
 5                 THE JUROR: Okay.
 6                 THE COURT: I mean, Deloitte. Just wasn't sure I
 7      should go on with him. He works for Deloitte, and since this
 8      is a client, do you have any views on that?
 9                 MR. YEAGER: Keeper of records. We haven't talked
10      about stipulations, but it would only be in the context of
11      searching particular documents.
12                 He looks like a good juror. Very responsive to the
13      questions.
14                 MR. TYRRELL: Your Honor, I thought he also
15      answered number 2 with a "yes," maybe the case involving his
16      friends.
17                 THE COURT: I thought I covered that, but if I
18      haven't, I can bring him back.
19                 MR. WYSHAK: Your Honor, I think we need to
20      challenge him for cause. I just think he should have gone
21      out at the original --
22                 THE COURT: But why?
23                 MR. WYSHAK: He works for a company that has the
24      defendant's company for a client.
25                 THE COURT: But are any of these defendants still
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 49 of 229
                                                                         49




 1      at the company?
 2                 MR. WYSHAK: I think Mr. Kapoor still owns stock in
 3      the company. I believe some of the other defendants may.
 4      I'm not sure.
 5                 MR. KENDALL: Deloitte has 100,000 employees. He
 6      has no contact with the company at all. He's very diligent
 7      in his responses, and he's very thorough being responsive to
 8      the court's concerns. If he had a bias, he would have said
 9      it.
10                 THE COURT: Because I think he did not wish to be
11      here, so if he could figure out a way to get himself out, he
12      actually would have.
13                 MS. WILKINSON: Your Honor, Dr. Kapoor's shares are
14      in trust. He has no connection to the company.
15                 MR. WYSHAK: But THE JUROR doesn't know that.
16                 THE COURT: Let's bring him back in. I'll follow
17      up on number two, and I'll follow up on the Deloitte thing.
18                 MR. YEAGER: He, for the record, he owns 64 percent
19      of the company. It's in trust, but he --
20                 THE COURT: There's one question I forgot to ask
21      you about, and one I want to follow up on a little bit more.
22                 THE JUROR: Sure.
23                 THE COURT: You also answered "yes" to question
24      two: Anyone been the subject of a criminal investigation,
25      arrested, charged or convicted for any crime, felony,
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 50 of 229
                                                                         50




 1      misdemeanor, other than a traffic case.
 2                 Was that different than the incident you told us
 3      about before?
 4                 THE JUROR: Yes.
 5                 THE COURT: Tell us about that. Sorry. I just
 6      missed it.
 7                 THE JUROR: I was just charged -- not "just." This
 8      didn't happen recently. I was once charged with a
 9      misdemeanor that was later dismissed.
10                 THE COURT: How old were you?
11                 THE JUROR: I was 20 years old.
12                 THE COURT: And how old are you now?
13                 THE JUROR: 23.
14                 THE COURT: 23. Tell us -- can you flesh that out
15      for us a little bit.
16                 THE JUROR: Sure. I was just -- I was charged with
17      a civil infraction that I then paid the fee for, and the case
18      was closed.
19                 THE COURT: Can you elaborate on "civil
20      infraction"?
21                 THE JUROR: That's -- the infraction was against
22      the city. It was -- the charge was blocking the sidewalk. I
23      don't --
24                 MR. WYSHAK: Can you tell us what you did that
25      resulted in the arrest?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 51 of 229
                                                                         51




 1                 THE JUROR: I was just -- was in possession -- I
 2      was a minor in possession of alcohol.
 3                 THE COURT: Okay.
 4                 THE JUROR: Sorry.
 5                 THE COURT: And the other thing I want to circle
 6      back on, let me ask you, is there anything about that
 7      experience, your interaction with law enforcement, that you
 8      think would affect your ability to be fair in this case?
 9                 THE JUROR: I don't think it would affect my
10      ability, but I don't know. It was --
11                 THE COURT: You're hesitating over that. I'm
12      sure -- I'm sure it wasn't your best day.
13                 THE JUROR: It was just a silly mistake.
14                 THE COURT: But was there anything about your
15      interactions with law enforcement that you would hold against
16      law enforcement in this case if anyone from law enforcement
17      testified? Would you view their testimony any differently
18      than any other witness because of your experience?
19                 THE JUROR: No.
20                 THE COURT: Okay. The other thing I want to circle
21      back on is Deloitte. They don't figure prominently in this
22      case. They are -- it would be sort of a keeper of records
23      type of testimony. They have documents that are relevant to
24      the case that would be produced by somebody.
25                 THE JUROR: Okay.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 52 of 229
                                                                         52




 1                  THE COURT: That being said -- and Insys is not on
 2      trial here. It's these individuals. You work for a company
 3      that has a relationship with Insys, but I want you to think
 4      really hard about whether you think that caused you to bring
 5      any particular bias to the table or whether you could be fair
 6      and impartial as to these defendants?
 7                  THE JUROR: Well -- well, I -- whatever their
 8      relationship is with Insys, whether they were or are
 9      currently a client, I'm not exactly sure. But with any
10      client, as an employee of Deloitte I have an interest and
11      responsibility to the welfare of both my employer and the
12      clients that we serve.
13                  So I don't believe that supersedes my judgment in
14      the law, but it is just, just a conflict of interest that I
15      feel uncomfortable with.
16                  THE COURT: Okay. All right. Thank you. You can
17      step out.
18                  MR. WYSHAK: Renew our challenge.
19                  THE COURT: I think once he identifies it as a
20      conflict of interest, it's hard to keep him.
21                  MS. WILKINSON: He did say, Your Honor, that it
22      didn't supersede his judgment. He's a thoughtful,
23      sophisticated person. I think he was trying to say we
24      basically all should know it, but I thought it was pretty
25      clear he knows he has that, but when he comes into the
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 53 of 229
                                                                         53




 1      courtroom --
 2                 THE COURT: But he finished off by saying it was a
 3      conflict of interest that made him uncomfortable.
 4                 MR. KENDALL: Your Honor, I think a couple of
 5      things. I thought he was an incredibly respectful, a
 6      well-intentioned juror, when he answered questions, and he
 7      was clearly a thoughtful, respectful person. Some people are
 8      more analytical and think out loud through analysis. He
 9      raises an issue I thought a thoughtful person would.
10                 I would suggest before we strike him, can we ask
11      him point blank: Would this experience mean you couldn't be
12      fair, as opposed to, well, there's an issue. I'm supposed to
13      be respectful to my clients and employer, but I also respect
14      the law. I mean, he's somebody who talks like a decision
15      tree as he goes through each point. I don't think he's
16      giving a statement of prejudice.
17                 We're going to have a hard time getting jurors,
18      Your Honor. He's a very responsible, thoughtful person.
19                 MR. WYSHAK: I think his answers were evasive. He
20      didn't answer any question directly. I mean, he didn't want
21      to even tell us he had been arrested for possession of
22      alcohol until he was pressed. So I totally disagree with
23      Mr. Kendall's assessment, and clearly he has a conflict of
24      interest. He's laboring under it. He says he has a loyalty
25      to his employer as well as to his employer's clients. I
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 54 of 229
                                                                         54




 1      don't know why we would want to --
 2                 THE COURT: I think he's a close call. I take your
 3      point about this is going to be hard. I'm going to get rid
 4      of him. I'm uncomfortable with him.
 5                 Number 5 please.
 6                 How are you?
 7                 THE JUROR: I'm well, thank you.
 8                 THE COURT: All right. I'm going to give this a
 9      try. Ms. Banchongmaie?
10                 THE JUROR: Yes.
11                 THE COURT: Or are you just humoring me? I really
12      got it right? Excellent. Thank you. Some days I have good
13      days and bad days on that.
14                 We're just going to follow up on some of the
15      questions that we talked about to you.
16                 Did you have a chance to look at the witness list?
17                THE JUROR: I did.
18                 THE COURT: Did you know anybody on that list?
19                 THE JUROR: I don't think so. I don't think so.
20                 THE COURT: So let's see. You answered "yes" to
21      the question about have you, any member of your family or
22      anyone close to you been the subject of a criminal
23      investigation, arrested, charged, convicted of anything other
24      than a minor traffic violation.
25                 THE JUROR: Well, let's see. I need to clarify on
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 55 of 229
                                                                         55




 1      that because I was a little unsure.
 2                 THE COURT: That's totally fine.
 3                 THE JUROR: But my father has been sued several
 4      times because he was formerly a physician. So he's been
 5      through a lot of court cases for what I -- medical
 6      malpractice practice.
 7                 THE COURT: All right. So I'll move on to that,
 8      but first, anyone with a criminal conviction or arrest,
 9      investigation that you can think of?
10                 THE JUROR: No.
11                 THE COURT: Okay. In terms of your father's
12      interaction, the fact that he's a doctor and he's been sued
13      for malpractice, is there anything about those experiences or
14      your relationship with your dad that you think would be make
15      difficult for you to be a fair juror in this case?
16                 THE JUROR: I mean, they are a little emotional,
17      but they were quite a long time ago.
18                 THE COURT: How long ago?
19                 THE JUROR: Over 20 years.
20                 THE COURT: And you know that there's no doctors
21      that have been charged in this case, medical doctors.
22                 THE JUROR: I understand.
23                 THE COURT: So when you think about your dad being
24      a doctor and having been sued for malpractice, do you think
25      that there's anything about those cases that would make it
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 56 of 229
                                                                         56




 1      difficult for you to be fair in this case? By which I mean
 2      listen to the testimony, make a decision based just on the
 3      testimony and the law?
 4                 THE JUROR: I do not.
 5                 THE COURT: Okay. And then the question about has
 6      anyone, you or anyone in your family been a party to a
 7      lawsuit.
 8                 THE JUROR: That's the same --
 9                 THE COURT: Okay.
10                 THE JUROR: -- reference.
11                 THE COURT: And then you answered "yes" about
12      opinions or feelings, positive or negative, about
13      pharmaceutical companies marketing drugs to doctors.
14                 THE JUROR: My dad had a fair amount of very
15      unusual experiences with pharmaceutical reps that came
16      through his office in his time. So there was --
17                 THE COURT: So you know it happens. You know that
18      sales reps market to doctors. Is this the same thing 20
19      years ago, same timeframe?
20                 THE JUROR: Same window of time in my life.
21                 THE COURT: And the rules of the game have sort of
22      changed in the last 20 years. So could you put aside your
23      experiences, stories that your dad told you and make a
24      decision in this case based on the facts and the law as I
25      give it to you?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 57 of 229
                                                                         57




 1                 THE JUROR: I think so.
 2                 THE COURT: When you say you "think so," is that a
 3      manner of speech, or do you have reservations about it?
 4                 THE JUROR: I can do it.
 5                 THE COURT: Okay. My last question for the moment
 6      is you know we're in the middle of a Government shutdown and
 7      jurors typically get paid and jurors in this case will be
 8      paid, but there's apt to be a delay in the payment for as
 9      long as the Government shutdown goes on.
10                 Can you manage that?
11                 THE JUROR: (Nods.)
12                 THE COURT: Any follow-up?
13                 MS. WILKINSON: Nothing from us, Your Honor.
14                 MR. WYSHAK: Nothing.
15                 THE COURT: Okay. You can go. Thank you.
16                 MR. KENDALL: Your Honor, I believe she worked --
17                 THE COURT: Now we just let her go. Raise these
18      things before. Ask me to hold her. This is the second time
19      you've done it.
20                 MR. KENDALL: I don't think it's a probable. She's
21      probably worked with my daughter. She's not made the
22      connection of the Kendall to Kendall, and I don't think she
23      ever will. But she said she worked at Gentle Giant Moving.
24      My daughter is a mover for Gentle Giant.
25                 THE COURT: Do you want her back in?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 58 of 229
                                                                         58




 1                 MR. WYSHAK: No. She's fine with the Government.
 2                 THE COURT: Great.
 3                 MR. KENDALL: I didn't want to say it in front of
 4      her.
 5                 THE COURT: Just ask me to hold them. Once they go
 6      out back, they're gone. Once we hold them out there, they're
 7      still present.
 8                 Juror No. 6, please. How are you?
 9                 THE JUROR: I'm okay.
10                 THE COURT: Mr. Stonge; is that right?
11                 THE JUROR: Yes.
12                 THE COURT: How are you?
13                 THE JUROR: I'm okay. How are you?
14                 THE COURT: I'm good. Do you have -- did you have
15      a chance to look at that witness list?
16                 THE JUROR: Briefly.
17                 THE COURT: Long enough to know whether you know
18      anybody on it?
19                 THE JUROR: I didn't recognize any names.
20                 THE COURT: Are you looking at it now for the first
21      time? Do you want another minute to look at it?
22                 THE JUROR: No. I mean, I just --
23                 THE COURT: You're just flipping back through.
24                 THE JUROR: Yeah. I just --
25                 THE COURT: So I'm following up on your
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 59 of 229
                                                                         59




 1      questionnaire and on your answers to the questions that we
 2      just went through in court. I think you answered "yes" to
 3      having been previously served as a juror or grand juror.
 4                  Can you tell us about that?
 5                  THE JUROR: I was last -- it was last February in
 6      New Bedford. It was two days. I guess it would be a
 7      criminal, assault case.
 8                  THE COURT: Is there anything about your experience
 9      with that case that you think would affect your ability to be
10      a fair juror in this case?
11                  THE JUROR: No.
12                  THE COURT: Okay. On your questionnaire, you have
13      a court date coming up, I guess in a divorce.
14                  THE JUROR: Yes, that's -- I'm not sure exactly,
15      like I said. The lawyer said most likely it would be in
16      February.
17                  THE COURT: Okay. So if you are selected as a
18      juror, and we will give you time off for your court date or
19      make arrangements, okay, we sit -- we'll sit a half day at
20      least one day a week, and we'll try and work that out with
21      your schedule if you're selected. Okay? Does that work?
22                  THE JUROR: I guess so. I mean, there's other
23      things that are going on, too, you know. I'm sure everybody
24      has stuff going on, too. I'm going through probate with my
25      father's passing, you know, and stuff like that.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 60 of 229
                                                                         60




 1                 THE COURT: Sorry to hear about your dad.
 2                 THE JUROR: Yeah.
 3                 THE COURT: I mean, you're right that everybody
 4      does have stuff.
 5                 THE JUROR: It's -- the only thing is if this is
 6      Monday through Friday and lawyers only work Monday through
 7      Friday pretty much and take care of business Monday through
 8      Friday, you know, I got to get this divorce done. I got to
 9      get this probate done. I got to get this stuff done, you
10      know.
11                 THE COURT: Well, do you have a date for probate?
12                 THE JUROR: We're in -- it's in the process. You
13      know, as far as, if you're familiar with -- it's the lawyer
14      my sister used, so he's handling it. He's always e-mailing
15      us and calling us about the house and all that stuff, you
16      know.
17                 THE COURT: Well, there will be breaks. We'll let
18      you have your phone in there to take care of personal
19      business. We're done every day by 4:00 and we don't start
20      until 10:00. There's a lunch break. You'll have time to
21      take care of that personal business. If you end up with THE
22      COURT date -- it is my experience -- except in my court of
23      course -- they're never as quick as people think they're
24      going to be. So we really don't excuse people for the fact
25      that they might have a court date coming up. But if you did
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 61 of 229
                                                                         61




 1      have a court date and it was an important date and not easily
 2      movable, we would make a provision for you to be at your
 3      court proceeding on that day.
 4                  THE JUROR: Okay. Like that divorce thing, I
 5      wouldn't be able to be here.
 6                  THE COURT: No, I understand.
 7                  THE JUROR: It's the whole day.
 8                  THE COURT: Right, I understand. But it's a long
 9      trial, and if there's a day here and there, we can work with
10      that. And just as I say, it just never happens as quick as
11      people think it's going to happen.
12                  So we would not have you skip your court date if
13      you were selected to the jury. But we will accommodate that.
14      Okay?
15                  Anything for him?
16                  MS. WILKINSON: Yes, Your Honor.
17                  You noted on your questionnaire that you had a
18      12-hour day/night schedule and you drive from far away. Is
19      that going to make it difficult for you to stay awake in the
20      jury box?
21                  THE JUROR: I don't know how it would work because
22      it's a rotating. Where it's like I'm on day shift now, then
23      I have some days off, then I go on to the night shift. I
24      work every other weekend. You know, I'm pretty much --
25      wouldn't be working if, you know, if I was here Monday
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 62 of 229
                                                                         62




 1      through Friday. You know, maybe one day on the weekend or
 2      something or maybe both days if it was my weekend to work. I
 3      don't know how they would address it, you know.
 4                 THE COURT: Does your company pay for jury service?
 5                 THE JUROR: I believe so, you know. So but, yeah,
 6      it is -- it's difficult. It's not easy to begin with. The
 7      12-hour days one week, nights the next week, you know, but
 8      it's a power plant, so it's got to stay running, you know.
 9      Got to have a certain amount of people there at all times.
10                 THE COURT: Anybody else? All right. Why don't
11      you step out for a second. That way or you can have them --
12                 THE CLERK: Excuse me, sir. I'm just going to hold
13      you out here.
14                 MR. WYSHAK: Fine for the Government.
15                 MS. WILKINSON: My concern is his two legal issues,
16      Your Honor, could make more than a day.
17                 THE COURT: Or they could take no days at all.
18                 MS. WILKINSON: True. But they could take more
19      than one day. I mean, I don't have any idea what the details
20      are of his divorce, but he's clearly anxious about it. He's
21      driving from far away and he has a horrible schedule. You
22      can just tell --
23                 THE COURT: Well, he's not going to be working; his
24      company is going to be paying him. He's going to be better
25      situated than a lot of people are going to be, and he's --
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 63 of 229
                                                                         63




 1      you know, I don't think he was thrilled to be here either,
 2      but I don't think there was anything that would cause him to
 3      be struck for cause. That's what your peremptories are for.
 4      He was fine.
 5                 MS. MINER: On that, could you confirm with him
 6      that he won't be working nights if he's on jury service.
 7                 THE COURT: He just told me his company paid him
 8      for jury duty and he would work one day a weekend. He said
 9      he pretty much wouldn't be working, which is true.
10                 THE CLERK: I'll get number 8.
11                 THE COURT: How are you?
12                 THE JUROR: Okay. Nervous.
13                 THE COURT: Don't be nervous.
14                 THE JUROR: Okay.
15                 THE COURT: Everybody here is pretty friendly.
16      Ms. Buckout?
17                 THE JUROR: Buckout.
18                 THE COURT: The ones I think I'm going to butcher I
19      do fine with, and this one looks relatively simple and, of
20      course, I get it wrong. My apologies for that.
21                 We're following up on some of the questions that
22      you answered "yes" to.
23                 THE JUROR: Sure.
24                 THE COURT: And I'm -- the first one is you -- we
25      talked about the fact that an indictment doesn't give rise to
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 64 of 229
                                                                         64




 1      any presumptions or inferences as to a defendant's guilt.
 2      And you raised your hand about you might be so influenced by
 3      the fact that they've been charged with a crime, that it
 4      could affect your ability to sit fairly.
 5                 Can you flesh that out for me?
 6                 THE JUROR: Specifically -- relating -- which
 7      question was it?
 8                 THE COURT: I call it five, but the question was
 9      the fact that an indictment has been filed does not give rise
10      to any presumptions or inferences whatsoever with respect to
11      a defendant's guilt or innocence, and an indictment is not
12      evidence. The jury must determine whether or not the
13      Government has proven a defendant guilty beyond a reasonable
14      doubt based on the evidence presented at trial.
15                 Is there anyone here who might be so influenced by
16      the fact that each of the defendants were charged with a
17      crime in an indictment that it might affect your ability to
18      sit as a fair and impartial juror?
19                 THE JUROR: Because of the nature, what you said
20      the case was about and what I do for my work, I have really
21      strong feelings about pharmaceutical companies.
22                 THE COURT: What are the feelings?
23                 THE JUROR: You want specifics? Distasteful
24      tactics coming into our office and working with our
25      physicians.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 65 of 229
                                                                         65




 1                  THE COURT: And so I'm sure there are some --
 2                  THE JUROR: Specifics?
 3                  THE COURT: There are some sales reps and companies
 4      that are distasteful. Some are distasteful, some are not.
 5                  Could you listen to the evidence in this case
 6      fairly without assuming that what they were doing was
 7      distasteful, or do you start off with a bias one way or
 8      another?
 9                  THE JUROR: I start off with a bias.
10                  THE COURT: All right. Thanks very much. Go out
11      the back.
12                  How are you?
13                  THE JUROR: Good morning.
14                  THE COURT: Mr. Freitas?
15                  THE JUROR: Freitas.
16                  THE COURT: Not doing very well on my
17      pronunciations this morning.
18                  We're just following up on the written
19      questionnaires and some of the answers to oral questions I
20      asked this morning. You raised your hand about jury service.
21                  THE JUROR: Yeah. Probably about 15 to 20 years
22      ago I was on a civil trial. It was a car accident, two-day,
23      state.
24                  THE COURT: Anything about that experience that you
25      think would affect your ability to be a fair and impartial in
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 66 of 229
                                                                         66




 1      this case?
 2                 THE JUROR: No.
 3                 THE COURT: Did you have a chance to look at the
 4      witness list before you came in here?
 5                 THE JUROR: Yes, ma'am.
 6                 THE COURT: Did you know anyone on there?
 7                 THE JUROR: No.
 8                 THE COURT: Can I ask you a question? When do I go
 9      from being a "miss" to a "ma'am"? Just curious.
10                 THE JUROR: I went to Mass. Maritime Academy.
11      Everybody was ma'am.
12                 THE COURT: But I look like a "miss," right?
13                 THE JUROR: Right.
14                 THE COURT: Thank you. The only thing I want to
15      ask you about, you know we're in the middle of a Government
16      shutdown, and jurors get paid but, because of the shutdown,
17      there may be some delay in the payment. Can you manage that?
18                 THE JUROR: I believe my company would pay me
19      anyway.
20                 MR. YEAGER: Can we have him step out for a moment?
21      Sorry. Wrong juror.
22                 THE COURT: Thanks very much. You can go.
23                 THE CLERK: Juror 10.
24                 THE COURT: How are you?
25                 THE JUROR: Good. How are you?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 67 of 229
                                                                         67




 1                 THE COURT: Ms. Sullivan, right?
 2                 THE JUROR: Yes.
 3                 THE COURT: How you are you today?
 4                 THE JUROR: Good. How are you?
 5                 THE COURT: Fine, thank you.
 6                 We're following up on some of the questionnaires
 7      and oral questions we asked this morning. You said you
 8      previously served as a juror.
 9                 THE JUROR: So I wasn't sure about that question.
10      I was called as a juror, but I was never selected.
11                 THE COURT: Okay. How long ago were you called?
12                 THE JUROR: 2013.
13                 THE COURT: And did you actually go to the
14      courthouse?
15                 THE JUROR: I did, yes, in Dedham.
16                 THE COURT: So state court. Was there anything
17      about your experience in Dedham that would affect your
18      ability to be fair in this case?
19                 THE JUROR: No.
20                 THE COURT: Okay. And the question was, did you
21      have any feelings, positive or negative, about the
22      pharmaceutical industry or people that worked for pharma
23      companies, including sales reps, that could affect your
24      ability to be fair?
25                 THE JUROR: My stepsister is a sales reps for a
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 68 of 229
                                                                         68




 1      pharmaceutical company.
 2                 THE COURT: Which company?
 3                 THE JUROR: I do not know the name of that exactly.
 4                 THE COURT: Do you know what drug or device she
 5      markets?
 6                 THE JUROR: I don't know that either.
 7                 THE COURT: How often do you interact with her?
 8                 THE JUROR: I only see her about two or three times
 9      a year. Usually around the holidays.
10                 THE COURT: And is there anything about what you do
11      know about what she does for a job that you think would
12      affect your ability to be a fair juror in this case?
13                 THE JUROR: No.
14                 THE COURT: And then there's a question about
15      basically off-label uses, when the FDA approves a drug it
16      approves it for certain uses but doctors are allowed to
17      prescribe it for other uses. That's off-label use. And I
18      think you had feelings or opinions about off-label use that
19      could affect your ability to be fair?
20                 THE JUROR: So I wasn't sure about that one. That,
21      for example, if they don't list side effects --
22                 THE COURT: It's not about side effects, but if the
23      FDA approves a drug for a certain use, then it's a legitimate
24      drug to sell and market. There's rules about how the
25      pharmaceutical companies can market those drugs, which you
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 69 of 229
                                                                         69




 1      would hear more about, but the doctors can, once a drug is
 2      approved by the FDA, a doctor can prescribe it for whatever
 3      use he deems appropriate.
 4                 THE JUROR: No.
 5                 THE COURT: Okay. And then the last one was you
 6      said you had a family or member of or close friend in the
 7      pharmaceutical or health care industry. Was that your --
 8                 THE JUROR: No. My cousin is a pharmacist.
 9                 THE COURT: And how often do you see him or her?
10                 THE JUROR: A lot. Like, I would say two or three
11      times a month.
12                 THE COURT: And so if you were selected as a juror
13      for this case, do you think you could keep from talking to
14      your cousin about the case for the duration?
15                 THE JUROR: Yes.
16                 THE COURT: And is there anything about the fact
17      that what you know about his -- or is it him or her?
18                 THE JUROR: Him.
19                 THE COURT: Anything you know about his job that
20      you think would affect your ability to be a fair juror in
21      this case?
22                 THE JUROR: No.
23                 THE COURT: Okay. Did you have a chance to look at
24      the witness list before you came in here?
25                 THE JUROR: I did, yes.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 70 of 229
                                                                         70




 1                 THE COURT: Did you know anybody on there?
 2                 THE JUROR: No.
 3                 THE COURT: Okay. We're in the middle of a
 4      Government shutdown, as I'm sure you all know by now. So the
 5      jurors in our cases get paid, but because of the shutdown
 6      there might be some delay in the payment. Can you manage
 7      that?
 8                 THE JUROR: Yes.
 9                 THE COURT: Okay. Follow-up for her?
10                 MR. WYSHAK: Yes, Your Honor.
11                 Just checking. Did you have a DUI arrest?
12                 THE JUROR: I did, yes.
13                 MR. WYSHAK: Okay. Was that dismissed?
14                 THE JUROR: Yes.
15                 MR. WYSHAK: Anything about that experience that
16      resulted in negative feelings about THE COURT system or with
17      the police or --
18                 THE JUROR: No.
19                 THE COURT: Anyone else?
20                 Thanks very much. You can go.
21                 THE CLERK: Juror Number 11.
22                 THE COURT: Hold on a second on 11, please. So
23      Juror Number 11, aside from her myriad of other issues and
24      she is a teacher -- and I generally excuse teachers anyway.
25      I think it's a long time to ask a classroom to be without
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 71 of 229
                                                                         71




 1      their teacher. Do you want me to bring her in or is
 2      everyone --
 3                 MS. WILKINSON: We had her on our excusal list
 4      because of your telling us, Your Honor.
 5                 MS. MINER: She answered "yes" to so many
 6      questions, Your Honor.
 7                 THE COURT: I think she may be a challenge anyway,
 8      but I do normally excuse teachers. I'll bring her in if you
 9      want.
10                 MR. WYSHAK: No, that's all right. You can excuse
11      her.
12                 THE COURT: Okay.
13                 All right. Number 12.
14                 THE COURT: Mr. O'Dwyer, correct?
15                 THE JUROR: Yes. Good morning.
16                 THE COURT: Did you have a chance to look at the
17      witness list?
18                 THE JUROR: I did, yes.
19                 THE COURT: Did you know anyone on it?
20                 THE JUROR: I did not recognize anyone.
21                 THE COURT: I'm just going to run through your
22      questionnaire and the oral questions today.
23                 THE JUROR: Sure.
24                 THE COURT: You raised your hand on the question
25      about the fact that I told you that the fact that an
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 72 of 229
                                                                         72




 1      indictment has been filed doesn't give rise to any
 2      presumptions or inferences with regards to a defendant's
 3      guilt. And I think you raised your hand to the question that
 4      you might be so influenced by the fact that these defendants
 5      were charged with a crime in an indictment that could affect
 6      your ability to sit fairly.
 7                 Can you flesh that out for me?
 8                 THE JUROR: I think it was more the nature of the
 9      indictment and the fact that from my limited understanding
10      seems to be a case where you have multiple defendants being
11      charged for the same crime. And given the industry that
12      they're in, I feel like it would be a bias for me.
13                 THE COURT: Why that industry?
14                 THE JUROR: This is not a crime that is -- that is
15      being charged that has to do with violence. It's a crime
16      that I see at my mind is a crime of greed. Typically, I
17      think, with the health care industry, pharmaceutical
18      industry, that the corporations there should not be out to
19      make money. They're in an industry that's supposed to be
20      there to help people out. I see at the executive level a lot
21      of greed and in a lot of stories I've been reading for the
22      last 15 years. And this goes back to when I was a kid when I
23      was less educated.
24                 So I think there's a lot of good people and a lot
25      of good things that come out of the industry. Unfortunately
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 73 of 229
                                                                         73




 1      I think it's corrupted by greed at the higher levels.
 2                 THE COURT: So you're certainly entitled to your
 3      kind of view of the industry.
 4                 Do you think that you could put aside those views
 5      and focus on this company and these people and make a fair
 6      decision based on the evidence and the law as I gave it to
 7      you about whether or not they've committed a crime or not?
 8                 THE JUROR: I think I could try. I'm not sure, you
 9      know, if I can be unbiased. I'm not sure if I can. I've
10      never been presented with a question of individually trying
11      to assess somebody's guilt in a case like this or even in
12      public, you know, debate.
13                 THE COURT: I'm trying to figure out if that's --
14      if you're concerned about -- I mean, it is a hard thing to
15      make a decision about somebody's guilt or innocence. It's
16      supposed to be a hard thing, right? It's supposed to be
17      something you think about seriously.
18                 So the question that you think it might be a hard
19      thing does not make you a bad juror. It might make you a
20      very good juror. The question is, do you start off with a
21      bias because of the nature of the charges?
22                 THE JUROR: And that's what I meant. It's
23      difficult for me to take my emotions out of it. I think in
24      order to be a good juror and unbiased you have to be less
25      emotional towards the fact and not emotional towards the
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 74 of 229
                                                                         74




 1      situation, and that's where I find myself. I'm not sure if I
 2      have the ability to set aside those emotions.
 3                  THE COURT: All right. I'm going to push on a bit
 4      here.
 5                  THE JUROR: Okay.
 6                  THE COURT: There may be law enforcement witnesses.
 7      And you raised your hand about whether you'd be inclined to
 8      believe or disbelieve testimony just because it was coming
 9      from a law enforcement witness.
10                  THE JUROR: Yes. I'm more inclined to believe
11      testimony from a law enforcement individual.
12                  THE COURT: You don't think you could listen to the
13      testimony and -- I mean, obviously, some law enforcement
14      witnesses tell the truth and maybe some don't. Some other
15      witnesses tell the truth, some don't. The job of a juror is
16      to evaluate the testimony without, again, starting off with
17      any bias.
18                  Do you have reservations about your ability to do
19      that?
20                  THE JUROR: I'm sure I'm more apt to listen to that
21      testimony from a law enforcement individual unbiasly, but I
22      was just trying to answer the question truthfully.
23                  THE COURT: I appreciate that. I'm just -- you're
24      obviously a thoughtful guy. I'm just trying to get at
25      whether you're a thoughtful person giving thoughtful answers
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 75 of 229
                                                                         75




 1      or whether you really have reservations about your ability to
 2      be fair.
 3                 THE JUROR: With regard to law enforcement
 4      testimony, I think I should be able to do that unbiasly, yes.
 5                 THE COURT: And you answered the question about
 6      positive or negative feelings about the pharma industry. Is
 7      there anything more than what we've already talked about?
 8                 THE JUROR: No. I think I've expressed myself
 9      there.
10                 THE COURT: I think you also raised your hand on
11      the FDA.
12                 THE JUROR: So I see them as part of the problem
13      with the industry in general. I think the FDA is a woefully
14      underfunded organization a the federal Government that cannot
15      keep up with the sheer number of requests that come through
16      it. Unfortunately, I have read a lot about the FDA over the
17      years. My wife has read a lot. It's a hot-button topic in
18      our house, unfortunately.
19                 THE COURT: What does your wife do?
20                 THE JUROR: Right now she's a massage therapist by
21      trade, but she stays home with our children now.
22                 But I think, unfortunately, the FDA has to rely on
23      a lot of outside information that is not always unbiased
24      information from scientists that have questionable practices,
25      and, unfortunately, especially in the medical and
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 76 of 229
                                                                         76




 1      pharmaceutical industry, I feel like the science in those
 2      industries is not up to the standard that I think they should
 3      be in terms of the practices and experimentation and how
 4      experiments are analyzed and judged and how they're even
 5      performed. There's a lot of shoddy science in my opinion.
 6                 THE COURT: So, again, obviously, you're entitled
 7      to your opinions on the FDA. But if someone from the FDA
 8      testified, do you think you could fairly evaluate that
 9      testimony?
10                 THE JUROR: Yes, I think I could.
11                 THE COURT: All right. Now I need to circle back
12      to the pharma industry. Because, obviously, the
13      pharmaceutical company is not on trial here but these
14      individuals have careers in the pharma industry.
15                 THE JUROR: Understood.
16                 THE COURT: And they're entitled to a fair jury.
17      It's super important, obviously, that they get a fair jury.
18                 Do you think you start off with a presumption one
19      way or another about their guilt or innocence just based on
20      the fact that they worked for a pharmaceutical company?
21                 THE JUROR: Yes, I think I do.
22                 THE COURT: All right. Thanks very much. You can
23      go.
24                 THE CLERK: 13.
25                 THE COURT: I tried. We didn't even get to the
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 77 of 229
                                                                         77




 1      opioids, but I gave it the old college try.
 2                 MR. KENDALL: I didn't hear you say it, Your Honor,
 3      but I assume he's excused?
 4                 THE COURT: Yes.
 5                 THE CLERK: 13.
 6                 THE COURT: You are Ms. Burke?
 7                 THE JUROR: Yes.
 8                 THE COURT: How are you?
 9                 THE JUROR: Good. How are you doing?
10                 THE COURT: We have the same first name, except you
11      only have one L and I have two Ls.
12                 I'm just following up on the written questionnaire
13      and the oral questions we asked this morning. Did you have a
14      chance to look at the witness list?
15                 THE JUROR: Yes.
16                 THE COURT: Did you know anybody on it?
17                 THE JUROR: No.
18                 THE COURT: That's a good start.
19                 In your questionnaire you raised your issue of
20      medical issue and doctors appointments. I think you said you
21      need an injection or infusion once every six weeks.
22                 Is that an all-day --
23                 THE JUROR: It's a three-hour, and it's scheduled
24      for next Tuesday, so then it would be six weeks from then
25      also.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 78 of 229
                                                                         78




 1                 THE COURT: So it would be one day a week every six
 2      weeks?
 3                 THE JUROR: Yeah, just one day.
 4                 THE COURT: Is it morning or afternoon?
 5                 THE JUROR: It's whenever I can get in, but usually
 6      it's morning.
 7                 THE COURT: Could you schedule them -- there will
 8      be at least one day a week when we only sit half a day. So
 9      can you schedule them in the afternoons?
10                 THE JUROR: I could. I don't know how late she
11      schedules. Maybe like early afternoon I could. I think she
12      likes to get out of there by, like, 3:00.
13                 THE COURT: So you're talking about starting around
14      noon.
15                 THE JUROR: Possibly, yeah.
16                 THE COURT: And I don't know anything about this
17      condition.
18                 THE JUROR: It's rare.
19                 THE COURT: Is there anything about it that affects
20      your ability to concentrate or sit?
21                 THE JUROR: No. Like, anybody that has back pain,
22      sometimes you need to stretch, that kind of thing, but not --
23      to sit for a long period, like, I would get uncomfortable but
24      I could.
25                 THE COURT: Well, we give you breaks, we give you
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 79 of 229
                                                                         79




 1      time to stand up and stretch. If a juror wanted to listen to
 2      testimony standing in the back of the jury box, that would be
 3      fine, too. So it's not meant to be boot camp.
 4                 THE JUROR: Yeah.
 5                 THE COURT: And you'll see when I'm up there, I'll
 6      sit up and down, too, because, I don't have those -- my back
 7      bothers me and I move around. So we'll give you ample
 8      opportunities to do that. It's just working out the
 9      schedule, the infusion time every six weeks. And the first
10      one is scheduled for this Tuesday?
11                 THE JUROR: Yes.
12                 THE COURT: The other thing you raised your hand on
13      a question about --
14                 THE JUROR: I'm a nurse.
15                 THE COURT: You're a nurse. Is there anything
16      about your experience as a nurse that you think would affect
17      your ability to be a fair juror in this case?
18                 THE JUROR: I don't think so.
19                 THE COURT: When you said "I don't think so," do
20      you have reservations about that, or is that just a figure of
21      speech?
22                 THE JUROR: No. Yes, yes.
23                 THE COURT: And so you know we're on a Government
24      shutdown these days. Everyone knows, right?
25                 THE JUROR: Mm-hmm.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 80 of 229
                                                                         80




 1                 THE COURT: So we do pay our jurors, but there may
 2      be a delay in paying jurors in this case. You would be paid.
 3      Can you manage that delay?
 4                 THE JUROR: Yeah.
 5                 THE COURT: Okay. Any follow up for her?
 6                 MR. WYSHAK: No, Your Honor.
 7                 MS. WILKINSON: No.
 8                 THE COURT: You can step out. Thank you.
 9                 THE CLERK:      Should they --
10                 THE COURT: Why don't they hold her for a second.
11      Medical hardship?
12                 MS. WILKINSON: The problem is, Your Honor, you
13      have another juror who also is going to have a court date.
14      So if we have all these people who have different times that
15      they --
16                 THE COURT: See, the other guy I don't really --
17                 MS. WILKINSON: Believe him?
18                 THE COURT: -- believe he's going to need a court
19      date. But this obviously -- you know --
20                 MS. WILKINSON: This is serious.
21                 THE COURT: It's on the first day. We'd have to
22      probably push off opening statements for a day, which I know
23      that's tempting for all of you at this point, but that's the
24      day we're supposed to open, right?
25                 MR. TYRRELL: We're opening Monday.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 81 of 229
                                                                         81




 1                 MR. WYSHAK: We're opening Monday.
 2                 THE COURT: I thought you guys asked for Tuesday,
 3      but that's fine. We could sit a half day that Tuesday, or I
 4      bet that appointment is in the morning.
 5                 MS. MINER: That appointment is going to be in the
 6      morning. I would take her out for medical. She wrote it in
 7      her questionnaire, so obviously she's concerned about it.
 8                 THE COURT: She's got a legitimate issue. She's
 9      going to miss half a day every six weeks.
10                 MR. WYSHAK: We can let her go.
11                 THE COURT: Let her go?
12                 MS. WILKINSON: Yes.
13                 MS. MINER: Yes.
14                 THE COURT: Too bad.
15                 MR. TYRRELL: So excused?
16                 THE COURT: So excused. Nobody's objecting to her
17      being excused, right? It sounds like it's by agreement to
18      me.
19                 How are you?
20                 THE JUROR: Good, thanks. How are you?
21                 THE COURT: Ms. Cherian?
22                 THE JUROR: Yes.
23                 THE COURT: Did I get that right?
24                 THE JUROR: Cherian.
25                 THE COURT: We were just following up on the
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 82 of 229
                                                                         82




 1      written questionnaires and the questions that I asked this
 2      morning.
 3                 Did you have a chance to look at the witness list?
 4                 THE JUROR: Yes.
 5                 THE COURT: Did you know anyone on there?
 6                 THE JUROR: No.
 7                 THE COURT: Okay. And just I see you work for
 8      Partners HealthCare. During the course of this trial -- you
 9      know we're in a Government shutdown now, and during the
10      course of this trial, our jurors will be paid but there may
11      be a delay in paying them. Could you manage that?
12                 THE JUROR: Yeah.
13                 THE COURT: Yeah?
14                 THE JUROR: I don't know.
15                 THE COURT: I think Partners -- do you know if
16      Partners pays you for jury service?
17                 THE JUROR: Should be three days. I think my
18      manager said three days.
19                 THE COURT: Partners doesn't pay you for more than
20      that?
21                 THE JUROR: I don't know. I didn't ask my manager.
22                 THE COURT: Okay. If you were selected as a juror
23      and the payment is delayed, could you manage that?
24                 THE JUROR: Yes, I could.
25                 THE COURT: And just a couple of other questions.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 83 of 229
                                                                         83




 1                 I see you have three kids, and at least two of them
 2      are involved in the health care industry.
 3                 THE JUROR: Yes, yes.
 4                 THE COURT: Is there anything about their jobs or
 5      your experience with their jobs that you think would affect
 6      your ability to be a fair juror in this case?
 7                 THE JUROR: No.
 8                 THE COURT: Any follow-up questions for her?
 9                 MS. MINER: No.
10                 MR. YEAGER: I noticed, Ms. Cherian, that you
11      answered number 10: Do you have any difficulty reading or
12      understanding English, and you said "yes."
13                 THE JUROR: Reading. More understanding on the law
14      or anything, I don't understand that.
15                 THE COURT: Is English your first language?
16                 THE JUROR: No.
17                 THE COURT: If we explain the law to you, can you
18      follow along?
19                 THE JUROR: Yes.
20                 THE COURT: Did you have any trouble understanding
21      my questions this morning?
22                 THE JUROR: I understand the questions. But if
23      somebody talk very fast, I don't understand that.
24                 THE COURT: Okay. Did you understand my questions
25      this morning?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 84 of 229
                                                                         84




 1                 THE JUROR: Yes.
 2                 THE COURT: Because I talk pretty fast. And if you
 3      -- if someone was talking too fast, would you be willing to
 4      raise your hand and ask them to slow down?
 5                 THE JUROR: Yes.
 6                 THE COURT: Anything else? Okay. You can step
 7      out. Why don't you hold her for a second, please.
 8                 THE CLERK: Can you hold her back there.
 9                 THE JUROR: Thank you.
10                 MR. WYSHAK: I don't know. Do you think she'll be
11      able to follow along?
12                 THE COURT: She works for Partners HealthCare as a
13      medical records clerk.
14                 MS. MINER: Her children are very well educated.
15                 MS. WILKINSON: She was able to converse with you
16      and she understood. If she's worried about technical issues,
17      I think that's true for a number of people.
18                 THE COURT: That was my impression of it as well.
19      Okay. She's fine.
20                 THE CLERK: She can go down next. 16, Juror Number
21      16.
22                 THE COURT: How are you?
23                 THE JUROR: Fine, Your Honor.
24                 THE COURT: Mr. Gulick?
25                 THE JUROR: Gulick, very good.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 85 of 229
                                                                         85




 1                 THE COURT: Thank you. I was just saying sometimes
 2      I get them right and sometimes I really don't get them right.
 3                 THE JUROR: That's real close.
 4                 THE COURT: I'm going to do some follow-up on the
 5      written questionnaire and oral questions.
 6                 I know you said you have significant hearing loss
 7      in one ear. Do you think if you're sitting as a juror in
 8      that box and there was someone testifying from up there that
 9      you would be able to hear them?
10                 THE JUROR: In the box? It's my left ear, so, you
11      know, if I'm, like, close here. Where it really bothers me
12      is, like, in a small room where there's a lot of background
13      noise, I have trouble picking up conversations that way.
14                 THE COURT: Hopefully there's no background noise
15      in our courtroom. It's just the witness.
16                 THE JUROR: To deliberate when you get to a jury
17      room. I've never been in one.
18                 THE COURT: So the witness testifies from up there
19      and the lawyer will be someplace close to where Mr. Wyshak is
20      right now. Would you be able to hear the question and the
21      answer if there was only just the one person talking?
22                 THE JUROR: Yeah, as long as I'm focused. It's,
23      like, when somebody comes up on one side of me and I'm not
24      expecting it, he can talk for a long time. Until they tap
25      me, I'm not hearing him.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 86 of 229
                                                                         86




 1                  THE COURT: You know who has that gift? My
 2      children.
 3                  THE JUROR: It's a skill.
 4                  THE COURT: It is a skill.
 5                  You have two kids. One is an undergraduate and one
 6      is in graduate school. What is the graduate student doing?
 7                  THE JUROR: He's getting a master in social work.
 8      He just started at the Oakland Salvation Army, for internship
 9      placement.
10                  THE COURT: And I see that your wife is a doctor
11      and a lawyer.
12                  THE JUROR: No. She works for a ADOSA, which is a
13      nonprofit. They have counselors, lawyers, physicians where
14      they try and coordinate activities, and that's her nonpaying
15      job.
16                  THE COURT: Is there anything about her interaction
17      with doctors or lawyers that you think would affect your
18      ability to be a fair juror in this case?
19                  THE JUROR: No, not -- she just started that job,
20      so there's been, like, zero, I've had zero association with
21      any of that.
22                  THE COURT: And do you think if you're picked for a
23      juror in this case you can refrain from talking to your wife
24      about the specifics of it, given her job, for the duration of
25      the trial?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 87 of 229
                                                                         87




 1                 THE JUROR: I'm doing a good job so far.
 2                 THE COURT: Skill my husband has, too.
 3                 You say you had a close call with a driver who was
 4      under the influence of opioids.
 5                 THE JUROR: That I did.
 6                 THE COURT: So, obviously, was -- is there anything
 7      about that experience that you think would affect you're a
 8      ability to be fair in this case?
 9                 THE JUROR: That I thought a lot about this week,
10      and I really -- in the interim I also read some stories about
11      people coming back from Afghanistan and Iraq, basically. And
12      the Army, the service, is not doing enough to get them off
13      opioids. I really struggle with, you know, how close I came
14      to getting hurt or worse.
15                 THE COURT: Well, look. The issue in this case,
16      it's not whether you like or you don't like opioids, right?
17                 THE JUROR: Well, I think someone's making a lot of
18      money off of them or else they wouldn't be so prevalent.
19                 THE COURT: Some people might be and some people
20      might not be. And making money off of opioids, for better or
21      worse, is not a crime in this country.
22                 So the question is -- but you're entitled to all
23      those views, especially when you were almost -- there's
24      nothing wrong with those views.
25                 But do you think you could put those views aside
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 88 of 229
                                                                         88




 1      and listen fairly to the evidence and the law as I give it to
 2      you?
 3                  THE JUROR: That's my job as an engineer, is to try
 4      and evaluate everything, come to a fair, come to the right
 5      decision.
 6                  THE COURT: When you started talking about the
 7      military and Afghanistan, was the guy that almost hit you
 8      ex-military?
 9                  THE JUROR: I never heard whatever happened to him.
10      The police took him out of the car, found some needles, and I
11      talked to the police. I was the one that called 911, so I
12      had to stick around and do all the reporting. And I asked,
13      you know, was that guy okay. They said, We hit him with
14      Narcan and he woke right up and that was that.
15                  You know, I looked in the police log, and the only
16      thing that showed up was a car off the road, you know. There
17      was, like, no story.
18                  THE COURT: Did you read anything this weekend
19      about this case?
20                  THE JUROR: No.
21                  THE COURT: And --
22                  THE JUROR: Although when I got home last Thursday,
23      she goes, my wife goes, There was an article in The Globe
24      that the Federal Court is needing a large number of jurors.
25      Is that you? I go, Don't talk to me anymore.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 89 of 229
                                                                         89




 1                  THE COURT: I think we might have given you an
 2      inconvenient excuse for not talking to your wife.
 3                  THE JUROR: She --
 4                  THE COURT: I wanted to circle back on this.
 5      Obviously, this instance is a company that was involved in
 6      the manufacture and sale of an opoid. But regardless of what
 7      the product is that these defendants are involved with,
 8      they're entitled to a fair trial.
 9                  THE JUROR: Right.
10                  THE COURT: So it may well be that, you know, there
11      are some people that feel so strongly about opioids that they
12      can't be a fair juror, and there's other people who have a
13      view of opioids but can focus on evidence and make a
14      determination about whether the Government has met its burden
15      of proof.
16                  THE JUROR: I would like to think I fall into that
17      latter category.
18                  THE COURT: So I would -- you would like to think
19      that. I need a little more certainty from you one way or the
20      other.
21                  THE JUROR: I'll -- I would like to do that. Yeah.
22      I think I want -- I think I can make that leap.
23                  THE COURT: Do you have reservations about your
24      ability to make that leap? It's fine to think about it. I
25      see you're being thoughtful about it. But thinking about it
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 90 of 229
                                                                         90




 1      and having real reservations about your ability to do it are
 2      sort of two different things.
 3                 THE JUROR: I've thought a lot. I think I can get
 4      past it and make a fair decision.
 5                 THE COURT: When you say you "think" --
 6                 THE JUROR: Percentage or am I absolutely sure?
 7      No.
 8                 THE COURT: I guess I need to push back on you
 9      about, I mean, if you were a defendant in this sort of case,
10      would you want you on your jury?
11                 THE JUROR: Yes.
12                 THE COURT: Why?
13                 THE JUROR: I think I -- you know, issues of, you
14      know -- I think I can listen, process information and make a
15      good decision.
16                 THE COURT: You answered "yes" to the question
17      about, is there anything beyond the topics we've already
18      discussed that might prevent you --
19                 THE JUROR: That was this opoid thing I wanted to
20      talk about.
21                 THE COURT: Follow-up for anyone?
22                 MR. KENDALL: If I may, Your Honor.
23                 THE COURT: Let's -- he got to it first. You're
24      next.
25                 MR. WYSHAK: Just, so maybe I misunderstood, but if
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 91 of 229
                                                                         91




 1      you're sitting facing this way and the lawyers are back here,
 2      are you going to be able to hear the question?
 3                  THE JUROR: Well, I guess, is there a PA system?
 4                  THE COURT: Yeah.
 5                  THE JUROR: Okay. If you're the only one talking
 6      or if the lawyer is the only one talking, yes.
 7                  MR. WYSHAK: Okay.
 8                  THE JUROR: In the other courtroom I could hear you
 9      and I was all the way in the back. It was a little bit of a
10      struggle.
11                  THE COURT: If you can hear me, you'll certainly be
12      able to hear Mr. Wyshak.
13                  Mr. Kendall?
14                  MR. KENDALL: Yes. Mr. Gulick, you made a comment
15      earlier, if you could just explain your thoughts on this.
16      You said that somebody's making a lot of money off of them.
17                  Can you just give us your thoughts to flesh out
18      that concept?
19                  THE JUROR: Well, it's just the wide availability
20      of the -- of these opioids. Or at least in my limited
21      experience they seem to be widely available, that if there
22      wasn't a profit motive in there, they wouldn't -- they would
23      not be so freely available.
24                  I don't know where the money goes. I have not dug
25      into that whole industry. It seems like, you know, to my
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 92 of 229
                                                                         92




 1      case, to my view, that, you know, profit is what motivates
 2      people and here we are.
 3                 MR. KENDALL: Okay. Thank you.
 4                 THE COURT: I want -- anybody else?
 5                 MR. HORSTMANN: What exactly does your wife do for
 6      -- is she a social worker?
 7                 THE JUROR: No. She -- her previous role was
 8      basically training the area presidents and it's strictly --
 9      it's -- and now this new job, I'm still struggling with it
10      myself. But, you know, ADOSA has a number of physicians,
11      nurses and, I guess, attorneys. The big three. And they try
12      to get these people -- like, physicians are the key ones.
13      They try and bring doctors over from Israel, work with
14      doctors here, you know, publicize those and publicize those
15      events. You know, a lot of them are public service. They do
16      a lot of breast cancer awareness, testicular cancer awareness
17      and that ultimately leads to fundraising, too.
18                 I can't be more specific than that because I'm not
19      100 percent clear.
20                 MR. TYRRELL: Your Honor --
21                 THE COURT: Let me, and then you can have chance.
22                 If you came to understand that there were people
23      that were making money off the sale of Subsys, which is the
24      opioid at issue in this case, would that affect your view of
25      whether or not the Government had met its burden?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 93 of 229
                                                                         93




 1                 THE JUROR: I don't think so, not knowing what the
 2      specific charges are. I don't think that's particularly
 3      relevant to what's going on.
 4                 MR. TYRRELL: Thank you for your sincere responses.
 5                 You said, I think, that you think you can get past
 6      it. What is the "it"?
 7                 THE JUROR: Well, the "it" is I was almost fairly
 8      close to getting seriously injured or worse based on somebody
 9      driving under the influence of opioids. He almost got two
10      other people and himself -- you know -- and, you know, it's a
11      big problem in this country. And I don't know. It gives me
12      pause about, you know, are we, as a country, doing the right
13      thing with respect to how we deal with opioids and, you know,
14      the people that have issues with them.
15                 MR. TYRRELL: Thank you.
16                 THE COURT: All right. He can step out. Hold him.
17                 THE CLERK: Okay. Just hold him, though.
18                 MR. WYSHAK: Fine with us.
19                 MR. KENDALL: I think he should be excused.
20                 MR. TYRRELL: I think he's concerned about a bias
21      and maybe he'll be able to hear in the courtroom, but he's
22      potentially going to be deliberating.
23                 THE COURT: I'm not excusing him on the hearing
24      issue. I think he was perfectly fine with that.
25                 MR. KENDALL: Your Honor, he's a very intelligent,
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 94 of 229
                                                                         94




 1      analytical, well-intentioned man. I liked him and he knows
 2      what he's supposed to do as a juror and he wants to do that,
 3      but he has all these emotional responses. First thing out of
 4      his mouth is their opening statement. There's too many
 5      opioids in this country. People are making money off of it.
 6                 THE COURT: We're not going to excuse jurors who
 7      think there's too many opioids in this country and people are
 8      making money off of it.
 9                 MR. KENDALL: That's the first thing in his mind,
10      Your Honor. That's what he raised. We may all agree with
11      that, generally, but it's an emotional issue for him. He was
12      almost killed by a driver under opioids. He immediately
13      thinks about the people making money off of it and they're
14      the ones at fault.
15                 Your Honor, he's -- compare him to the Deloitte
16      guy. They're both analytical people, going through their
17      thought progressions. He's got a lot more bias.
18                 MS. WILKINSON: It's the personal connection, Your
19      Honor. We know people have a very hard time setting aside
20      they've been personally affected, and he said that over and
21      over again. When he was asked what the "it" was, was it
22      personal, he was almost hit himself, and he has a view.
23                 So to me it's that connection that he keeps
24      raising. And he struggled when you were asking him. I mean,
25      you had to ask him eight different times.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 95 of 229
                                                                         95




 1                 THE COURT: Because I think he's -- I think he's --
 2      I think there are a lot of thoughtful people that won't say
 3      something is 100 percent this or zero percent that, people
 4      that just see things in a more nuanced way, and that was my
 5      impression of him.
 6                 Bring him back in for a second.
 7                 THE CLERK: Can you bring him back in.
 8                 THE COURT: Sorry.
 9                 THE JUROR: That's all right.
10                 THE COURT: We're working hard to get a fair juror
11      here.
12                 THE JUROR: I understand.
13                 THE COURT: And there is some concern that your
14      experience with opioids is too fresh and too recent for you
15      really to be able to put it out of your mind and be fair
16      about this.
17                 What do you think about that?
18                 THE JUROR: It is very fresh in my mind. I would
19      agree with that statement.
20                 THE COURT: Okay. All right. Thanks very much.
21                 THE CLERK: 17.
22                 THE COURT: Excuse -- hold on. What do you guys
23      want to do about lunch?
24                 MS. WILKINSON: Have some.
25                 MR. KENDALL: 20 minutes.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 96 of 229
                                                                         96




 1                 MR. TYRRELL: What time is it?
 2                 MS. WILKINSON: No later than 12:30.
 3                 THE COURT: Okay. So let's let at least some more
 4      of these people go. I'm happy to have an early lunch or late
 5      lunch. I think recessing at 1:00 is going to be a big
 6      mistake, so I'd like to get everybody in and out. Either we
 7      are early or late. Number 17.
 8                 THE CLERK:      Juror Number 17.
 9                 THE COURT: Yes.
10                 THE COURT: Ms. Griffin, right?
11                 THE JUROR: Yes.
12                 THE COURT: How are you?
13                 THE JUROR: Good. How are you?
14                 THE COURT: I'm good, thanks.
15                 So we're following up on the written questionnaires
16      and the oral questioning from this morning.
17                 Did you have a chance to look at the witness list?
18                 THE JUROR: Yes.
19                 THE COURT: Did you know anybody on there?
20                 THE JUROR: No.
21                 THE COURT: That's a good start.
22                 I see from your questionnaire that you're concerned
23      about the financial hardship if you're picked to serve on a
24      jury.
25                 THE JUROR: Yes.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 97 of 229
                                                                         97




 1                 THE COURT: Have you had a chance to talk to them,
 2      because I would be utterly shocked Liberty Mutual wouldn't
 3      be --
 4                 THE JUROR: Yes, I talked to HR. They pay for it.
 5      No limit also. I was concerned if there was a limit of days.
 6      There is not.
 7                 THE COURT: Some companies have them. I was -- I
 8      would be surprised if Liberty Mutual would be one of them.
 9                 Does anybody have anything else for her?
10                 MR. TYRRELL: No.
11                 THE COURT: Okay. You can go.
12                 THE JUROR: Great. That was easy.
13                 THE COURT: Thank you.
14                 Everybody ready for Juror 18?
15                 MS. WILKINSON: We'll leave it to you, Your Honor.
16                 THE CLERK: Juror Number 18.
17                 THE COURT: How are you?
18                 THE JUROR: Good morning, Your Honor, and everyone
19      else here.
20                 THE COURT: Mr. Footit?
21                 THE JUROR: Correct.
22                 THE COURT: Did I get that right?
23                 THE JUROR: You did.
24                 THE COURT: We're following up on the written
25      questionnaires and on the questions from this morning.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 98 of 229
                                                                         98




 1                  THE JUROR: Okay.
 2                  THE COURT: Okay. And this might take a few
 3      minutes because you answered a lot of them "yes." And I
 4      think we'll start from the back.
 5                  You said there were other things you wanted to tell
 6      THE COURT about your ability to serve fairly and that there
 7      were topics beyond what we discussed.
 8                  THE JUROR: Yes. I can probably start by saying
 9      that this was dinner talk between my wife and I a couple of
10      years back when it first occurred. She works for a
11      pharmaceutical medical device company, and I guess the talk
12      came about at her place of employment, and she had mentioned
13      it to me.
14                  And then coming back last week, I had brought up
15      the subject and we got talking a little bit. And my wife has
16      done quite a bit of work with the FDA, and she explained to
17      me some of the things that goes on and the dos and don'ts, I
18      should say, about the industry.
19                  THE COURT: Well, so in terms of the dos and
20      don'ts, the law, I will tell you about the law and what it
21      allows and what it doesn't.
22                  Do you think that you could decide this case based
23      on what I tell you, or you would be influenced by your
24      conversations with your wife?
25                  THE JUROR: I don't feel that I could be impartial.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 99 of 229
                                                                         99




 1                 THE COURT: Why?
 2                 THE JUROR: Why? Because I've already -- I already
 3      have a decision that these people are guilty from what I know
 4      of the business. And I don't know a lot, I'm in
 5      construction, but my wife has been in the business for a long
 6      time.
 7                 THE COURT: I am going to let you go, but I want to
 8      tell you that making a decision about somebody's guilt or
 9      innocence before you've heard any of the evidence is really
10      not what this country is about.
11                 THE JUROR: No, it is not. And I have to say maybe
12      I'm wrong doing this, but that's just my gut feeling right
13      here.
14                 THE COURT: Then I'm going to let you go because
15      they're entitled to a fair jury. It's just not really how it
16      works in our country.
17                 THE JUROR: I understand, Your Honor.
18                 THE COURT: All right. You can go.
19                 THE CLERK: 19. Juror Number 19.
20                 THE COURT: Yes, please.
21                 Ms. Hazelton, correct?
22                 THE JUROR: Yes.
23                 THE COURT: How are you today?
24                 THE JUROR: I'm good. And yourself?
25                 THE COURT: I'm good, thank you.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 100 of 229
                                                                          100




 1                  We're just doing some follow-up on the written
 2      questionnaires and then the oral questioning from this
 3      morning.
 4                  THE JUROR: Okay.
 5                  THE COURT: The first thing I notice on your
 6      questionnaire is that you've had some personal experience
 7      with opioids. You had an adult foster child who died from
 8      Fentanyl and family members who have struggled with opioid
 9      addictions.
10                  THE JUROR: Yes.
11                  THE COURT: Do you think you could put those
12      experiences aside and listen fairly to the evidence in this
13      case?
14                  THE JUROR: Absolutely I could.
15                  THE COURT: You do, okay. How long ago -- I'm
16      sorry about your foster son, but how long --
17                  THE JUROR: It was my foster daughter.
18                  THE COURT: I'm sorry.
19                  THE JUROR: Two years ago.
20                  THE COURT: And so the -- I mean, the drug at issue
21      here is called Subsys, but it does involve Fentanyl.
22                  THE JUROR: Right.
23                  THE COURT: Do you think despite your personal
24      experience you could listen to the evidence fairly in this
25      case?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 101 of 229
                                                                          101




 1                  THE JUROR: Yes, I do.
 2                  THE COURT: Then you raised your hand on, have you
 3      or any member of your family or close friends been the
 4      subject of a criminal investigation, been arrested, charged
 5      or convicted for any crime, felony more than a misdemeanor --
 6      sorry -- more than a traffic violation.
 7                  THE JUROR: Yes.
 8                  THE COURT: Can you tell us about that?
 9                  THE JUROR: I had a family member many years ago, I
10      was actually a child when it happened, who was convicted of
11      murder. Served eight years and has come out successful.
12                  THE COURT: Successful or un --
13                  THE JUROR: Successful. He's been a very
14      successful person.
15                  THE COURT: Is there anything about that or your
16      family's experience with the criminal justice system that you
17      think would affect your ability to be a fair juror?
18                  THE JUROR: No, not at all.
19                  THE COURT: Then you raised your hand, have you or
20      any member of your family been a witness in a criminal case
21      or victim of crime.
22                  THE JUROR: Yes. Well, the murder. One of my
23      other cousins was a witness to a crime.
24                  THE COURT: And anything about that, your
25      relationship with that cousin, that would make it difficult
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 102 of 229
                                                                          102




 1      to be --
 2                  THE JUROR: No, not at all.
 3                  THE COURT: Good, okay.
 4                  Last thing, or maybe not the last thing because
 5      these people get a chance after I do, but the Government is
 6      on this partial shutdown.
 7                  THE JUROR: Yeah.
 8                  THE COURT: So jurors get paid in our cases, but
 9      the payment may be delayed, depending on what happens with
10      the shutdown. Could you manage that?
11                  THE JUROR: Yes.
12                  THE COURT: Okay.
13                  THE JUROR: Because I believe my job would still
14      pay me.
15                  THE COURT: Okay. A lot of them do. Some don't.
16      I just -- I don't want to --
17                  THE JUROR: And I work a separate job besides my
18      normal job.
19                  THE COURT: What's your second job?
20                  THE JUROR: I just do DoorDash, which is
21      deliveries, on my own time to keep income up.
22                  THE COURT: Okay. Follow-up for her? Okay.
23                  Thanks very much. You can go.
24                  THE JUROR: Okay.
25                  THE COURT: Sorry, Karen. Tell me, did I ask you
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 103 of 229
                                                                          103




 1      if you looked over the witness list?
 2                  THE JUROR: No, you didn't ask me that.
 3                  THE COURT: Did you look over the witness list?
 4                  THE JUROR: Yes, I did. And the last page, with
 5      Caremark and Express Scripts, I don't have any personal,
 6      like, except for they're -- my insurance company uses Express
 7      Scripts and CVS Caremark. That's who I have to use.
 8                  THE COURT: Is that a records -- okay. They won't
 9      be prominently in this case but there might be records.
10      Would that affect your ability --
11                  THE JUROR: No, not at all.
12                  THE COURT: Thanks very much. You can go.
13                  THE CLERK: She can go down. Juror 20.
14                  THE COURT: Yes.
15                  How are you?
16                  THE JUROR: Good.
17                  THE COURT: Mr. Potvin?
18                  THE JUROR: Yeah.
19                  THE COURT: Did I get that right?
20                  We're just doing some follow-up on the written
21      questionnaires and the questioning from this morning.
22                  Did you have a chance to look at that witness list?
23                  THE JUROR: Yes.
24                  THE COURT: Did you know anybody on there?
25                  THE JUROR: No.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 104 of 229
                                                                          104




 1                  THE COURT: On your written questionnaire, you say
 2      you're a Type I diabetic and it's not particularly well under
 3      control.
 4                  THE JUROR: No, it's not.
 5                  THE COURT: Would that affect your ability to sit
 6      as a juror?
 7                  THE JUROR: For sitting long periods of time, if I
 8      end up eating or driving or something, like, I end up having
 9      to go to the bathroom a lot.
10                  THE COURT: Well, that we can manage. And what we
11      normally -- we don't sit more than two hours without giving
12      you an opportunity to go and have a snack, and then whenever
13      anybody needs a bathroom break, we give it to them.
14                  THE JUROR: Okay.
15                  THE COURT: Is there anything about your medication
16      that affects your ability to focus or concentrate?
17                  THE JUROR: No.
18                  THE COURT: So as long as we sort of accommodate
19      with food and bathroom you can --
20                  THE JUROR: Yes.
21                  THE COURT: Okay. All right.
22                  Then some of these questions that you answered
23      "yes" to, I just want to go over.
24                  The question was, do you have positive or negative
25      opinions regarding the pharmaceutical industry or people that
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 105 of 229
                                                                          105




 1      work for them, including sales reps, that could affect your
 2      ability to be a fair juror? And you raised your hand on that
 3      one. Can you tell me what the issue is?
 4                  THE JUROR: Basically the way I look at it is a lot
 5      of the people that work for them, pharmaceutical companies,
 6      stuff like that, they're mainly in it for the money. They're
 7      not in it for the actual health of the people and stuff like
 8      that. They're actually in it for the money and trying to
 9      sell doctors on every little thing, just this or that, just
10      trying to make a penny.
11                  THE COURT: So that may be true of some companies
12      and may not be true of some companies. I don't actually have
13      an opinion on that. But do you think that you could put
14      aside that view of pharmaceutical companies and listen to the
15      evidence in this case and the law and make a determination,
16      or do you start with a bias against pharma companies or
17      people that work for them?
18                  THE JUROR: I've always been biased towards it.
19      Basically, you know, pharmaceutical companies are always out
20      for the money.
21                  THE COURT: Okay. Thanks very much. You can go.
22                  THE CLERK: He can go down.
23                  Number 25.
24                  THE JUROR: Good morning, Your Honor.
25                  THE COURT: Ms. Pinhancos?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 106 of 229
                                                                          106




 1                  THE JUROR: Close.
 2                  THE COURT: What is it?
 3                  THE JUROR: Pinhancos.
 4                  THE COURT: I try.
 5                  THE JUROR: Valiant effort.
 6                  THE COURT: We are following up on the written
 7      questionnaires and some of the oral questions that we asked
 8      this morning.
 9                  Did you have a chance to look at that witness list?
10                  THE JUROR: I did.
11                  THE COURT: Did you know anybody on there?
12                  THE JUROR: I believe I am professionally
13      acquainted with Rosenberg, Gerald Rosenberg, if he was a pain
14      management doctor from Rhode Island. I don't know if that
15      was the same one or not.
16                  THE COURT: What's your relationship with him?
17                  THE JUROR: I'm a physician assistant in
18      orthopedics, spine in particular. We've had a few mutual
19      patients that we would have them care for.
20                  Also when he started having some difficulties
21      within his own practice regarding his narcotic prescriptions,
22      patients would come to our office trying to continue their
23      pain management.
24                  THE COURT: So you obviously have some familiarity
25      with pain and pain patients and some medical background. I'm
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 107 of 229
                                                                          107




 1      going to go through these questions one at a time, but given
 2      sort of your, what we just talked about, do you have
 3      confidence in your ability to sit as a fair and impartial
 4      juror in this case, or do you have reservations on that?
 5                  THE JUROR: I have reservations.
 6                  THE COURT: Flesh that out for me.
 7                  THE JUROR: Fentanyl is a very strong drug. I
 8      don't like prescribing it. I have patients that are on it.
 9      Not because of me but because they came to me, continuing on
10      it with no desire to stop. I think there's a time and a
11      place for these drugs. I think we, as a society in the
12      medical field, have turned to try to make people happy and
13      not always dealing with the pain that they're actually
14      dealing with, maybe internally as well as physically.
15                  It's hard for me. I prescribe them. I'm in a
16      surgical practice, the doctor I work with, so we do use them
17      for short term, but our number one goal is to never create a
18      further problem. And we've just seen it explode in this
19      country in the last couple of years about how dangerous these
20      type of drugs can be.
21                  THE COURT: So all of those beliefs are -- I mean,
22      they're thoughtful and they're based on your experience, and
23      you're certainly entitled to those views.
24                  Are you saying you have reservations about your
25      ability to put them aside and listen to the evidence in this
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 108 of 229
                                                                          108




 1      case and make an impartial decision about whether or not the
 2      Government has met its burden of proof?
 3                  THE JUROR: It's going to be hard just because I
 4      know what these medicines are used for. And knowing what
 5      I've seen in the medical field about how these medications
 6      get prescribed, it would be very hard to feel impartial in
 7      some way.
 8                  THE COURT: The physician she said she knew, is he
 9      going to testify?
10                  MR. YEAGER: I don't think so.
11                  MR. WYSHAK: But there will be testimony about him.
12                  MR. YEAGER: Alleged co-conspirator, Your Honor.
13                  THE COURT: And you know him?
14                  THE JUROR: Professionally I know what happened
15      with his practice.
16                  THE COURT: Okay. Why don't you step out for just
17      a second.
18                  THE JUROR: Sure.
19                  THE CLERK:     Hold her, please.
20                  THE COURT: Do you want me to keep going with her?
21      Anybody?
22                  MS. WILKINSON: No.
23                  MR. WYSHAK: I like her.
24                  THE COURT: I like her, too.
25                  MR. TYRRELL: I thought the son of the physician
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 109 of 229
                                                                          109




 1      was a witness.
 2                  MS. WILKINSON: She's going to know some of the
 3      facts, Your Honor.
 4                  THE COURT: I like her, too. She's obviously
 5      thoughtful. I'm just not sure she can be a fair juror. If
 6      you want, if you want me to press on --
 7                  MR. WYSHAK: No, that's okay.
 8                  THE CLERK: 27.
 9                  THE COURT: How fast can you guys have lunch?
10      1:00?
11                  MS. WILKINSON: Sure. Whatever is best for the
12      jurors and you, Your Honor, we're fine.
13                  THE COURT: Can everyone manage 1:00?
14                  MS. WILKINSON: Yes.
15                  MR. TYRRELL: Yeah, for sure.
16                  THE COURT: Let's see where we are for these three.
17                  27, please.
18                  THE CLERK: 27.
19                  THE COURT: How are you?
20                  THE JUROR: Good. How are you?
21                  THE COURT: You can sit down.
22                  THE JUROR: Thank you.
23                  THE COURT: Ms. Carrim?
24                  THE JUROR: Yes.
25                  THE COURT: Did I pronounce that right?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 110 of 229
                                                                          110




 1                  THE JUROR: Yeah.
 2                  THE COURT: We're just doing some follow-up on the
 3      written questionnaire and then the questions I ask this
 4      morning.
 5                  Did you have a chance to look through that witness
 6      list?
 7                  THE JUROR: Yes.
 8                  THE COURT: Did you know anybody on it?
 9                  THE JUROR: No.
10                  THE COURT: Okay. You say on here that you have
11      some difficulty understanding English.
12                  THE JUROR: Yes.
13                  THE COURT: So did you understand everything I was
14      saying this morning?
15                  THE JUROR: Not much.
16                  THE COURT: No?
17                  THE JUROR: Some.
18                  THE COURT: All right. All right. So you didn't
19      understand the questions I was asking today?
20                  THE JUROR: Some I had doubt about that.
21                  THE COURT: Because when you say that you have
22      trouble with the terminology, we can explain the terminology
23      to you. But if you have trouble with conversational English,
24      that's harder.
25                  THE JUROR: Yes, I think with conversation.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 111 of 229
                                                                          111




 1      Because if somebody talk fast, I won't be able to grab it
 2      right away.
 3                  THE COURT: Okay. Thanks very much. You can step
 4      out.
 5                  Hold on to her for a minute, please. Okay?
 6                  THE CLERK: Hold her out back.
 7                  THE COURT: Does anyone want me to press on with
 8      her?
 9                  MR. WYSHAK: No.
10                  MS. WILKINSON: No, Your Honor.
11                  MS. MINER: No.
12                  THE CLERK: Just 27, 28. She wasn't out there yet.
13      Juror Number 28.
14                  THE COURT: How are you?
15                  THE JUROR: Great. How are you?
16                  THE COURT: Ms. Horwath?
17                  THE JUROR: Yes.
18                  THE COURT: How are you today?
19                  THE JUROR: I'm doing well. How are you?
20                  THE COURT: Good. You're going to be our last
21      juror before lunch.
22                  THE JUROR: Nice. Good for you guys.
23                  THE COURT: You can either choose the cafeteria
24      food or not choose it.
25                  THE JUROR: Not.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 112 of 229
                                                                          112




 1                  THE COURT: We're just following up on the oral and
 2      written questionnaires.
 3                  Did you have a chance to look at that witness list?
 4                  THE JUROR: Yes.
 5                  THE COURT: Do you know anybody on that?
 6                  THE JUROR: I didn't recognize any names, no.
 7                  THE COURT: You raised your hand about the question
 8      of, have you or any member of family or close friends been
 9      the subject of a criminal investigation, arrested, charged or
10      convicted for anything other than a minor traffic violation.
11                  THE JUROR: So maybe 2005 my father had a DUI. But
12      I'm not sure. That was like a "not sure."
13                  THE COURT: You did the right thing by raising your
14      hand. If you're not sure, you should definitely raise your
15      hand.
16                  Is there anything about that experience or his
17      experience with THE COURT system, with law enforcement that
18      you think would affect your ability to be a fair juror?
19                  THE JUROR: No. I didn't even really know what was
20      going on at the time.
21                  THE COURT: Okay. So as you probably know, we're
22      in the middle of the Government shutdown. So we do pay our
23      jurors, but that payment might be delayed because of the
24      shutdown. If you're selected for the jury, can you manage
25      that?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 113 of 229
                                                                          113




 1                  THE JUROR: Yeah. I have a job, I work in a
 2      school, so I think I would still be getting my salary through
 3      that. I'm not sure how they would -- I think they would have
 4      to get like a long-term sub or something. I'm a little
 5      worried about how they would --
 6                  THE COURT: Do you teach full time?
 7                  THE JUROR: I'm a speech language pathologist, so I
 8      provide IEP services and it's full time, yeah.
 9                  THE COURT: Okay. You can step out.
10                  THE JUROR: Okay. Thank you.
11                  THE CLERK: Should they hold her.
12                  THE COURT: No. They can let her go.
13                  So what do you want to do about 28? I hate taking
14      a whole classroom full of IEP kids and having a long-term sub
15      in there. I would -- it's my practice to dismiss on the
16      teachers.
17                  MR. WYSHAK: Okay.
18                  THE COURT: But she didn't raise it earlier. I'm
19      certainly willing to hear you on it.
20                  MR. WYSHAK: I don't want to fight a losing battle,
21      so we'll agree.
22                  MS. WILKINSON: She said she was worried about it,
23      Your Honor. We think she should be excused.
24                  THE COURT: It's just the teachers. I'm going to
25      excuse her.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 114 of 229
                                                                          114




 1                  29 is not here?
 2                  THE CLERK: No. We sent them to lunch.
 3                  THE COURT: 29 is a teacher, too.
 4                  All right. Let's make it 1:00. 35 minutes. Okay?
 5      You can leave your stuff. Please avoid the jurors in the
 6      cafeteria. Avoid everybody in the cafeteria since you have
 7      no idea who the jurors are.
 8                      (Recess, 12:23 p.m.)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 115 of 229
                                                                          115




 1                           **** AFTERNOON SESSION ****
 2                  THE CLERK: Juror 29.
 3                  THE COURT: Ms. Beckett, correct?
 4                  THE JUROR: Yes.
 5                  THE COURT: How are you?
 6                  THE JUROR: Good. How are you?
 7                  THE COURT: I'm good. Thank you. Did you have
 8      lunch in our cafeteria?
 9                  THE JUROR: I did.
10                  THE COURT: How was it?
11                  THE JUROR: It was delicious. I had a nice
12      sandwich.
13                  THE COURT: We'll have to pass that on, a happy
14      customer.
15                  THE JUROR: Yeah, the sandwich lady was very nice.
16                  THE COURT: If you're ever here on a Wednesday,
17      it's Buffalo chicken day. Every Wednesday it's Buffalo
18      chicken day.
19                  MR. TYRRELL: In Patriots town you eat Buffalo
20      chicken?
21                  THE COURT: It's delicious. Very popular, Buffalo
22      chicken.
23                  We're just following up on the questionnaires. I'm
24      so loathe to tell you this because you look like such a fair
25      person. I often let teachers go because of the inconvenience
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 116 of 229
                                                                          116




 1      to the entire classroom full of kids, unless you would like
 2      to be here.
 3                  THE JUROR: If you want me to be here, I'll be
 4      here. I'm the type of person that -- I'm a state worker.
 5      Like, I get it. I do have very nice bosses right now that
 6      they already got me a tentative permanent sub. They
 7      understand this. They understand that this is an obligation.
 8      It's one of those things, if you need me, I'm here. But if
 9      you don't, then I'll go back to my classroom.
10                  THE COURT: Well, then, we will keep you here for
11      now. Did you have a look at that?
12                  THE JUROR: I did.
13                  THE COURT: Do you know anybody on there?
14                  THE JUROR: I know no one on there.
15                  THE COURT: Do you get paid by your school district
16      for jury service?
17                  THE JUROR: I do.
18                  THE COURT: Otherwise I would have to discuss with
19      you the government shutdown and how we will pay you, but it
20      will be delayed, and make sure you could manage that.
21                  Does anybody else have any questions for -- oh, the
22      school vacations.
23                  THE JUROR: Yes.
24                  THE COURT: We're to be determined what we do about
25      school vacations. If there's a lot of jurors for whom those
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 117 of 229
                                                                          117




 1      two weeks are mission critical, we'll make other
 2      arrangements; but if not, we'll give you plenty of advanced
 3      notice. I think it's fair to say we'll probably only sit for
 4      one of those two weeks.
 5                  THE JUROR: Excellent.
 6                  THE COURT: Anybody have any other questions for
 7      her?
 8                  MS. WILKINSON: No, Your Honor.
 9                  THE COURT: You can go.
10                  THE JUROR: Who do I give these to?
11                  MR. McALEAR: Those two gentlemen back there.
12                  THE CLERK: Number 32.
13                  THE COURT: How are you?
14                  THE JUROR: Good. And yourself, Your Honor?
15                  THE COURT: So we're following up on the
16      questionnaires.
17                  THE JUROR: Yes.
18                  THE COURT: Just to make sure, you're
19      Mr. Fitzgerald, right?
20                  THE JUROR: Yes, I am.
21                  THE COURT: You first said that you've done jury
22      duty before.
23                  THE JUROR: Yes.
24                  THE COURT: Civil? Criminal?
25                  THE JUROR: Criminal.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 118 of 229
                                                                          118




 1                  THE COURT: State? Federal?
 2                  THE JUROR: State.
 3                  THE COURT: When was that?
 4                  THE JUROR: Approximately two years ago.
 5                  THE COURT: Is there anything about that experience
 6      that you think would affect your ability to be fair and
 7      impartial in this case?
 8                  THE JUROR: No.
 9                  THE COURT: And then let's see, have you or any
10      member of your family or close friend have any experience
11      with Medicare, insurers, or other agents involved in the
12      healthcare industry that could affect your ability to be
13      fair?
14                  THE JUROR: Medicare in particular?
15                  THE COURT: Well, what were you thinking when you
16      answered yes to the question?
17                  THE JUROR: Just my son got injured in high school,
18      a broken nose, and they wouldn't cover the cost because they
19      called it rhinoplasty. It's not really the same.
20                  THE COURT: I take your point. Do you have any
21      sort of such strong negative feelings about them that you
22      think that --
23                  THE JUROR: No.
24                  THE COURT: Okay. And then you have a family
25      vacation during February school break.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 119 of 229
                                                                          119




 1                  THE JUROR: Correct.
 2                  THE COURT: You said your wife, youngest son, and
 3      in-laws. Does that include you, or are you going to stay
 4      home anyway?
 5                  THE JUROR: That included me.
 6                  THE COURT: We don't actually make people miss
 7      prepaid vacations. If you're selected on the jury, we'd
 8      likely take that week off.
 9                  THE JUROR: Okay.
10                  THE COURT: And then the other issue that you
11      raised was employment. Jury duty is just an inconvenience
12      for anybody that's employed. It's really hard to dismiss
13      people for that. Generally people's companies pay. Have you
14      talked to your company about that?
15                  THE JUROR: Somewhat, just for backup for last
16      Thursday and today. And working on making -- trying to bring
17      someone on board or have someone else cover in case I do get
18      selected.
19                  THE COURT: They would pay you for that?
20                  THE JUROR: I haven't broached that subject yet.
21      But no one has raised the point that they wouldn't.
22                  THE COURT: Okay. Most of these bigger companies
23      pay people for jury duty. If it turns out that they're not
24      going to, you can let us know and we'll see if we can help
25      you out with that.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 120 of 229
                                                                          120




 1                  THE JUROR: I don't foresee an issue.
 2                  THE COURT: Any other questions for Mr. Fitzgerald?
 3                  MR. YEAGER: Just what is Cresa Boston?
 4                  THE JUROR: Cresa Boston, it's kind -- it stands
 5      for Corporate Real Estate Service Advisors. They do
 6      corporate leasing, leasing negotiations. I deal with project
 7      management to fit up if, say, a company moves from one
 8      location to a new location, we build out the new location,
 9      relocate them in, and close down the other one.
10                  MR. YEAGER: Okay. Thank you.
11                  THE COURT: Anybody else? Okay. You're excused.
12      Thank you.
13                  THE CLERK: 33.
14                  THE COURT: Mr. Berglund, right?
15                  THE JUROR: Yup.
16                  THE COURT: How are you?
17                  THE JUROR: Pretty good. How are you.
18                  THE COURT: I'm good, thanks. We're following up
19      on the written questionnaires and oral questions from this
20      morning. Have you done jury duty before?
21                  THE JUROR: Yes.
22                  THE COURT: State or federal?
23                  THE JUROR: State.
24                  THE COURT: Civil or criminal?
25                  THE JUROR: Criminal.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 121 of 229
                                                                          121




 1                  THE COURT: How long ago was that?
 2                  THE JUROR: Six months ago.
 3                  THE COURT: Anything about that experience you
 4      think would affect your ability to be a fair juror in this
 5      case?
 6                  THE JUROR: No.
 7                  THE COURT: Did you have a chance to look over that
 8      witness list?
 9                  THE JUROR: Yes.
10                  THE COURT: Do you know anyone on there?
11                  THE JUROR: No.
12                  THE COURT: We asked about positive or negative
13      opinions regarding the pharmaceutical industry or people that
14      work for pharma companies, including sales reps, that might
15      affect your ability to be a fair and impartial juror.
16                  THE JUROR: I built pharmaceutical equipment for
17      the last 25 years.
18                  THE COURT: You build it or you bill it?
19                  THE JUROR: I design it and build it.
20                  THE COURT: Tell me how you think that would affect
21      your ability to be fair and impartial.
22                  THE JUROR: Bias to the pharmaceutical companies
23      probably.
24                  THE COURT: They pay the bills for you, right?
25                  THE JUROR: That's right.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 122 of 229
                                                                          122




 1                  THE COURT: I understand your general positive
 2      feelings about the industry, but would you be able to listen
 3      to the evidence and make an assessment about whether people
 4      that worked for a particular company, whether the government
 5      would be able to prove beyond a reasonable doubt their
 6      participation in an offense, or do you think you start
 7      biased?
 8                  THE JUROR: I'm sure I could.
 9                  THE COURT: You're sure you could?
10                  THE JUROR: Yeah.
11                  THE COURT: If you or a family member or close
12      friend ever worked in the pharmaceutical or healthcare
13      fields. Is that you?
14                  THE JUROR: Yes.
15                  THE COURT: Anyone else?
16                  THE JUROR: No.
17                  THE COURT: Is there anything else beyond the
18      topics we've already discussed that might prevent you from
19      serving as a neutral juror?
20                  THE JUROR: I'm just a single parent, so it's going
21      to be hard for me to do.
22                  THE COURT: I saw that you wrote that in your
23      questionnaire. Your kids are above the age where we can
24      easily excuse you for that. The primary caretakers of much
25      younger children we can dismiss. We don't sit beyond 4:00.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 123 of 229
                                                                          123




 1      Could you manage that?
 2                  THE JUROR: I'm the only one. Their mom's not
 3      around. My mom is not around. It's only me.
 4                  THE COURT: It's the 13-year-old. The older one is
 5      on her own?
 6                  THE JUROR: Yes.
 7                  THE COURT: How does she get to and from school?
 8                  THE JUROR: Me.
 9                  THE COURT: Does she ever walk?
10                  THE JUROR: No.
11                  THE COURT: How long is it?
12                  THE JUROR: A mile.
13                  THE COURT: My kids walk a mile.
14                  THE JUROR: I assume mine could, too.
15                  THE COURT: It will be about four days a week that
16      we sit a full day. The other day, it would be a half day.
17      So it wouldn't be a problem that3 day?
18                  MR. YEAGER: All their activities, it's me.
19                  THE COURT: It's hard for me to let a juror go
20      without --
21                  THE JUROR: I'm just telling you what it is. I'm
22      not telling you anything.
23                  THE COURT: Our local rules let me let a single
24      parent or a primary caretaker for a younger child go, but I
25      really can't let you go on that ground. I don't know that
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 124 of 229
                                                                          124




 1      you'll be selected for this jury, but it's just a tough one
 2      for me.
 3                  THE JUROR: Okay.
 4                  THE COURT: Will you be paid by your company if
 5      you're on jury duty?
 6                  THE JUROR: Three days.
 7                  THE COURT: Did you talk to them about paying you
 8      for longer?
 9                  THE JUROR: I just talked to them and they said it
10      was three days.
11                  THE COURT: We pay you for jury duty, but because
12      of the government shut down it's going to be delayed. Could
13      you manage or no?
14                  THE JUROR: It's going to be hard. I have alimony,
15      too. It's a lot more than 50 bucks a day.
16                  THE COURT: It goes up to 60 after the first week.
17                  THE JUROR: It's a lot more than that, too.
18                  THE COURT: Does anybody have any follow-up for
19      him?
20                  MR. YEAGER: Just briefly, Your Honor.
21                  So you had some arrests back in the '90s?
22                  THE JUROR: Yep.
23                  MR. YEAGER: Anything about those that are going to
24      affect your ability to be fair and impartial if there's law
25      enforcement witnesses?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 125 of 229
                                                                          125




 1                  THE JUROR: No.
 2                  MR. YEAGER: Do you feel like you were treated
 3      fairly by the court system and the police at the time?
 4                  THE JUROR: Yes.
 5                  THE COURT: I forgot some questions. I'm glad I
 6      didn't let you go. You said you'd read about this case.
 7      What have you read about it?
 8                  THE JUROR: I heard about it because I'm in the
 9      pharmaceutical industry.
10                  THE COURT: Do you remember anything you read
11      specifically?
12                  THE JUROR: No. I know where it came from and I
13      know the drug.
14                  THE COURT: Is there anything about what you read
15      or that you can remember reading that's going to affect your
16      ability to be a fair and impartial juror?
17                  THE JUROR: Probably not.
18                  THE COURT: You have a friend that's gone through
19      rehab?
20                  THE JUROR: Yep.
21                  THE COURT: Anything about that experience that you
22      think will affect your ability to be fair?
23                  THE JUROR: No. He was just hooked on opioids.
24                  THE COURT: Follow-up, anyone? Okay. You can go.
25                  MS. WILKINSON: I have concerns about his financial
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 126 of 229
                                                                          126




 1      hardship plus his daughter, as a single parent, and having to
 2      drive her. If he has a financial hardship, I don't know how
 3      he's going to be able to get around it. It seems like he's
 4      going to be angry to be here.
 5                  MR. YEAGER: He really didn't say anything that
 6      justifies challenge for cause.
 7                  THE COURT: That would be the situation.
 8                  MS. MINER: Except the financial.
 9                  THE COURT: He didn't say he couldn't do it. He
10      said it would be hard.
11                  MS. WILKINSON: I think it was the way he didn't
12      want to say it in front of everyone. He said that would
13      never cover his alimony, let alone the rest of his bills.
14                  THE COURT: How does he have alimony and the kids?
15                  MS. WILKINSON: I can think of lots of ways,
16      unfortunately.
17                  THE COURT: He obviously didn't want to be here,
18      but there isn't really a reason to strike him for cause.
19                  MR. TYRRELL: As the son of a single parent, it
20      seemed like it was a pretty difficult set of circumstances
21      for him. He was very forthcoming. And he's willing to do
22      what he's required to do, but I just think that we can find
23      people who don't have the same distractions. I think we're
24      doing pretty well in terms of numbers.
25                  THE COURT: See, I don't.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 127 of 229
                                                                          127




 1                  MR. YEAGER: If we want we can bring him in and put
 2      it right to him, can you do this or not?
 3                  THE COURT: Is he still here?
 4                  THE CLERK: No. He just went down already to the
 5      second floor.
 6                  THE COURT: I can leave him as a maybe. I'm
 7      doubting he's anybody's favorite, right?
 8                  MR. KENDALL: He's mine. I like him.
 9                  MR. YEAGER: He likes the pharma industry, the
10      first one.
11                  THE COURT: I'm surprised to hear from you.
12                  MS. WILKINSON: Someone who is under that kind of
13      stress, they never do well. They always want to get off.
14      They don't know the magic words. But to me, he said what he
15      needed to say.
16                  THE COURT: Karen, don't worry about it. I can
17      leave him as a maybe. It's not a big deal.
18                  THE CLERK: 34.
19                  THE COURT: Yes. Ms. Dacosta.
20                  THE JUROR: Hi.
21                  THE COURT: How are you?
22                  THE JUROR: Good. How are you?
23                  THE COURT: We are just following up on the written
24      questionnaires and the oral questioning from this morning.
25      Did you have a chance to look at that witness list?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 128 of 229
                                                                          128




 1                  THE JUROR: I did.
 2                  THE COURT: Do you know anyone on there?
 3                  THE JUROR: No.
 4                  THE COURT: You answered yes to the question that
 5      you or someone close to you been a party to a lawsuit.
 6                  THE JUROR: I wasn't sure -- I'm a property
 7      manager. Like sometimes I have to go to court for evictions
 8      or damages and things like that. Does that count or not?
 9                  THE COURT: You're right to raise your hand. The
10      next question is, is there anything about your experience
11      with the court system or those cases that you think would
12      affect your ability to be a fair juror in this case?
13                  THE JUROR: No.
14                  THE COURT: Looking at your questionnaires, you
15      were talking about different hardships, and you mentioned
16      child care. What's the situation there?
17                  THE JUROR: I'm usually the person who drops my son
18      off at daycare. My mom usually gets my daughter on the bus.
19      So I would just have to make arrangements for them for before
20      and after school.
21                  THE COURT: Could you do that?
22                  THE JUROR: Yeah.
23                  THE COURT: You have a cousin that became addicted
24      to Percocet after having kidney stones.
25                  THE JUROR: Yeah.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 129 of 229
                                                                          129




 1                  THE COURT: Obviously this case involves an opioid.
 2      Is there anything about your cousin's experience that would
 3      affect your ability to be a fair juror in this case?
 4                  THE JUROR: I don't think so.
 5                  THE COURT: When you say "I don't think so," do you
 6      have reservations about that?
 7                  THE JUROR: No. I feel like she recovered and
 8      she's okay.
 9                  THE COURT: How long ago was it?
10                  THE JUROR: It was like ten years ago.
11                  THE COURT: In terms of your job, have you talked
12      to them about the fact that you might be picked for jury
13      duty?
14                  THE JUROR: Mm-hmm.
15                  THE COURT: What did they say about paying you?
16                  THE JUROR: They said they would have to look into
17      it. They said we'd figure out my salary. She said you won't
18      get gypped. I think it's, what, $50 a day. She'll deduct
19      and pay me the difference.
20                  THE COURT: It's 50 for the first week or first two
21      weeks.
22                  MS. McDONOUGH: It's $600. Once it reaches $600 --
23                  THE COURT: So it goes up to $60 after a certain
24      number of days. I'm not for sure how many. Because of the
25      federal government shutdown, everybody is going to get paid
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 130 of 229
                                                                          130




 1      but it's going to be delayed. Could you manage with the
 2      payment being delayed?
 3                  THE JUROR: Yeah.
 4                  THE COURT: Would that be a problem?
 5                  THE JUROR: That's fine.
 6                  THE COURT: Follow up for her?
 7                  MR. YEAGER: Nothing.
 8                  THE COURT: Thanks. You can go.
 9                  THE JUROR: Thank you.
10                  THE COURT: Could have gotten excused on the child
11      care, if she asked.
12                  THE CLERK: 36.
13                  THE COURT: Ms. Foley.
14                  THE JUROR: Yes.
15                  THE COURT: How are you?
16                  THE JUROR: Good.
17                  THE COURT: We are following up on the written
18      questionnaires and then the oral questions from this morning.
19      Did you have a chance to look at that witness list?
20                  THE JUROR: I did.
21                  THE COURT: Did you know anyone on there?
22                  THE JUROR: No.
23                  THE COURT: I'm just going to go through these
24      questions one at a time. You served jury duty previously?
25                  THE JUROR: Correct.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 131 of 229
                                                                          131




 1                  THE COURT: State or federal?
 2                  THE JUROR: State.
 3                  THE COURT: Criminal or civil?
 4                  THE JUROR: Criminal.
 5                  THE COURT: Was there anything about that
 6      experience that you think would affect your ability to be a
 7      fair juror in this case?
 8                  THE JUROR: No.
 9                  THE COURT: You or someone close to you was a party
10      to a lawsuit.
11                  THE JUROR: Right.
12                  THE COURT: Can you tell us about that.
13                  THE JUROR: It was just a lawsuit, a dispute
14      between family members with a death of a grandmother.
15                  THE COURT: How long ago was that?
16                  THE JUROR: Like two months ago.
17                  THE COURT: Two months ago?
18                  THE JUROR: Yes.
19                  THE COURT: Is there anything about your experience
20      with the court system or lawyers or --
21                  THE JUROR: I wasn't involved with any of that. It
22      was just my father-in-law.
23                  THE COURT: There's nothing about the experience
24      that you think would affect your ability to be fair?
25                  THE JUROR: I don't think so.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 132 of 229
                                                                          132




 1                  THE COURT: And then feelings positive or negative
 2      about pharmaceutical companies marketing drugs to doctors.
 3                  THE JUROR: I'm a nurse. I have dealings with
 4      them. But feelings about them?
 5                  THE COURT: We're looking for bias. Do you feel so
 6      strongly one way or the other that you think it would affect
 7      your ability to be a fair juror in this case?
 8                  THE JUROR: I don't think so. I'm trying to, like,
 9      think. If anything negative, I feel like sometimes maybe
10      drugs get pushed maybe before they're ready. That would be
11      my only --
12                  THE COURT: So do you think -- whatever views you
13      have about that, and you're certainly entitled to your views,
14      do you think you could put aside whatever thoughts you have
15      in that direction and listen to the evidence in this case and
16      the law as I give it to you and make a decision in this case
17      based just on that?
18                  THE JUROR: I think I could.
19                  THE COURT: You do?
20                  THE JUROR: (Juror nods in the affirmative.)
21                  THE COURT: Whether you say you think, do you have
22      reservations about that?
23                  THE JUROR: No.
24                  THE COURT: Is that just terminology?
25                  THE JUROR: Just terminology.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 133 of 229
                                                                          133




 1                  THE COURT: We asked a question about the FDA,
 2      off-label uses. Any feelings about off-label use of
 3      medications that could affect your ability to be a fair and
 4      impartial juror?
 5                  THE JUROR: I don't think so.
 6                  THE COURT: Again when you say you don't think so,
 7      do you have reservations about that?
 8                  THE JUROR: No. I think off-label use can be good
 9      or bad.
10                  THE COURT: You, family member, close friend ever
11      worked in the pharmaceutical or healthcare field. Are you
12      referring to yourself?
13                  THE JUROR: Yes.
14                  THE COURT: Anybody else?
15                  THE JUROR: My mother-in-law is a nurse. Obviously
16      I have friends that are doctors or nurses.
17                  THE COURT: Is there anything about any of their
18      experiences or your conversations with them that you think
19      would affect your ability to be fair?
20                  THE JUROR: I don't think so.
21                  THE COURT: All right. Just in looking at your
22      questionnaire, you say you're slightly hard of hearing.
23                  THE JUROR: (Juror nods in the affirmative.)
24                  THE COURT: Did you have any trouble hearing my
25      questions this morning?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 134 of 229
                                                                          134




 1                  THE JUROR: A little bit at the beginning. Then it
 2      was better.
 3                  THE COURT: The witness is going to testify from
 4      that stand right there. And the jurors are sitting somewhere
 5      in here. And we can sit you wherever was most comfortable
 6      for you. The questioning is going to be done pretty much
 7      from Mr. Wyshak is sitting now. There's microphones in the
 8      courtroom. The only person talking is the lawyer that's
 9      asking the question and then the witness answering the
10      question generally speaking.
11                  Do you think you would have any trouble hearing
12      what was going on under these circumstances?
13                  THE JUROR: I don't think so.
14                  THE COURT: And then in terms of keeping hydrated
15      and moving, we'll give you water whenever you want. We don't
16      ask jurors to sit for more than two hours without a break.
17      And even during those two hours if we have a sidebar, I tell
18      the jurors to move around. If you need a break, you can ask
19      for it. You can stand in the back of the box and listen.
20                  Does that alleviate any concern you have?
21                  THE JUROR: As far as that goes, yes.
22                  THE COURT: And then you're concerned that the
23      length of the trial would interfere with your son and getting
24      him around. He is of such an age that it is hard for me
25      to -- in fact, it's basically not possible for me to --
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 135 of 229
                                                                          135




 1                  THE JUROR: I saw it was 10 or something like that.
 2                  THE COURT: Yes.
 3                  THE JUROR: He goes to a school that's a distance.
 4      It's not like he can take the bus or has that kind of option.
 5                  THE COURT: We won't sit past 4:00, and at least
 6      one day a week we'll sit only until 1:00. So I know it's an
 7      n inconvenience. Would you be able to make provision for
 8      that?
 9                  THE JUROR: I haven't figured that out yet. At the
10      moment all I have is my husband to rely upon. So he has to
11      work. I don't have a lot of family members that I can rely
12      upon. I have to figure that out.
13                  THE COURT: Carpooling?
14                  THE JUROR: He goes to private school. So it's
15      like 45 minutes away. No one really lives in my area that I
16      could carpool with.
17                  THE COURT: It is above the age where I can
18      easily --
19                  THE JUROR: I had to write it down because it
20      definitely is a concern for the length of time.
21                  THE COURT: We would try to work with you.
22                  THE JUROR: I think the other piece is also another
23      concern.
24                  THE COURT: DCF. What are you specifically worried
25      about with the DCF proceeding?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 136 of 229
                                                                          136




 1                  THE JUROR: Well, just that we were -- we're in the
 2      process of trying to adopt right now. We're up for a
 3      reevaluation. Today was actually the appointment. That
 4      actually had to be cancelled. It has to be done by the end
 5      of this month in order for us to continue with the process.
 6      I'm sort of concerned between that and if we do get a child
 7      that sort of comes to us, we won't be available.
 8                  THE COURT: It's also hard for me to excuse
 9      somebody on something that's sort of as uncertain as this.
10      But if you get a child, like a maternity leave sort of
11      situation, we would make arrangements for that, if you got a
12      child during these 14 weeks. But short of that, there's not
13      really much I can do.
14                  THE JUROR: Okay.
15                  THE COURT: Does anybody have any followup for her?
16                  MR. YEAGER: No, Your Honor.
17                  THE COURT: Okay. Thanks. You can go.
18                  She's another one I don't have a real reason to
19      strike her. We have the alternates. If she gets a child,
20      it's hard for me not to let her go as an alternate. I don't
21      think there's much I can do in the interim. Okay?
22                  THE CLERK: 37.
23                  THE COURT: Mr. Wood.
24                  THE JUROR: Yes.
25                  THE COURT: How are you?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 137 of 229
                                                                          137




 1                  THE JUROR: Very well, thanks.
 2                  THE COURT: Did you have a chance to look at that
 3      witness list?
 4                  THE JUROR: Yes, I did.
 5                  THE COURT: Did you know anybody on there?
 6                  THE JUROR: No, I did not.
 7                  THE COURT: We're just following up on the
 8      questionnaires and the questioning from this morning.
 9                  THE JUROR: Sure.
10                  THE COURT: You said you've done prior jury
11      service.
12                  THE JUROR: I served on a jury state civil case in
13      Lawrence probably like five, seven years ago or more.
14                  THE COURT: Anything about that experience that you
15      think would affect your ability to be a fair juror in this
16      case?
17                  THE JUROR: I don't think so, no.
18                  THE COURT: Will your employer pay for your jury
19      service?
20                  THE JUROR: I don't know. I don't know.
21                  THE COURT: You haven't asked.
22                  THE JUROR: You know, I did briefly communicate
23      with our VP of HR, but before I got into a lot of the
24      details, I guess I thought I would wait to find out if it was
25      worth engaging her.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 138 of 229
                                                                          138




 1                  THE COURT: Most of the bigger companies will pay
 2      for jury service. But you should check.
 3                  THE JUROR: I will.
 4                  THE COURT: I'm expecting that your company will,
 5      but you can let the jury people know if that's not the case.
 6      Okay?
 7                  THE JUROR: Sure.
 8                  THE COURT: Any other followup for him?
 9                  MR. YEAGER: Nothing from the government, Your
10      Honor.
11                  THE COURT: Thanks very much. You're excused.
12                  THE CLERK: 39.
13                  THE COURT: 39, yes. Ms. Chen, how are you?
14                  THE JUROR: Good. How are you?
15                  THE COURT: So you answered yes to a bunch of
16      questions, and I assume they all relate to your employment at
17      Sanofi.
18                  THE JUROR: Yeah.
19                  THE COURT: What do you do there?
20                  THE JUROR: I'm a service manager, ITS service
21      manager. It's a QC, quality control.
22                  THE COURT: Obviously that's a pharmaceutical
23      company.
24                  THE JUROR: Yeah.
25                  THE COURT: Given that you work for a
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 139 of 229
                                                                          139




 1      pharmaceutical company, do you think you could be a fair and
 2      impartial juror in this case, or do you think you start off
 3      biased one way or the other?
 4                  THE JUROR: I think I'm more towards the
 5      pharmaceutical company.
 6                  THE COURT: You're what?
 7                  THE JUROR: More towards the pharmaceutical
 8      company. I've been working with the pharmaceutical company
 9      for almost 25 years. So I'm familiar with a lot of stuff. A
10      little bit biased with pharmaceutical.
11                  THE COURT: I know you have plans to go visit with
12      your dad.
13                  THE JUROR: Yeah. That's not -- yeah, I do have a
14      plan to. And also I have a special-needs son that lives with
15      me and needs care. That's another point I wanted to say.
16                  THE COURT: I want to get back to this
17      pharmaceutical company thing.
18                  THE JUROR: I'm a little nervous now.
19                  THE COURT: That's fine. Most of these people are
20      really nice. You shouldn't be nervous. I know. It's a new
21      thing.
22                  THE JUROR: It's kind of -- yeah.
23                  THE COURT: Someone should tell you a good lawyer
24      joke and it would make you relax.
25                  I want to push back a little more on this
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 140 of 229
                                                                          140




 1      pharmaceutical thing. There's not a pharmaceutical company
 2      on trial, but these people all worked for a pharmaceutical
 3      company. Do you think you'd be able to listen to the
 4      evidence and make a decision based just on the evidence, or
 5      do you think you would start favoring one side or the other?
 6                  THE JUROR: I'm not sure on that part. The only
 7      concern I have is in that room when you talk about the
 8      different -- ask the different questions, for me to
 9      understand the question, you speak very quick.
10                  THE COURT: I do speak very quick.
11                  THE JUROR: Some questions I didn't get. That's
12      why at the beginning I didn't raise my hand because -- I
13      didn't quite sure what the question. But later on with the
14      pharmaceutical question, then I can listen carefully and pay
15      more attention and catch the word.
16                  THE COURT: Do you think if you sat on the jury you
17      would have difficulty understanding the testimony?
18                  THE JUROR: That's my concern. That's most my
19      concern, if they speak too quick. Yeah.
20                  THE COURT: Why don't up step out for just a
21      second. Just hold her back there.
22                  Just seems like a constellation of problems. Yeah?
23                  MS. MINER: Yes.
24                  THE COURT: Anybody want me to forge forward with
25      her?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 141 of 229
                                                                          141




 1                  MS. WILKINSON: Yeah.
 2                  MR. KENDALL: I'd like to. She's going to get
 3      paid.
 4                  THE COURT: She's going to get paid. She's having
 5      trouble with English. Her son is in a wheelchair. She has a
 6      planned trip to China, and she's told me twice that she's
 7      biased.
 8                  MR. KENDALL: I thought you said that the planned
 9      trip wasn't --
10                  THE COURT: She said it wasn't her thinking, but
11      it's on her questionnaire. We haven't even gotten to the
12      opioid question where she said she saw it on the news. I'm
13      happy to bring her back in and go through it question by
14      question.
15                  MR. KENDALL: I would appreciate that, Your Honor.
16                  THE COURT: That's fine. Let's bring her back in.
17                  Sorry. Few more questions.
18                  THE JUROR: Okay.
19                  THE COURT: You raised your hand yes about whether
20      you have any feelings about pharmaceutical companies
21      marketing drugs to doctors that could effect your ability to
22      be fair.
23                  THE JUROR: Yes. For that part, I kind of like if
24      you talk to the doctor directly it's kind of -- I don't know.
25                  THE COURT: It's okay. That's why we're here.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 142 of 229
                                                                          142




 1      We're here to talk to you a little bit and find out whether
 2      you think you can be a fair juror in this case. Not every
 3      case is for everybody. You should feel free to express your
 4      views openly so we can make an assessment about whether this
 5      is a good case for you. Okay?
 6                  THE JUROR: For marketing point, I think the doctor
 7      know better. So if you explain to them and if it would
 8      benefit the patient. I don't like to say marketing. I just
 9      don't like the marketing part. If you know the benefit of
10      the drug and the doctor supports and gives to the patient,
11      it's not a marketing.
12                  THE COURT: So the fact that a sales rep might have
13      a conversation with a doctor or someone from the doctor's
14      office, do you think that would affect your ability to be a
15      fair juror? Do you have concerns about that?
16                  THE JUROR: I do. I do concern that. I don't want
17      to -- I don't want the drug to be kind of like a furniture
18      you can sell to somebody. The doctor should make a judgment.
19                  THE COURT: Are you saying having an issue whether
20      they talk to someone other than the doctor, or you think
21      off-label marketing -- you think having a sales rep in a
22      doctor's office is okay or you think it's not okay?
23                  THE JUROR: Not okay. I don't like it.
24                  THE COURT: If there was evidence that there was
25      some of that going on, that people were -- sales reps were
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 143 of 229
                                                                          143




 1      going to a doctor's office, would that affect your ability to
 2      be fair.
 3                  THE JUROR: Yes.
 4                  THE COURT: Okay. Thanks very much. You can go.
 5      You're all set.
 6                  MR. KENDALL: You convinced me.
 7                  THE COURT: I gave it a fair shot for you.
 8                  MR. KENDALL: It was extremely helpful, Your Honor.
 9      It was definitely what we need.
10                  MR. YEAGER: I think the last question sort of is
11      evidentiary in nature.
12                  THE COURT: I was having trouble communicating with
13      her.
14                  MR. YEAGER: I don't have a problem with the
15      decision.
16                  THE COURT: I agree with you, but I was having --
17                  MR. KENDALL: She evoked a strong bias.
18                  THE COURT: I take your point. He's not concerned
19      about her. He's concerned about other witnesses.
20                  MR. YEAGER: When you get that.
21                  THE COURT: I was having trouble communicating with
22      her, so I had to sort of simplify it.
23                  MS. MINER: I think the issue she said was not the
24      issue was the issue.
25                  THE CLERK: 41.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 144 of 229
                                                                          144




 1                  THE COURT: Mr. Joyce.
 2                  THE JUROR: Yes, Your Honor.
 3                  THE COURT: How are you?
 4                  THE JUROR: Good. How are you.
 5                  THE COURT: I'm good. Thank you. We're just
 6      following up on the written questionnaires and then the oral
 7      questions from this morning. Did you have a chance to look
 8      at the witness list?
 9                  THE JUROR: Yes.
10                  THE COURT: Did you recognize any names on the
11      list?
12                  THE JUROR: No.
13                  THE COURT: Okay. This morning you answered yes to
14      the question about whether you or any member of your family
15      or close friend have been the subject of a criminal
16      investigation, arrested, charged, or convicted of anything
17      other than a minor traffic violation.
18                  THE JUROR: Right.
19                  THE COURT: Can you tell us a little bit more about
20      that?
21                  THE JUROR: I was arrested when I was 16 for
22      drinking on a public way.
23                  THE COURT: Youthful indiscretion.
24                  THE JUROR: That's what I chalk it up to be.
25                  THE COURT: Was there anything about that
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 145 of 229
                                                                          145




 1      experience with the court system or lawyers or law
 2      enforcement that you think would affect your ability to be a
 3      fair and impartial juror in this case?
 4                  THE JUROR: No.
 5                  THE COURT: Is your company going to pay you if
 6      you're selected for jury duty?
 7                  THE JUROR: Yes.
 8                  THE COURT: Great. Otherwise I was going to tell
 9      you that your juror pay might be delayed because of a partial
10      government shutdown.
11                  Follow up questions for Mr. Joyce?
12                  MR. YEAGER: Nothing.
13                  MS. WILKINSON: No.
14                  MR. KENDALL: I have one. Mr. Joyce, you have a
15      child that's an attorney.
16                  THE JUROR: Yes.
17                  MR. KENDALL: Can you tell us about the type of
18      work that he does?
19                  THE JUROR: He is a prosecutor in the district
20      attorney's office in New York City.
21                  MR. KENDALL: Manhattan's DA's office.
22                  THE JUROR: Yes.
23                  THE COURT: Anything about his job that would bias
24      you one way or another?
25                  THE JUROR: No.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 146 of 229
                                                                          146




 1                  THE COURT: Anyone else? Thanks.
 2                  THE JUROR: You're welcome.
 3                  THE COURT: You're set. Thank you. I meant to ask
 4      him that myself and I forgot.
 5                  42, please. Mr. Cabral?
 6                  THE JUROR: Yes.
 7                  THE COURT: How are you?
 8                  THE JUROR: Okay.
 9                  THE COURT: We're following up on the oral
10      questions from this morning and the written questionnaire
11      from last week. Did you have a chance to look at that
12      witness list?
13                  THE JUROR: Yes.
14                  THE COURT: Did you know anybody on there?
15                  THE JUROR: No. Other than CVS and Express
16      Scripts. My family has gotten medications from before, but
17      that's it.
18                  THE COURT: They're not going a central focus in
19      this case. There will be records produced by those
20      companies. Is there anything about your interaction with
21      either organization that you think would affect your ability
22      to be a fair juror in this case?
23                  THE JUROR: No.
24                  THE COURT: Cut right to the chase here. I see you
25      have a prepaid vacation in April. Is that over the school
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 147 of 229
                                                                          147




 1      vacation week?
 2                  THE JUROR: Yes, it is.
 3                  THE COURT: We don't make people cancel prepaid
 4      vacations. If you're selected for the jury, we'll be taking
 5      that week off.
 6                  THE JUROR: Okay.
 7                  THE COURT: Or the trial will be over. We won't
 8      make you cancel a prepaid vacation.
 9                  THE JUROR: Okay.
10                  THE COURT: Now, you answered -- the question was
11      you may hear testimony during the course of this trial from
12      witnesses who work or have worked in law enforcement or for a
13      federal agency. And the question was would you be inclined
14      to either believe or disbelieve testimony solely because it
15      was coming from a law enforcement witness.
16                  THE JUROR: I think maybe a little bit. I have
17      four family members that are in law enforcement and two in
18      the New Bedford police department, both sergeants, and an
19      uncle and cousin in the -- one is in MCI in Framingham. The
20      other one, he's retired now, but he used to be at
21      Bridgewater.
22                  I'm not saying it would absolutely, but especially
23      the two police officers in New Bedford, I'm very close to
24      them. I realize not everybody -- you have people from all
25      walks of life, but I would think I would probably tend a
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 148 of 229
                                                                          148




 1      little bit more weight to that side, I think, maybe. I'm not
 2      saying for sure.
 3                  THE COURT: The point is when a witness gets on the
 4      stand, the juror is to evaluate their testimony based just on
 5      their testimony, their demeanor, all the things you use to
 6      evaluate the credibility of any other witness.
 7                  THE JUROR: Right.
 8                  THE COURT: So do you think that if a law
 9      enforcement witness took the stand you could evaluate their
10      testimony fairly?
11                  THE JUROR: Yeah.
12                  THE COURT: It's fine to have respect for law
13      enforcement.
14                  THE JUROR: Right.
15                  THE COURT: The question is, would you be able to
16      evaluate their testimony and, for example, discount it if it
17      wasn't credible?
18                  THE JUROR: Yeah. I guess if it was obvious it
19      wasn't credible to me, yeah, it would be.
20                  THE COURT: Could you evaluate the testimony of a
21      law enforcement witness like the testimony of any other
22      witness?
23                  THE JUROR: Yeah. I guess so. I guess so.
24                  THE COURT: I guess I want to understand where you
25      would start.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 149 of 229
                                                                          149




 1                  THE JUROR: I would listen to the testimony, and I
 2      guess, yeah, evaluate what I hear. I guess I'd be all right
 3      with it, yeah.
 4                  THE COURT: Do you have reservations about your
 5      ability to fairly evaluate the testimony of someone that
 6      works for law enforcement?
 7                  THE JUROR: Probably not. I just felt like I do
 8      have people that I have a high opinion of and all that. I
 9      know everybody is that way. I just want to make sure that --
10      yeah. I think it would be okay evaluating.
11                  THE COURT: The next question was any experience
12      with law enforcement personnel, positive or negative, that
13      could affect your ability.
14                  THE JUROR: That's along the same lines.
15                  THE COURT: And then there's the question about the
16      FDA and off-label uses of medications.
17                  THE JUROR: If the FDA only approves for certain
18      uses, that's probably the way it's supposed to be used.
19      Maybe I didn't understand the question fully.
20                  THE COURT: I will eventually instruct you on the
21      law in this case if you're selected for this jury. The FDA
22      approves a drug for a certain purpose. But once a drug is in
23      the marketplace, a doctor can prescribe it for whatever
24      purposes he or she thinks is appropriate. And that's called
25      off-label prescribing.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 150 of 229
                                                                          150




 1                  THE JUROR: If it's legal, then fine. It's not my
 2      field. I didn't --
 3                  THE COURT: And then have you, a family member,
 4      close friend worked in the pharmaceutical or healthcare
 5      fields? Is there anything about that experience that you
 6      think would bias you one way or the other?
 7                  THE JUROR: The only thing I wanted to say about
 8      that, again not knowing the details about what this fully is
 9      about, my wife does hospice care. It's a very tough thing to
10      do. I just felt like if it was something to do with
11      defrauding people or systems in place to help that, it may be
12      a tough thing for me to swallow, I guess.
13                  THE COURT: Are you talking about hospice care in
14      particular?
15                  THE JUROR: Yeah. That's what she does is hospice,
16      Southcoast visiting nurse. She works with a lot of people
17      dying of cancer. It's a sensitive topic, I guess.
18                  THE COURT: The sensitive topic is hospice -- what
19      exactly is the sensitive topic?
20                  THE JUROR: Just again if people were defrauding
21      either directly or system in place to help people that are
22      going through those types of processes, it would just -- I
23      don't know, I think it would be tough for me. I'm biased
24      about that maybe.
25                  THE COURT: Are you talking about kind of like
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 151 of 229
                                                                          151




 1      individual patient sort of fraud?
 2                  THE JUROR: Or even systems in place that help
 3      those people. It's a very tough thing watching people go
 4      through that. My and what my wife goes through just helping
 5      those people. I don't even know what it's about, really, how
 6      I feel about that.
 7                  THE COURT: The sorts of allegations in this case
 8      don't go to individual -- I don't know.
 9                  Do you want to have at that?
10                  MR. YEAGER: The allegations don't concern hospice
11      care or people who are receiving medication for end-of-life
12      situations.
13                  THE JUROR: Okay.
14                  MS. WILKINSON: That's not true.
15                  THE COURT: That's why I stopped myself.
16                  MR. YEAGER: The drug is prescribed to some people
17      who have cancer and are treated with cancer or other
18      difficult diseases that cause pain.
19                  THE JUROR: Okay.
20                  MR. KENDALL: May I ask a question, Your Honor?
21      Mr. Cabral, I wanted to revisit the issue that the judge was
22      discussing about law enforcement witnesses, just to get a
23      little more detail.
24                  If you had a law enforcement witness and a non-law
25      enforcement witness, just starting with that and no more, is
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 152 of 229
                                                                          152




 1      it more likely you would give more credibility to the law
 2      enforcement witness than the non one? Do they start off with
 3      a step ahead?
 4                  THE JUROR: I guess without knowing specific
 5      exactly what was being said, I guess probably yeah. I would
 6      put more weight towards what someone in law enforcement would
 7      say versus someone else, I guess.
 8                  MR. KENDALL: Thank you. That's all I needed to
 9      ask.
10                  MS. WILKINSON: Could I ask a followup?
11                  THE COURT: Yes.
12                  MS. WILKINSON: Mr. Cabral, in this case, the
13      medicine can be used for cancer patients in palliative care
14      or hospice. But it's also being used off-label. Would that
15      bother you? Because it's only indicated for the cancer
16      patients.
17                  THE JUROR: When she explained that it's legal for
18      a doctor to do that, then I guess not in that case. I didn't
19      understand what that meant when she initially said it.
20                  THE COURT: I want to myself follow up on this law
21      enforcement question. We're really relying on you to sort of
22      think about where you stand on this.
23                  In some respects we're all raised to respect law
24      enforcement people, right? Mr. Kendall's point of view, if
25      you have two people standing outside the theatre and one of
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 153 of 229
                                                                          153




 1      them says to you, "Run, there's a fire" and the police
 2      officer says "Don't run, there's no fire," you could maybe
 3      put more credence on what the law enforcement witness was
 4      telling you. But as you look around the situation, could you
 5      listen to both people and look to see if there was a fire and
 6      assess?
 7                  THE JUROR: If all things being equal. That's why
 8      I said without knowing the context of what's being said.
 9      Once I hear the content, then obviously you evaluate
10      yourself, too.
11                  THE COURT: Anything else from anybody? Okay.
12                  MR. YEAGER: I do have one, Your Honor.
13                  THE COURT: Go ahead.
14                  MR. YEAGER: Could you tell us what you do for a
15      living?
16                  THE JUROR: I'm a chemical supervisor for Waters
17      Corporation.
18                  MR. YEAGER: What is Waters Corporation?
19                  THE JUROR: They make cylinders for HPLC, used in
20      the medical field for evaluating. To be used in different
21      diseases, stuff like that.
22                  MR. YEAGER: Okay. Thank you.
23                  THE COURT: I guess I should ask. Will your
24      company pay you for jury duty?
25                  THE JUROR: Yes, they will.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 154 of 229
                                                                          154




 1                  MS. WILKINSON: Could we ask you something?
 2                  THE COURT: Yes. If you can just step outside for
 3      a second.
 4                  MS. WILKINSON: I want to be careful not to say too
 5      much about the facts of the case, but he talked about being
 6      concerned if there were even systems in place that were being
 7      defrauded. Part of the government's allegation is that
 8      they're saying we are trying to evade the DEA controls. It's
 9      directly on-point on the REMS in a process that keeps track
10      of the prescribers and the patients and whether they got the
11      warnings.
12                  MR. YEAGER: I think you've got to ask what he
13      meant by "systems."
14                  THE COURT: On the law enforcement question, I
15      think he's fine. We raise people to -- you're not supposed
16      to -- if you have two people telling you contradictory
17      things, you're supposed to be able to evaluate it.
18                  MR. KENDALL: I would disagree, Your Honor. The
19      more important thing is what Beth raised is there's going to
20      be particular issues of DEA regulatory issues. And the DEA
21      people are going to testify. So the people that he's
22      predisposed to believing and favoring are the witnesses on
23      this issue.
24                  MS. WILKINSON: Your Honor, he brought it up.
25      You're right we all respect them, but most people don't come
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 155 of 229
                                                                          155




 1      in and say they would lean towards those people. And he has
 2      a good reason. He knows a lot of people.
 3                  MR. YEAGER: Can I add one thing. The reason I
 4      screwed it up when you asked me to do that is because the
 5      drug is for the treatment of cancer. But the allegations in
 6      this case are there's very little sales that go on with
 7      oncologists. I was struggling with the idea associated with
 8      that. It might play to what he's saying. It's going to come
 9      up with witnesses.
10                  THE COURT: Do you want him gone, too?
11                  MR. YEAGER: I'm concerned about him, Your Honor.
12                  THE COURT: Then I'll let him go. If you're going
13      to agree to strike him, I'm happy to strike him.
14                  THE CLERK: He can go down. 43.
15                  THE COURT: Ms. Fane-Hervey?
16                  THE JUROR: Yes.
17                  THE COURT: Do I have that right?
18                  THE JUROR: Yes.
19                  THE COURT: How are you today?
20                  THE JUROR: I'm good. Thank you.
21                  THE COURT: We are just following up on the written
22      questionnaires from the other day and then the questions from
23      this morning. Did you have a chance to look at that witness
24      list?
25                  THE JUROR: I did.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 156 of 229
                                                                          156




 1                  THE COURT: Did you know anyone on there?
 2                  THE JUROR: No.
 3                  THE COURT: And then you answered yes to the
 4      question have you or a family member or a close friend ever
 5      worked in the pharmaceutical or healthcare fields and if
 6      there was anything about that experience that might affect
 7      your ability to be fair.
 8                  THE JUROR: Well, I haven't. My daughter is a
 9      nurse. That's the only reason I put it.
10                  THE COURT: Yes. She is a nurse. Is there
11      anything about her being a nurse that you think would affect
12      your ability to be fair in this case?
13                  THE JUROR: No.
14                  THE COURT: I guess that's all I have for her. Any
15      followup from anybody else?
16                  MS. WILKINSON: No, thank you.
17                  THE COURT: Thanks. You're all set. She's
18      entitled to be excused, right?
19                  MR. KENDALL: What number are we on?
20                  THE COURT: 44.
21                  MR. TYRRELL: Single parent with a six-year-old.
22                  THE COURT: She's entitled to be excused.
23                  MS. WILKINSON: She's asked for hardship.
24                  THE COURT: Did you object to striking her?
25                  MR. YEAGER: I hadn't really focused on the age of
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 157 of 229
                                                                          157




 1      the child, Your Honor.
 2                  THE COURT: I'm happy to go through it and see what
 3      she wants to do.
 4                  MR. YEAGER: It's fine. You can strike her.
 5                  THE COURT: Strike her. Okay.
 6                  THE CLERK: She can just go down. 45.
 7                  THE COURT: Mr. Yurewicz?
 8                  THE JUROR: Yes. Perfect. How are you?
 9                  THE COURT: I have not been perfect all day. I'll
10      take it when I can get it. Thank you.
11                  THE JUROR: All right.
12                  THE COURT: We're doing some followup on the
13      written questionnaires and then the oral questions from this
14      morning. Did you have a chance to look at the witness list?
15                  THE JUROR: The witness list?
16                  THE COURT: A sheet of paper with all those names.
17                  THE JUROR: Oh, yes, I did. I'm sorry.
18                  THE COURT: Did you recognize any names on there?
19                  THE JUROR: No.
20                  THE COURT: Just on your questionnaire, you note
21      that you have Crohn's and may need to use the bathroom
22      unexpectedly. We can take a recess whether anybody needs to
23      use the bathroom. Not just you. I find we take a lot of
24      bathroom breaks. If you need to use the bathroom, we'd
25      recess for that. Does that alleviate your concern?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 158 of 229
                                                                          158




 1                  THE JUROR: Yes.
 2                  THE COURT: I notice also the diabetes. We take
 3      breaks. We have snacks at all the breaks. People stand up
 4      and stretch when we have sidebars. We really try not to make
 5      it overly physically taxing on anybody. Okay?
 6                  THE JUROR: Yeah.
 7                  THE COURT: Do you have any other questions about
 8      that?
 9                  THE JUROR: No. That was a major concern for me.
10                  THE COURT: And the questions from this morning.
11      We discussed the fact that an indictment does not give rise
12      to any presumptions or inferences that somebody is guilty of
13      a crime. It's just a way to charge people. And you had said
14      that you might be so influenced by the fact that these
15      defendants were charged with a crime that it could affect
16      your ability to be fair. Can you talk to me about that?
17                  THE JUROR: I guess -- and maybe I don't
18      understand. I guess if they've been charged with guilty,
19      then I don't understand why I would --
20                  THE COURT: They haven't been found guilty. The
21      federal government is allowed to charge people with crimes,
22      and then a jury makes a determination about whether the
23      government has been able to prove each element of the charged
24      offense beyond a reasonable doubt. A person is not found
25      guilty of a crime unless the government proves guilt beyond a
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 159 of 229
                                                                          159




 1      reasonable doubt. Do you understand that? Do you have any
 2      questions about that?
 3                  THE JUROR: No. I think I'm all set. I guess I
 4      thought it was a separate part of it that they were already
 5      found guilty for.
 6                  THE COURT: No. The fact that someone's been
 7      charged with a crime, it's an allegation. Do you think that
 8      even knowing that they've been charged with a crime that you
 9      could fairly and evaluate whether the government had proven
10      that they had committed that crime?
11                  THE JUROR: I think I probably could.
12                  THE COURT: I need to push you a little harder on
13      that. Think. Could you do it or do you have reservations
14      about your ability to do it?
15                  THE JUROR: I think I might have some reservations.
16      Being that I guess if guilty is in my -- being charged
17      guilty, not found guilty, is in my mind that I might lean
18      that way.
19                  THE COURT: They're not charged guilty. It's just
20      a charge. Right? The police grab somebody and charge them
21      with a crime. It's not the police's job to make a
22      determination about guilt or innocence. That's for a jury.
23      So there's nothing guilty in the charge. It's just a charge.
24                  THE JUROR: All right.
25                  THE COURT: I want to make sure you understand the
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 160 of 229
                                                                          160




 1      concept and then I want you to tell me if you think you can
 2      be fair or you think you can't be fair. I want to make sure
 3      you don't get hung up on the terminology.
 4                  THE JUROR: I think that's what I'm getting hung up
 5      on is the guilty. I guess I'm getting hung up on that.
 6                  THE COURT: Do you think that because someone's
 7      been charged with a crime that they're more likely to be
 8      guilty of that crime?
 9                  THE JUROR: No, not necessarily. I guess I would
10      have to hear the details.
11                  THE COURT: Listen to the evidence, and you'd
12      listen to the law as I gave it to you, and then you'd be able
13      to start with a clean slate and evaluate whether or not the
14      government had proved its case or not?
15                  THE JUROR: Yes. I would say yes. I will say yes.
16                  THE COURT: Are you saying yes just to humor me or
17      because that's what you really believe?
18                  THE JUROR: That's what I believe.
19                  THE COURT: Okay. You said that -- we said you may
20      hear testimony from witnesses who work in law enforcement.
21      And then I asked if you had any feelings or experience with
22      law enforcement personnel, one way or the other, positive or
23      negative, that could affect your ability to be fair and
24      impartial.
25                  THE JUROR: Like I said, I have a huge respect for
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 161 of 229
                                                                          161




 1      police and what they do. For the most part -- I mean, I see
 2      lots on TV. But I feel that the police most of the time are
 3      right. I feel that that's their job. I feel that that's
 4      what they do. I feel that they're professional in what they
 5      do. Is that --
 6                  THE COURT: Yes. So if you had a law enforcement
 7      witness on the stand, would you be inclined to believe him,
 8      just knowing his job description?
 9                  THE JUROR: Yes.
10                  THE COURT: Okay. Why don't you just step outside
11      for just a second. Just hold him for a second. Let me ask
12      you before you go.
13                  The last question was is there anything you'd like
14      to tell the Court about your ability to serve fairly that we
15      hadn't mentioned? The very last question.
16                  THE JUROR: I don't think I -- I might have, but I
17      can't think of anything else.
18                  MR. KENDALL: Can I ask one thing?
19                  THE COURT: Do you want me to keep going?
20                  MR. KENDALL: Mr. Urwitz, it says you're retired.
21      Could you tell us what career you retired from?
22                  THE JUROR: I retired from banking.
23                  MR. KENDALL: What did you do in banking?
24                  THE JUROR: Most of -- I worked for 44 years. Most
25      of that was in retail banking, branch manager. Did some
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 162 of 229
                                                                          162




 1      private bank, a little bit in the loan department, but the
 2      majority of it was in retail banking.
 3                  THE COURT: There's only two questions left. Do
 4      you have want me to keep going?
 5                  MR. KENDALL: Sure.
 6                  THE COURT: I'm not going to excuse you. You have
 7      to stay.
 8                  THE JUROR: Okay.
 9                  THE COURT: One of the questions that we asked was
10      when the FDA approves a drug, it's for generally certain
11      medical uses, but a doctor is allowed to prescribe the drug
12      for other uses in his medical judgment. And that's called
13      off-label use. The question was do you have any feelings or
14      opinions about the off-label use of medicines that could
15      affect your ability to be a fair and impartial juror?
16                  THE JUROR: No. I guess I misunderstood the
17      question. If the doctor prescribed it to me. I guess I
18      heard that as like buying it off the shelf or something
19      versus it being prescribed.
20                  THE COURT: Okay. And then you or a family member
21      or close friend worked in the pharmaceutical or healthcare
22      fields. Is that, I take it your domestic partner?
23                  THE JUROR: My domestic partner does as well as his
24      sister does as well.
25                  THE COURT: Is there anything about the fact that
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 163 of 229
                                                                          163




 1      you have those people that are close to you that work in the
 2      healthcare industry that would affect your ability to be a
 3      fair and impartial juror?
 4                  THE JUROR: Again, just being honest, I do -- his
 5      sister works -- she's an addiction nurse. So I have heard of
 6      fentanyl or whatever. I have not heard of this drug that you
 7      mentioned.
 8                  THE COURT: Subsys.
 9                  THE JUROR: Right. I haven't heard her ever
10      mention that or anything like that. We get together
11      occasionally and haven't since we started this. She does
12      talk a little bit about her job and what she does and the
13      different drugs and how people either react to them or don't
14      react to them or whatever.
15                  THE COURT: Does the fact that that's her job, do
16      you think that would affect your ability to be fair? Does it
17      bias you one way or the other?
18                  THE JUROR: No. No. I just wanted to just make it
19      clear that I do know.
20                  THE COURT: That's perfectly fair. Any followup?
21                  MR. HORSTMANN: Just with respect to your partner,
22      what practice, what type of practice is he the office manager
23      for?
24                  THE JUROR: For an endocrine.
25                  MR. HORSTMANN: As the office manager, does he have
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 164 of 229
                                                                          164




 1      to deal with pharmaceutical and medical supply
 2      representatives?
 3                  THE JUROR: Yeah, he does.
 4                  THE COURT: You can step out. This time you can
 5      really step out. Hold him there, please.
 6                  THE JUROR: Thank you.
 7                  THE COURT: Anyone?
 8                  MS. WILKINSON: He should be excused.
 9                  THE COURT: I agree.
10                  THE CLERK: He can go down.
11                  THE COURT: 46, please.
12                  THE JUROR: This is intimidating.
13                  THE COURT: I keep telling everybody we're almost
14      all nice. Ms. Brooks, correct?
15                  THE JUROR: Yes.
16                  THE COURT: We're just doing some followup on the
17      questionnaires. I just want to start by saying that I
18      generally excuse teachers if they want to be excused, just
19      because it's so disruptive to so many kids. And I have two
20      third-graders.
21                  THE JUROR: Third grade is what I teach.
22                  THE COURT: I saw that. What's your view on that?
23                  THE JUROR: I would prefer to be dismissed.
24                  THE COURT: Okay. Are you going to show up for
25      school every single day?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 165 of 229
                                                                          165




 1                  THE JUROR: I am.
 2                  THE COURT: You're excused.
 3                  THE JUROR: Thank you.
 4                  THE COURT: 47 is a full-time student. Why could
 5      we not agree on 47?
 6                  MS. WILKINSON: We did.
 7                  THE CLERK: They did.
 8                  THE COURT: Okay. 48. Come on in. Ms. Hardman?
 9                  THE JUROR: Yes.
10                  THE COURT: How are you?
11                  THE JUROR: Good. How are you?
12                  THE COURT: Good, thank you. We're doing some
13      follow up on the oral questions this morning and the written
14      ones from last week. Did you have a chance to look at that
15      witness list?
16                  THE JUROR: No. There were some names that were
17      common, but they were so far away that I don't think. It was
18      just like a last name.
19                  THE COURT: You work for Walmart.
20                  THE JUROR: Yes.
21                  THE COURT: Have you talked to Walmart about
22      whether or not they'd pay you for jury duty.
23                  THE JUROR: I've gotten two different answers in
24      our actual, I guess, employee handbook. It's all electronic.
25      It does say it pays you for the length of the duration of
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 166 of 229
                                                                          166




 1      your jury duty. And then when I spoke to personnel, they
 2      said three days. But I'm not really in a hardship situation.
 3                  THE COURT: We do pay people for jury duty, but
 4      that government shutdown, I'm sure you've heard so much about
 5      at this point, pay is delayed.
 6                  THE JUROR: That's fine.
 7                  THE COURT: Jurors will be paid, but it will be
 8      delayed. You'd be okay?
 9                  THE JUROR: Yes. Our house is fully paid for. Our
10      cars are paid. We're fortunate.
11                  THE COURT: I don't want to put anyone in a
12      difficult position.
13                  THE JUROR: I appreciate that. Thank you.
14                  THE COURT: Not just me. I don't think any of us
15      here want to put anyone in a difficult situation. That's one
16      thing we can all agree upon.
17                  Any followup questions?
18                  MS. WILKINSON: No, Your Honor.
19                  MR. KENDALL: No, Your Honor.
20                  MR. YEAGER: No. We're fine.
21                  THE COURT: You're excused. Go ahead. You're
22      done.
23                  THE CLERK: 50.
24                  THE COURT: Come on in. Mr. MacDonald.
25                  THE JUROR: Hello.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 167 of 229
                                                                          167




 1                  THE COURT: Do I have the right guy?
 2                  THE JUROR: Yeah.
 3                  THE COURT: How are you doing?
 4                  THE JUROR: Good. How are you?
 5                  THE COURT: I'm good.
 6                  THE JUROR: That's good.
 7                  THE COURT: We're doing some followup on the
 8      written questionnaires from the other day and then the
 9      questioning from this morning. Did you have a chance to look
10      at that witness list?
11                  THE JUROR: Yes.
12                  THE COURT: Did you know any names on that?
13                  THE JUROR: No.
14                  THE COURT: Just running through some of the
15      questions from this morning, I asked if you or any member of
16      your family or close relatives have been the subject of a
17      criminal investigation or arrested, charged, or convicted of
18      anything other than a minor traffic violation. Can you tell
19      us about that?
20                  THE JUROR: I don't remember the details, but most
21      of my cousins have been in and out of jail for various
22      things. One of my cousins is in jail right now for assault.
23      I don't remember.
24                  THE COURT: Are you close to any of the cousins
25      that have been incarcerated?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 168 of 229
                                                                          168




 1                  THE JUROR: Yeah.
 2                  THE COURT: Is there anything about their
 3      interactions with the criminal justice system or their
 4      dealings with law enforcement or anything else that you think
 5      would affect your ability to be a fair and impartial juror in
 6      this case?
 7                  THE JUROR: No.
 8                  THE COURT: Okay. You also, I asked a question
 9      about the fact -- the fact that an indictment has been filed
10      doesn't create any sort of presumption or inference of guilt.
11      No one is presumed to be guilty. It is the government's job
12      to proof guilt beyond a reasonable doubt, and that's for a
13      jury to determine.
14                  And I think you had said you might be so influenced
15      by the fact that these people were charged with a crime that
16      it could affect your ability to sit fairly. Can you tell me
17      about that?
18                  THE JUROR: I mean if they're being charged with
19      something, there must be something behind it.
20                  THE COURT: You think just the mere fact that
21      they've been charged makes it more likely that they committed
22      a crime?
23                  THE JUROR: I mean, they'd have to have some sort
24      of evidence to arrest them and charge them.
25                  THE COURT: Would you be able to fairly listen to
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 169 of 229
                                                                          169




 1      all the evidence and make a decision based on the case, or do
 2      you start off thinking that they're guilty?
 3                  THE JUROR: I mean I'd -- I could probably be fair
 4      about it.
 5                  THE COURT: When you say you could probably, does
 6      that mean you could be, or it means you have reservations
 7      about whether you could be?
 8                  THE JUROR: I'd probably have reservations.
 9                  THE COURT: Okay. Thanks very much. You can go.
10                  THE JUROR: Okay. Thank you.
11                  THE COURT: He had something for everybody, too,
12      but --
13                  THE CLERK: 52.
14                  THE COURT: Are you Ms. Xavier?
15                  THE JUROR: Yes.
16                  THE COURT: How are you?
17                  THE JUROR: I'm fine. Thank you.
18                  THE COURT: We're doing some followup from the
19      questions from this morning and the written questionnaire
20      from last week.
21                  THE JUROR: Okay.
22                  THE COURT: Did you have a chance to look at that
23      witness list?
24                  THE JUROR: Yes.
25                  THE COURT: Do you recognize any names?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 170 of 229
                                                                          170




 1                  THE JUROR: No.
 2                  THE COURT: I see that you are a certified nursing
 3      assistant, and you've heard something about this case. You
 4      know it has some -- it touches on the medical field. Is
 5      there anything about your job that you think would make it
 6      difficult for you to be fair and impartial in this case?
 7                  THE JUROR: No.
 8                  THE COURT: You answered the question have you, a
 9      family member, or close friend ever worked in the
10      pharmaceutical or healthcare fields. Are you talking about
11      yourself?
12                  THE JUROR: No. It's for the CNA's. It's
13      something I work in the pharmacy or something like that.
14                  THE COURT: When you answered this question, is
15      there anyone besides you that's worked in the pharmaceutical
16      or healthcare field that you're thinking about?
17                  THE JUROR: No. Nobody.
18                  THE COURT: You say there's nothing about your
19      experience in the pharmaceutical or healthcare field --
20                  THE JUROR: No.
21                  THE COURT: -- that would affect your ability to be
22      fair?
23                  Any followup for her?
24                  MR. YEAGER: Is Belmont Manor Nursing, is that a
25      nursing home?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 171 of 229
                                                                          171




 1                  THE JUROR: Yes.
 2                  MR. YEAGER: What do you do as a nurse's assistant?
 3                  THE JUROR: Help the lady to provide them care like
 4      bathroom, brush their teeth, and then make them to sleep or
 5      feed them to eat. So they if they can't be able to feed
 6      themself, I help them to eat.
 7                  THE COURT: Have you talked to your employer about
 8      whether they would pay you if you're selected for jury duty?
 9                  THE JUROR: They said only three days they can pay
10      and the rest of them I have to talk to them about it. Maybe
11      they can pay me by a sick day or something like that.
12                  THE COURT: So you'd have to use all your sick
13      days?
14                  THE JUROR: Yeah.
15                  THE COURT: And your vacation?
16                  THE JUROR: Yeah.
17                  THE COURT: We do pay people for jury duty. It's
18      $50 a day for the first couple of weeks and then it goes to
19      $60 a day. Because of the government shutdown, that's going
20      to be delayed. Would that be a hardship for you?
21                  THE JUROR: It would be hard.
22                  THE COURT: Could you do it or no?
23                  THE JUROR: It's going to be hard because I have to
24      pay my rent and something like that. I have three kids.
25                  THE COURT: How much of a hardship?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 172 of 229
                                                                          172




 1                  THE JUROR: How much?
 2                  THE COURT: Could you do it or you couldn't do it?
 3                  THE JUROR: Definitely for the money, but it's
 4      going to be hard for me because I have to pay the rent. Most
 5      of the bill is on my account, something like that. I'm the
 6      only one in my family work hard. My husband is a valet
 7      driver who doesn't have enough money.
 8                  THE COURT: Followup for her?
 9                  MR. TYRRELL: No.
10                  THE COURT: If you can just step out for a minute.
11                  THE JUROR: Okay.
12                  MR. YEAGER: We agree.
13                  MS. WILKINSON: Your Honor, it's the same as
14      Number 33, though. She didn't say the magic words. I don't
15      see how she's any different.
16                  THE COURT: No, it's not the same as 33. This was
17      beyond a financial hardship. I couldn't understand most of
18      what she said.
19                  MR. KENDALL: I think she understood you though.
20                  THE COURT: I know. But in order to deliberate.
21                  MR. KENDALL: She speaks accented English.
22                  MS. WILKINSON: Right.
23                  THE COURT: Do you all want to keep her?
24                  MS. WILKINSON: I do if we're not dismissing the
25      other fellow. I would suggest put her on the maybe list,
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 173 of 229
                                                                          173




 1      too.
 2                  MR. KENDALL: I like her. I want her to serve, but
 3      I'm a little concerned about her economics. I don't know if
 4      she's not as forceful as other people might be to state her
 5      self-interests. But other than the economics, I thought she
 6      was fine.
 7                  MR. YEAGER: I think she clearly demonstrated
 8      financial hardship.
 9                  THE COURT: I think she didn't have a conclusive
10      answer on that, right? She was going to go back and talk to
11      them. I'll put her on the maybe list. I that's fair.
12                  THE CLERK: You can send her down. Number 54.
13                  THE COURT: How are you?
14                  THE JUROR: Good. Thank you. How are you?
15                  THE COURT: I'm good, thank you. Ms. Mayotte.
16                  THE JUROR: Mayotte.
17                  THE COURT: I've done worse. We're just doing some
18      followup on the questionnaires. Did you have a chance to
19      look at that witness list?
20                  THE JUROR: Yes, I did.
21                  THE COURT: Did you know anyone on there?
22                  THE JUROR: No, I didn't.
23                  THE COURT: You work for a company -- it looks like
24      a subsidiary of Microchip. Have you talked to them about
25      whether or not they'd pay you while you're doing jury duty?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 174 of 229
                                                                          174




 1                  THE JUROR: They said probably.
 2                  THE COURT: I think most of the big companies do.
 3                  THE JUROR: They gave me a policy that said a
 4      nonexempt employee gets paid four days. And then I was,
 5      like, well, I'm exempt so would I get paid. And they're like
 6      probably. I'm like, okay. I have a laptop, so I'm presuming
 7      if needed I'd work at home at night, I'd work before I come
 8      in the morning. I'd go in the weekend if I needed. I think
 9      I could make it work.
10                  THE COURT: Great.
11                  THE JUROR: If they're not going to pay me, I'll
12      just hand my laptop in.
13                  THE COURT: You can check with them. I think most
14      of these bigger companies do pay. If they don't, we do pay
15      you. It's $50 a day for the first couple of weeks and then
16      goes to $60. But because of the government shutdown that I'm
17      sure you've been hearing about, juror pay is going to be
18      delayed. You can check with your company and let us know. I
19      think you'll be okay, but we're trying to make sure for
20      people that are relying on the juror funds that they can deal
21      with the delay in pay.
22                  THE JUROR: Okay. If they couldn't pay me, I think
23      if you called them, that would really help.
24                  THE COURT: And I'm happy to make that call. It
25      would not be the first of such calls that I've made.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 175 of 229
                                                                          175




 1                  THE JUROR: Exactly. Nothing like hearing from a
 2      federal judge.
 3                  THE COURT: I like that principle. Does anybody
 4      have any followup questions for her?
 5                  MS. WILKINSON: No.
 6                  MR. KENDALL: No.
 7                  MR. YEAGER: I do. I see your daughter goes to
 8      Gordon College.
 9                  THE JUROR: Yes.
10                  MR. YEAGER: Do you have any religious beliefs that
11      might impede you from judging others?
12                  THE JUROR: No. I'd have to listen to the case and
13      listen to each defendant, whatever you guys bring, and listen
14      to the law and then just have to make my own decision.
15                  THE COURT: Thanks. You can go.
16                  THE JUROR: Thank you.
17                  THE CLERK: 55.
18                  THE COURT: You are Ms. Coffill.
19                  THE JUROR: Yes.
20                  THE COURT: How are you?
21                  THE JUROR: All right. How are you guys.
22                  THE COURT: Good. Getting tired of sitting in this
23      chair, but otherwise fine. We're just doing some followup
24      from the written questionnaires and the oral questions this
25      morning. Did you get a chance to look at that witness list?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 176 of 229
                                                                          176




 1                  THE JUROR: Yes.
 2                  THE COURT: Do you know anybody on there?
 3                  THE JUROR: No.
 4                  THE COURT: Great. And then some of the questions
 5      that you answered yes to this morning, had you or any members
 6      of your family or close friends been the subject of a
 7      criminal investigation or been arrested, charged, or
 8      convicted for anything other than a minor traffic violation.
 9      Can you tell us about that?
10                  THE JUROR: My brother-in-law was in jail for
11      molesting his stepdaughter.
12                  THE COURT: How long ago was that?
13                  THE JUROR: Goodness. Like ten years ago at least.
14                  THE COURT: Are you close to him?
15                  THE JUROR: Not really.
16                  THE COURT: Is there anything about his experience
17      or your family's experience with the court system or law
18      enforcement that you think would affect your ability to be a
19      fair juror in this case?
20                  THE JUROR: No.
21                  THE COURT: And then have you, a family member, or
22      anyone close to you been a party to a lawsuit?
23                  THE JUROR: I had a bankruptcy. So I'm not sure if
24      that qualifies as a lawsuit.
25                  THE COURT: Is there anything about your experience
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 177 of 229
                                                                          177




 1      with the court system that you think would impede your
 2      ability to be fair and impartial in this case?
 3                  THE JUROR: No.
 4                  THE COURT: And then the last question you answered
 5      yes to is you or a family member or a close friend worked in
 6      the pharmaceutical or healthcare fields. Is there anything
 7      about that to that would impede your ability to be a fair and
 8      impartial juror?
 9                  THE JUROR: I worked as a unit secretary, so I saw
10      a lot of people who had a hard time with medication. They
11      would get mad if you resuscitated them because you took them
12      off their high. Or the nurses had trouble with patients
13      wanting more medication because they were addicted and they
14      just had to wait that specific amount of time before they
15      could get their medication.
16                  THE COURT: It sounds like you've had some
17      experience -- those are opioids that you're talking about or
18      other drugs?
19                  THE JUROR: I don't really know because I was the
20      secretary and I really didn't look at what medications they
21      were on. I just saw the effects of what it did to the
22      patient and my coworkers.
23                  THE COURT: You've had experience with addiction,
24      it sounds like, or you've seen it professionally. Is there
25      anything about your experience with addiction or those drugs
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 178 of 229
                                                                          178




 1      or the medical environment that you think would affect your
 2      ability to be a fair juror in this case?
 3                  THE JUROR: No. Just knowing that it's hard for
 4      people to get over their addiction. That's all.
 5                  THE COURT: I don't want to overly pry here, but
 6      you say you take a medication that can make it hard to stay
 7      awake.
 8                  THE JUROR: I have anxiety and depression and
 9      bipolar, and the three meds that I'm on, they make it so
10      that -- I've been doing good so far, but sometimes I can just
11      sit down at home and zonk out. That's the only thing.
12                  THE COURT: We sit a relatively long day, but we
13      don't sit longer than two hours at a time. Whenever anybody
14      wants water or wants to get up and move around a little bit,
15      we let people do that.
16                  THE JUROR: That should be fine.
17                  THE COURT: Those conditions are all being
18      controlled now with the medication?
19                  THE JUROR: Yes.
20                  THE COURT: Okay. The hardship with your children
21      and your mother and your grandmother. Your kids are too old
22      for me to excuse you for that.
23                  THE JUROR: Okay.
24                  THE COURT: Do you think you can manage it?
25                  THE JUROR: I'm hoping so. My son has oppositional
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 179 of 229
                                                                          179




 1      defiance disorder, ADHD, and anxiety. And they're trying to
 2      say conduct disorder, which means learning different
 3      behaviors about how to help him so it doesn't get worse.
 4                  THE COURT: What does that involve?
 5                  THE JUROR: A wrap-around team, which we already
 6      have in place. And my husband and I have to learn
 7      dialectical behavior therapy. And I hear it's intense.
 8      That's all I know. I don't know when it would be happening.
 9      I think it's like two to three hours a week.
10                  THE COURT: The training, his --
11                  THE JUROR: Our training.
12                  THE COURT: Two to three hours a week for how long?
13                  THE JUROR: I haven't been told yet.
14                  THE COURT: Do you know when it is supposed to
15      start?
16                  THE JUROR: I know that it's been put in. So maybe
17      a couple of weeks we'll transition out from family therapy to
18      that.
19                  THE COURT: Will they be able to do that sort of
20      late afternoons or evenings or weekends, or do you know?
21                  THE JUROR: I don't know yet. I don't know the
22      schedule.
23                  THE COURT: Okay. Followup from anyone?
24                  MR. YEAGER: No, Your Honor.
25                  MS. MINER: Can we keep her?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 180 of 229
                                                                          180




 1                  THE COURT: Just hold her outside?
 2                  MS. MINER: Yes.
 3                  THE COURT: Can you just step out for a second.
 4                  THE CLERK: Just hold her back there.
 5                  MS. MINER: Your Honor, two things. One, she's in
 6      family therapy. I thought, and I might be wrong, that the
 7      age was ten. And her daughter --
 8                  THE COURT: The thing is that she works is the
 9      problem.
10                  MS. WILKINSON: Maybe, Your Honor, if you asked her
11      about her family therapy. She says she's doing that now and
12      then she has to transition to therapy a couple of hours a
13      week.
14                  THE COURT: We'd have to let her go if she started
15      this family therapy from that. She's got a pretty full
16      plate.
17                  MS. WILKINSON: Right.
18                  THE COURT: What's the government's view?
19                  MR. YEAGER: We'll agree to cause.
20                  THE COURT: She can go.
21                  THE CLERK: She can go downstairs.
22                  THE COURT: We're about to bring in Juror
23      Number 57, and we have up to 78 here.
24                  THE CLERK: There's 12 left.
25                  MR. KENDALL: So we've done 38.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 181 of 229
                                                                          181




 1                  THE COURT: Something like that.
 2                  MR. KENDALL: 50 tomorrow sounds good.
 3                  MR. YEAGER: We have another 50 out of that pool
 4      left?
 5                  THE COURT: We have close to 200 in the pool.
 6                  MR. YEAGER: Left?
 7                  THE COURT: No. We started with about 200. We
 8      have about 150 left.
 9                  MR. TYRRELL: 150 after the ones we did today?
10                  THE CLERK: Yes. The next 50 for tomorrow.
11                  THE COURT: We'll start a bit earlier.
12                  THE CLERK: 57.
13                  THE COURT: Mr. Locke?
14                  THE JUROR: Yes, Your Honor.
15                  THE COURT: You have nice handwriting.
16                  THE JUROR: Thank you.
17                  THE COURT: I can read everything you wrote.
18                  THE JUROR: Thank you, Your Honor.
19                  THE COURT: We're doing followup on the written
20      questionnaire from the other day and the oral questions from
21      this morning. Did you have a chance to look at that witness
22      list?
23                  THE JUROR: Yes, I did.
24                  THE COURT: Did you know anyone on there?
25                  THE JUROR: No, I did not.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 182 of 229
                                                                          182




 1                  THE COURT: And then you answered yes to the fact
 2      that you have been a juror before.
 3                  THE JUROR: Yes, I have.
 4                  THE COURT: Criminal or civil?
 5                  THE JUROR: Criminal.
 6                  THE COURT: State or federal?
 7                  THE JUROR: State.
 8                  THE COURT: How long ago?
 9                  THE JUROR: It had to be at least 15 years, maybe
10      longer.
11                  THE COURT: And was there anything about that
12      experience that you think would affect your ability to be
13      fair in this case?
14                  THE JUROR: Not at all, no.
15                  THE COURT: I see you work for the Postal Service.
16      I'm assuming that the Postal Service will pay you through
17      your jury duty.
18                  THE JUROR: Yes, they will.
19                  THE COURT: Any followup for Mr. Locke?
20                  MS. WILKINSON: No.
21                  MR. KENDALL: Mr. Locke, you mentioned you have two
22      children employed by the City of Boston.
23                  THE JUROR: Yes, I do.
24                  MR. KENDALL: Can you tell us what they do?
25                  THE JUROR: One does HVAC for area buildings around
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 183 of 229
                                                                          183




 1      the city, and the other one works for the mayor's office.
 2                  MR. KENDALL: What's he do for the mayor?
 3                  THE JUROR: He's a liaison to Charlestown, to where
 4      he grew up.
 5                  MR. KENDALL: Thank you.
 6                  THE COURT: Anybody else?
 7                  MR. YEAGER: Yes. You had some contacts with the
 8      law back in the '80s and '90s.
 9                  THE JUROR: Minimal.
10                  MR. YEAGER: Anything about those that would affect
11      your ability to be fair?
12                  THE JUROR: No.
13                  MR. YEAGER: Do you have any hard feelings to the
14      police?
15                  THE JUROR: No, I don't.
16                  MR. YEAGER: Do you think you were treated fairly
17      by the criminal justice system?
18                  THE JUROR: Absolutely, yeah.
19                  MR. YEAGER: Okay.
20                  THE COURT: Thank you, Mr. Locke. You can go.
21                  MR. HORSTMANN: What is your date of birth?
22                  THE JUROR: 12/3/60.
23                  THE COURT: You're good.
24                  THE JUROR: Thank you, Your Honor.
25                  THE COURT: He's fine, right?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 184 of 229
                                                                          184




 1                  MS. WILKINSON: Yes.
 2                  THE CLERK: 60.
 3                  THE COURT: Mr. Russell?
 4                  THE JUROR: Hi. How are you?
 5                  THE COURT: Good. How are you?
 6                  THE JUROR: Good. Thank you.
 7                  THE COURT: We're just doing some followup on the
 8      questions from this morning and the written questionnaire
 9      from the other day.
10                  THE JUROR: Okay.
11                  THE COURT: Did you have a chance to look at that
12      witness list?
13                  THE JUROR: Yes, I did.
14                  THE COURT: Did you know anyone on there?
15                  THE JUROR: I did not.
16                  THE COURT: The questions from this morning, the
17      first one you answered yes to is if you or any member of your
18      family or close friends have been the subject of a criminal
19      investigation, arrested, charged, or convicted of anything
20      other than a minor traffic violation.
21                  THE JUROR: Correct.
22                  THE COURT: Can you hum a few bars for us?
23                  THE JUROR: Sure. My nephew unfortunately is a
24      drug dealer and he's been arrested for that. He got out. He
25      got rearrested.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 185 of 229
                                                                          185




 1                  THE COURT: Is there anything about what he does or
 2      your family's interaction with the law enforcement system or
 3      lawyers or anything about that experience that you think
 4      would affect your ability to be a fair juror in this case?
 5                  THE JUROR: My brother-in-law was a police officer.
 6      He passed away. I have two relatives that work in the
 7      federal prison down in Plymouth. And I have a niece that
 8      passed away from an overdose.
 9                  THE COURT: You have a little bit of everything.
10                  THE JUROR: Yeah.
11                  THE COURT: Let's start with your niece. I'm sorry
12      about that. Is there anything about your family's experience
13      with her situation that you think would affect your ability
14      to be a fair juror in this case?
15                  THE JUROR: Affect me? No.
16                  THE COURT: Do you think you could listen to the
17      evidence, listen to the law, and be fair?
18                  THE JUROR: Yes.
19                  THE COURT: And then the fact that you have
20      relatives that work in law enforcement, do you think that
21      that would affect your ability to be a fair juror in this
22      case?
23                  THE JUROR: No, I don't believe so.
24                  THE COURT: You could listen to the testimony of
25      law enforcement officers and evaluate it just like you would
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 186 of 229
                                                                          186




 1      evaluate the testimony of any other witness?
 2                  THE JUROR: That is correct.
 3                  THE COURT: We talked about the fact this morning a
 4      little bit that an indictment does not give rise to any
 5      presumptions or inferences regarding a person's guilt. It's
 6      just an allegation. And that it's the government's job to
 7      prove those allegations beyond a reasonable doubt and the
 8      jury's job to decide whether the government has met its
 9      burden of proof.
10                  The question was, is there anyone here who might be
11      so influenced by the fact that these people were charged with
12      a crime in an indictment that could affect your ability to
13      serve. Can you tell us about that?
14                  THE JUROR: The name Michael Gurry.
15                  THE COURT: Yeah.
16                  THE JUROR: I have employees that work for me with
17      the name Gurry. If he's born in Massachusetts, he may be
18      related to him.
19                  MS. MINER: He's not, no.
20                  THE JUROR: Okay.
21                  THE COURT: But just to back it up a little bit.
22      The fact that you could listen to the testimony of someone in
23      law enforcement like anybody else and evaluate the testimony
24      fairly.
25                  THE JUROR: Yes.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 187 of 229
                                                                          187




 1                  THE COURT: The last question that you answered yes
 2      to, I said is there anything beyond the topics we've already
 3      discussed that could prevent you from serving as a neutral
 4      juror?
 5                  THE JUROR: Just the hardship. I have a letter
 6      from my company.
 7                  THE COURT: Let's see it. So they are basically
 8      saying that they are busy. They're short a supervisor due to
 9      a medical issue and they would like to postpone his service
10      on jury duty to a later date in the year. You're supposed to
11      deal with this before you show up at all, because once you're
12      here I have you. Have you talked to them about whether
13      they're going to pay you?
14                  THE JUROR: I did not pull out the handbook to see.
15                  THE COURT: They're saying this event goes three
16      weeks. Is that three consecutive weeks?
17                  THE JUROR: We have a Kaizen event going on right
18      now.
19                  THE COURT: What's a Kaizen event?
20                  THE JUROR: That's where you tear a part of the
21      factory down and rebuild it to make it quicker, better, more
22      efficient. We have people from South Carolina, Mexico,
23      Christiansburg --
24                  THE COURT: Does anyone else want to see this?
25                  What is jury selection going to be at this point?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 188 of 229
                                                                          188




 1                  MS. McDONOUGH: They usually ask for it prior to
 2      coming.
 3                  THE COURT: That's what I thought. Do you have any
 4      followup for him before we transfer this up?
 5                  MR. YEAGER: I guess my question will be if you're
 6      required to serve, are you going to hold it against the Court
 7      or the parties?
 8                  THE JUROR: No.
 9                  MR. YEAGER: You'd do your job and be fair and
10      impartial?
11                  THE JUROR: Yes.
12                  MS. MINER: And if you're required to serve, will
13      you be concerned at all about any adverse employment affects
14      to you?
15                  THE JUROR: I hope not.
16                  MR. TYRRELL: I wasn't sure --
17                  THE JUROR: I mean, what I will do is I'll see my
18      boss and ask him if I can come in after the jury is done,
19      after serving whatever time. Say it's 9:00 to 3:00. When I
20      get out of here, just go to work. We have a second shift.
21                  MS. MINER: How long would you have to work at
22      night?
23                  THE JUROR: I've got to make sure things get out
24      the door.
25                  MR. KENDALL: Mr. Russell, I believe we go to 4:00.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 189 of 229
                                                                          189




 1                  THE COURT: Guys. Enough. Okay?
 2                  MR. KENDALL: And then you'd drive to Wareham, in
 3      the Wareham area.
 4                  THE JUROR: It would be Plympton, Mass.
 5                  MR. KENDALL: That's probably a couple of hours
 6      during rush hour?
 7                  THE JUROR: For sure, yes.
 8                  MR. KENDALL: So you would start work at probably
 9      6:00 or 7:00?
10                  THE JUROR: Yes.
11                  MR. KENDALL: How long would your shift be?
12                  THE JUROR: To 11:00.
13                  THE COURT: You can step out for a second.
14                  You wanted to keep at it to disqualify?
15                  MR. KENDALL: I just wanted to try to find out if
16      he was going to be able to pay attention.
17                  MR. TYRRELL: I had a question about the indictment
18      answer. I wasn't sure. You asked the question and --
19                  THE COURT: That's not what you were trying to do.
20                  MR. TYRRELL: You made a connection to Gurry, which
21      I thought was something else.
22                  THE COURT: Right. I circled back around it. I
23      can't really let him out on a work hardship where his company
24      is not saying it's a hardship. They're just asking for it to
25      be delayed.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 190 of 229
                                                                          190




 1                  There may be other reasons to let him out. To keep
 2      at somebody like that to try to get rid of him is not the way
 3      we're going to do this. It's not the way we're doing it all
 4      the day long. I know his view on this.
 5                  MS. MINER: That being said, I have had people in
 6      cases where they go to work on the second shift and they come
 7      in, and they come in and fall asleep. They're tired. If you
 8      have to be here from basically 9:00 to 4:00 and you work 4:00
 9      to 11:00 or 4:00 to 10:00, I think that's a lot to ask
10      people.
11                  MS. WILKINSON: Your Honor, he probably didn't ask
12      in advance because he didn't think it would be a 12- to
13      14-week trial. So to get penalized just because he didn't
14      ask in advance. I know you're supposed to, but I think most
15      people don't assume they're going to come --
16                  MR. YEAGER: Let's make him a maybe.
17                  THE COURT: The company's letter doesn't say he
18      can't do it. They know about the civic duty. They need him
19      for three weeks. This is the first week. He'll already be
20      through the first week before we get started.
21                  What's the government's view?
22                  MR. YEAGER: We don't think he should be
23      disqualified for cause. But if you want to put him on a
24      maybe list, maybe we can get some additional information.
25                  THE COURT: I'll put him on the maybe list. We
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 191 of 229
                                                                          191




 1      actually have three maybe's. I have a fourth one that I
 2      marked maybe myself. If we get enough qualified, I'd like to
 3      let all four of those go. If we don't, we'll have to think
 4      of something different.
 5                  MS. MINER: Your Honor, is your fourth maybe coming
 6      up?
 7                  THE COURT: We already did it. My fourth maybe
 8      was, I think she was the nurse that had medical issues of her
 9      own. The maybes that I have -- let me give you the numbers.
10                  The ones that I put down as maybes are 33, 11 -- it
11      was Robin Foley. 33, 36, 11, and this guy. I'm sorry. 16.
12                  THE CLERK: 11 was excused.
13                  MR. TYRRELL: 52 was a maybe.
14                  THE COURT: Hold on, please. I could have easily
15      gotten one of these in the wrong file.
16                  Was 11 excused? I'm sorry. 36. I'm reading Juror
17      Number 11 on my list. 33, 36, 52, and 60. I would like to
18      let all four of those go if we can qualify enough jurors.
19                  This guy's got a prepaid vacation, two of them,
20      neither one of which are is during a school vacation week.
21      He has a vacation scheduled. Do you want to make sure he's
22      paid for it?
23                  MR. YEAGER: That's why we left him on.
24                  THE COURT: All right. Bring him in. He's got a
25      host of others. 63, bring him in. We'll do this.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 192 of 229
                                                                          192




 1                  Mr. Graff?
 2                  THE JUROR: Yes, Your Honor.
 3                  THE COURT: How are you?
 4                  THE JUROR: I'm all right. How are you.
 5                  THE COURT: I'm good, thanks. You have a vacation
 6      scheduled for the first week in April and the first week of
 7      February?
 8                  THE JUROR: Yes, ma'am.
 9                  THE COURT: Is that just scheduled vacation or is
10      that prepaid vacation?
11                  THE JUROR: It's scheduled back in October. We
12      always pick in October for the year.
13                  THE COURT: Are you going somewhere?
14                  THE JUROR: I'm actually on my way to Florida to
15      see my aunt and uncle for the February one. And then April,
16      I'm kind of doing like little trips here and there.
17                  THE COURT: Have you bought plane tickets?
18                  THE JUROR: No. I'm driving to Florida.
19                  THE COURT: You're driving?
20                  THE JUROR: Yes, ma'am.
21                  THE COURT: Are you out any money for those
22      occasions.
23                  THE JUROR: Do I have any money?
24                  THE COURT: Are you out any money?
25                  THE JUROR: No. I'm staying with my aunt and my
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 193 of 229
                                                                          193




 1      uncle. So they're not charging me.
 2                  THE COURT: All right. I see you work for the
 3      Suffolk County Sheriff's Department.
 4                  THE JUROR: Yes, ma'am.
 5                  THE COURT: You know this is a criminal case?
 6                  THE JUROR: Yes.
 7                  THE COURT: Do you think you can be fair and
 8      impartial in a criminal case?
 9                  THE JUROR: To be honest with Your Honor, no, I
10      don't.
11                  THE COURT: Okay. I'm going to excuse you.
12                  THE JUROR: I appreciate it.
13                  THE COURT: You should be able to be fair and
14      impartial.
15                  THE JUROR: I should. But I looked at this list,
16      Your Honor, and I'm like -- some of the names are familiar,
17      but they're obviously from different states. So I can't
18      determine whether or not they did time or if they're illegal
19      and did time. I worked with immigration at the sheriff's
20      department.
21                  THE COURT: You know you're supposed to -- everyone
22      is presumed innocent until they're proven guilty in front of
23      the jury.
24                  THE JUROR: I understand that.
25                  THE COURT: That's what makes America great. If
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 194 of 229
                                                                          194




 1      someone in your family is accused of a crime, you would like
 2      them to have the benefit.
 3                  THE JUROR: I don't even want to say the word, but
 4      I'm institutionalized. I've been there 15 years and I see
 5      the negative all the time, unfortunately.
 6                  THE COURT: All right. You're excused.
 7                  THE JUROR: Thank you, Your Honor.
 8                  MS. McDONOUGH: Juror 64.
 9                  THE COURT: Mr. Alves?
10                  THE JUROR: Yes.
11                  THE COURT: We're doing some followup from the oral
12      questions from this morning and the written questionnaires
13      from last week. Did you have a chance too look at that
14      witness list?
15                  THE JUROR: I did, yes.
16                  THE COURT: Do you know anybody on it?
17                  THE JUROR: No. None of them are familiar to me.
18                  THE COURT: Let's go through these questions from
19      today. You or any member of your family or close friends
20      been the subject of a criminal investigation or been
21      arrested, charged, or convicted for anything other than a
22      minor traffic violation?
23                  THE JUROR: Yes.
24                  THE COURT: Tell me about that.
25                  THE JUROR: My cousin is in court right now in
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 195 of 229
                                                                          195




 1      Missouri. He was arrested for assault and battery and
 2      domestic violence. He's waiting for his trial. I don't know
 3      where that stands at this point. I've also had two other
 4      cousins, one for drug addiction and trafficking, selling, and
 5      another one for reckless operation of a vehicle.
 6                  THE COURT: Anything about your experience, your
 7      family's experience with the courts, law enforcement,
 8      lawyers, that you think would affect your ability to be fair
 9      in this case?
10                  THE JUROR: No, not that I can think of.
11                  THE COURT: You or any member of your family or
12      close friend been a witness in a criminal case or a victim of
13      a crime?
14                  THE JUROR: I've been robbed twice, once at my home
15      and once in my car.
16                  THE COURT: Anything about that experience that you
17      think would affect your ability to be a fair juror?
18                  THE JUROR: I wish we had caught the people who had
19      did it, but other than that, no.
20                  THE COURT: I talked this morning about the fact
21      that an indictment does not give rise to any presumptions or
22      inferences of guilt. It's just a charging document and that
23      it's the government's job to try and prove its case. It's
24      for the jury to decide if the government has proven each
25      element of the offense charged beyond a reasonable doubt.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 196 of 229
                                                                          196




 1                  THE JUROR: Mm-hmm.
 2                  THE COURT: The question was, is there anyone here
 3      that might be so influenced of the fact that they've been
 4      charged with a crime in an indictment that they couldn't be
 5      impartial? You answered yes to that. Could you flesh that
 6      out?
 7                  THE JUROR: I guess it's just a personal bias. I
 8      do think that ultimately if you end up in one of these rooms,
 9      you probably did something wrong. Whether it's an indictment
10      that's brought against you that says that happened, it's
11      usually not by accident.
12                  THE COURT: You know our system is founded on the
13      fact that you're innocent until proven guilty.
14                  THE JUROR: I know. That's why I'm not a lawyer.
15                  THE COURT: You're the executive director
16      responsible for the civic development of a bunch of kids.
17                  THE JUROR: I know. And I don't do -- that's not a
18      lesson I necessarily preach there. It's just my own
19      personal -- it's the way I was brought up. I'm sorry.
20                  THE COURT: So your view is if someone is charged
21      with something, then they probably did something.
22                  THE JUROR: It's just been my experience that it's
23      rare that that many mistakes happen, that somebody would be
24      brought in here and it was wrong place, wrong time, or
25      something along those lines.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 197 of 229
                                                                          197




 1                  THE COURT: Okay. Thanks very much. You can step
 2      outside for just a minute.
 3                  THE JUROR: Sure. Which way do I go?
 4                  THE COURT: That way.
 5                  THE CLERK: Hold him back.
 6                  THE COURT: Does anybody want me to march through
 7      these other questions?
 8                  MS. WILKINSON: No.
 9                  MS. MINER: No.
10                  THE COURT: He can go.
11                  MS. McDONOUGH: Juror Number 66.
12                  THE COURT: How are you?
13                  THE JUROR: I'm all right.
14                  THE COURT: Mr. Razumovskiy?
15                  THE JUROR: Yes.
16                  THE COURT: Did I get that right?
17                  THE JUROR: Yes.
18                  THE COURT: We're following up the oral questions
19      from this morning and the written ones from the other day.
20      Did you have a chance to look at that witness list in your
21      hand?
22                  THE JUROR: Sure.
23                  THE COURT: Do you recognize any of those names?
24                  THE JUROR: No.
25                  THE COURT: I saw in your questionnaire that
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 198 of 229
                                                                          198




 1      English is your second language.
 2                  THE JUROR: Correct.
 3                  THE COURT: Did you have any trouble this morning
 4      understanding my questions?
 5                  THE JUROR: Well, that's what I wanted to talk
 6      about. As it was going further, yeah, I felt like it was
 7      getting more difficult for me to keep up sometimes.
 8                  THE COURT: Is that because of how fast I'm
 9      talking, or do you have trouble with some of the words that
10      I'm saying?
11                  THE JUROR: I guess the terminology is not clear.
12      And sometimes the entire sentences are vague.
13                  THE COURT: Do you think that if you were in the
14      jury on this case you'd be able to follow what was happening?
15                  THE JUROR: I can't say. Based on what I heard
16      this morning, not 100 percent.
17                  THE COURT: Because your English seems good, very
18      good.
19                  THE JUROR: Right. In the simple terms. I was a
20      little intimidated this morning. I'm not saying that I won't
21      be able. It will be a concern.
22                  THE COURT: Let me ask you a few other questions.
23      An indictment is a set of allegations. No presumptions or
24      inferences of guilt follow from an indictment. It's just a
25      way to charge someone with a crime. And then it's the
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 199 of 229
                                                                          199




 1      government's job to try to prove their guilt beyond a
 2      reasonable doubt. And nobody is guilty of a crime in this
 3      country unless a jury finds that the government has proven
 4      the case beyond a reasonable doubt. Do you understand that?
 5                  THE JUROR: I understand because I heard it before.
 6                  THE COURT: Yeah.
 7                  THE JUROR: But if I heard it for the first time,
 8      it would have been not as simple as it is for you.
 9                  THE COURT: You raised your hand yes to the
10      question that when I asked is there anyone who might be so
11      influenced by the fact that these people were charged with a
12      crime in an indictment that it could affect your ability to
13      sit as a fair juror.
14                  THE JUROR: Right. So I wasn't sure. I can
15      describe basically what the background is.
16                  THE COURT: Okay.
17                  THE JUROR: I think I read on the news about the
18      case. The name John Kapoor sounds familiar to me. I think I
19      read about this case. It was either on CNN or BBC. It was a
20      high-profile case, from what I know.
21                  THE COURT: What do you think you heard?
22                  THE JUROR: I heard that there was some
23      pharmaceutical company that was under scrutiny, and it's
24      related to the opioid crisis. That's the conclusion I drew.
25                  THE COURT: Because you heard a news report on it,
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 200 of 229
                                                                          200




 1      do you think that would affect your ability to listen to the
 2      evidence and make a decision just based on the evidence?
 3                  THE JUROR: I remember my opinion when I read the
 4      article.
 5                  THE COURT: Which was what?
 6                  THE JUROR: Because I answered -- I raised my hands
 7      to other questions as well.
 8                  THE COURT: Yes.
 9                  THE JUROR: That related to the industry in
10      general. And I felt that the industry itself in a way shares
11      the responsibility for what happened. So my opinion was that
12      it's good that something is happening.
13                  THE COURT: That what is happening?
14                  THE JUROR: That there is that scrutiny and that
15      there is this investigation.
16                  THE COURT: Scrutiny is one thing and this
17      investigation is another. Do you think because this
18      investigation happened it makes it more likely that these
19      people are guilty?
20                  THE JUROR: That's the feeling I had when I read
21      the news, yes.
22                  THE COURT: Do you think you could be a fair juror?
23                  THE JUROR: I can't say. I can't say no, but I
24      guess it's for you to decide. This is what I know. This is
25      what the background is.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 201 of 229
                                                                          201




 1                  THE COURT: You also answered yes to some of the
 2      other pharmaceutical industry questions about the FDA and
 3      off-label use.
 4                  THE JUROR: Right. So there was a question about
 5      friends.
 6                  THE COURT: Yes.
 7                  THE JUROR: So I have friends who are in the
 8      industry. I remember one of them told me something that made
 9      a big impression on me that basically the standard in the
10      industry when a new drug is introduced, the recommendation is
11      built on the basis of whether it has a positive impact
12      through a particular course. He described it that it made
13      sense.
14                  It doesn't take any side effects in consideration.
15      So if, for instance, you have pain in your leg and the
16      suggestion is to remove your leg, you will have no pain in
17      your leg anymore. Therefore it's a good suggestion. That's
18      how I see the standard based on his description.
19                  THE COURT: Okay. I'm going to ask you to just
20      step outside for just a second.
21                  THE CLERK: Just hold him back there.
22                  THE COURT: Did anyone want me to keep at him?
23                  MS. WILKINSON: No.
24                  MR. YEAGER: No.
25                  MS. WILKINSON: He should be excused.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 202 of 229
                                                                          202




 1                  THE COURT: His English is better than mine.
 2                  MR. TYRRELL: It was pretty entertaining about
 3      removing the leg.
 4                  MS. McDONOUGH: Juror Number 67.
 5                  THE COURT: Mr. Fennessey. Did I get that right?
 6                  THE JUROR: Correct.
 7                  THE COURT: I take that as a small victory. We're
 8      just doing some followup on the oral and written questions
 9      from the last few days. Did you have a chance to look at the
10      witness list?
11                  THE JUROR: I did.
12                  THE COURT: Did you know anyone on there?
13                  THE JUROR: No.
14                  THE COURT: You answered this morning the question
15      about you, any members of your family, or close friends been
16      the subject of a criminal investigation or arrested, charged,
17      or convicted of anything other than a minor traffic
18      violation.
19                  THE JUROR: 1966. The judge dismissed it.
20                  THE COURT: Who was charged?
21                  THE JUROR: I was involving swapping plates on a
22      car. I was 16. He said your explanation sounds fishy, but
23      there's a reasonable doubt. It was dismissed. Other than
24      that, an OUI in the mid '70s out of state.
25                  THE COURT: Anything about those experiences with
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 203 of 229
                                                                          203




 1      the courts or law enforcement or lawyers that you think would
 2      affect your ability to be a fair juror in this case?
 3                  THE JUROR: No.
 4                  THE COURT: And I see that you are self-employed.
 5                  THE JUROR: Yes.
 6                  THE COURT: So we pay people for jury duty, but
 7      with the government shutdown, with which I'm sure you're
 8      familiar --
 9                  THE JUROR: It's not a factor.
10                  THE COURT: I was going to say we do pay you, but
11      we'll be late.
12                  Anybody have any followup for Mr. Fennessey?
13                  MR. TYRRELL: No.
14                  MS. WILKINSON: No.
15                  THE COURT: You're all set. Thank you.
16                  THE CLERK: 72.
17                  MS. McDONOUGH: Juror Number 72.
18                  THE COURT: Mr. McManus?
19                  THE JUROR: Yes.
20                  THE COURT: How are you?
21                  THE JUROR: Good. Thank you.
22                  THE COURT: We're doing some followup on the oral
23      and written questions from the last few days. Did you have a
24      chance to look at that witness list before you came in here?
25                  THE JUROR: Yes, ma'am.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 204 of 229
                                                                          204




 1                  THE COURT: Did you know anyone on it?
 2                  THE JUROR: No.
 3                  THE COURT: I guess we'll start over here. You
 4      raised your hand, you or any member of your family or close
 5      friends been the subject of a criminal investigation, been
 6      arrested or charged or convicted for anything other than a
 7      minor traffic violation?
 8                  THE JUROR: My daughter.
 9                  THE COURT: When was that? What was that?
10                  THE JUROR: It was four or five years ago,
11      destruction of property.
12                  THE COURT: Was she convicted?
13                  THE JUROR: It was without a finding, I think.
14                  THE COURT: Is there anything about your experience
15      with your daughter or your family's experience with the
16      courts, law enforcement, lawyers, that you think would affect
17      your ability to be fair in this case?
18                  THE JUROR: No, ma'am.
19                  THE COURT: The next question was if you, a family
20      member, or anyone close to you been a party in a lawsuit.
21                  THE JUROR: Yes. That was my wedding reception.
22      One of my guests was punched by my first cousin and he hit
23      his head and almost died. So there was several lawsuits that
24      I was involved.
25                  THE COURT: How long ago was that?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 205 of 229
                                                                          205




 1                  THE JUROR: 30 years ago.
 2                  THE COURT: Anything about that experience that you
 3      think would affect your ability to be a fair juror in this
 4      case?
 5                  THE JUROR: Not today.
 6                  THE COURT: What do you mean?
 7                  THE JUROR: I think maybe if it was ten years ago
 8      it happened, yeah. I wasn't too happy about it. But not
 9      today.
10                  THE COURT: Which part were you not happy about?
11                  THE JUROR: Just being sued when we didn't feel we
12      were a party.
13                  THE COURT: And then the last question that I think
14      you answered yes to, is there anything else beyond these
15      topics we've already discussed that might prevent you from
16      serving as a neutral juror?
17                  THE JUROR: I was scheduled to go on vacation.
18                  THE COURT: We'll get to your question which has
19      that. It says you're scheduled to go on vacation the end of
20      February --
21                  THE JUROR: The beginning of February.
22                  THE COURT: What are the dates?
23                  THE JUROR: This is the itinerary, if you'd like to
24      look at it. I don't have my glasses.
25                  THE COURT: Are these in March?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 206 of 229
                                                                          206




 1                  THE JUROR: End of February, beginning of March.
 2                  THE COURT: This is a March 2 flight. March 2 from
 3      Ft. Lauderdale to Boston. That must be the end of the trip.
 4      February 21 to March 2. February 21 is President's Week.
 5                  THE CLERK: February 21 is a Thursday of that week,
 6      though, and it's the following whole week after. So that
 7      would be after February vacation. It's the week after
 8      February vacation, most of it.
 9                  THE COURT: Aside from vacation issues, does anyone
10      have any other questions for him?
11                  MR. YEAGER: Just what did you do before you
12      retired?
13                  THE JUROR: I was a water treatment plant operator.
14                  MR. YEAGER: Where?
15                  THE JUROR: North Andover.
16                  THE COURT: Anyone else? Okay. You're excused.
17      Thank you.
18                  THE CLERK: He can go down.
19                  THE COURT: That's a prepaid vacation from the
20      middle of President's Week, the whole next week, and then
21      he'll be back the week after. Unless anyone thinks we'll be
22      done by then.
23                  MR. YEAGER: I wish.
24                  THE COURT: Any objection to him being excused?
25      It's a prepaid vacation.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 207 of 229
                                                                          207




 1                  MR. YEAGER: No.
 2                  MR. TYRRELL: No, Your Honor.
 3                  MS. McDONOUGH: Juror Number 73.
 4                  THE COURT: Ms. Hawks, right?
 5                  THE JUROR: Yes.
 6                  THE COURT: How are you?
 7                  THE JUROR: Good. How are you.
 8                  THE COURT: Good. Thank you. We're doing some
 9      followups on the written questionnaires from last week and
10      the oral questions this morning. Did you have a chance to
11      look at that witness list?
12                  THE JUROR: I did.
13                  THE COURT: Do you know anybody on there?
14                  THE JUROR: No.
15                  THE COURT: Just to start off, you're a nurse at
16      the Beth Israel.
17                  THE JUROR: Yes.
18                  THE COURT: It seems like you've had contact with
19      patients who come in with an overdose.
20                  THE JUROR: Correct.
21                  THE COURT: Or opioid addictions.
22                  THE JUROR: Correct.
23                  THE COURT: Do you think that you could -- do you
24      think that you could sit as a fair juror on this case?
25                  THE JUROR: I don't think I could.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 208 of 229
                                                                          208




 1                  THE COURT: Why?
 2                  THE JUROR: Almost every shift, I deal with people
 3      who are addicted to narcotics. It takes a great deal of our
 4      time because they're -- I don't blame them for it, but
 5      they're watching the clock. And every three hours, they want
 6      their pain meds. You end up spending a lot of time with
 7      those patients instead of with patients you're supposed to be
 8      taking care of.
 9                  THE COURT: When you say you don't think you could
10      sit as a fair juror on this case, is that because -- why is
11      that?
12                  THE JUROR: Couple of reasons. I see how the
13      pharmaceutical companies influence at lower levels. And the
14      opioid crisis that's going on as well, I see that firsthand.
15      And it makes me have very little sympathy for those this
16      charge of those corporations.
17                  THE COURT: Okay. I'm going to ask you to step out
18      for just a second.
19                  THE CLERK: Just have her wait back there.
20                  THE COURT: Does anybody want me to forge forward
21      with her?
22                  MR. YEAGER: No, Your Honor.
23                  MS. WILKINSON: No, Your Honor.
24                  MR. TYRRELL: No.
25                  MS. McDONOUGH: Juror Number 74.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 209 of 229
                                                                          209




 1                  THE COURT: Mr. Hannon?
 2                  THE JUROR: Good afternoon.
 3                  THE COURT: How are you?
 4                  THE JUROR: Good.
 5                  THE COURT: What are you reading?
 6                  THE JUROR: Robert Parker.
 7                  THE COURT: Just doing some followup on the
 8      questionnaires from the other day and the oral questions from
 9      this morning, did you have a chance to look at that witness
10      list?
11                  THE JUROR: Yes. The only name is 85. I work for
12      a small real estate company. The owner of the company is
13      Sean Horan. I don't know Bridget, but I don't know if it's
14      his cousin Joe's wife or not. I know they're in the Boston
15      area.
16                  MR. YEAGER: FBI analyst, Your Honor.
17                  THE COURT: Did you say his niece?
18                  THE JUROR: It was a cousin.
19                  THE COURT: Do you know what she does?
20                  THE JUROR: I think they are both in the mortgage
21      industry like the Newton area.
22                  THE COURT: I don't think it's the same person.
23                  THE JUROR: Okay.
24                  THE COURT: Just to follow up on some of the
25      answers that you gave this morning, prior jury service.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 210 of 229
                                                                          210




 1                  THE JUROR: Yes. Barnstable.
 2                  THE COURT: Civil or criminal?
 3                  THE JUROR: It was criminal.
 4                  THE COURT: How long ago?
 5                  THE JUROR: I was teaching, so it was back in the
 6      '90s.
 7                  THE COURT: Anything about that experience that you
 8      think would affect your ability to be a fair juror in this
 9      case?
10                  THE JUROR: No.
11                  THE COURT: You or any member of your family or
12      close friends been the subject of a criminal investigation or
13      arrested, charged or convicted for anything other than a
14      minor traffic violation?
15                  THE JUROR: I had a friend who was drunk driving
16      and killed somebody when we were 19 and 20. I had an
17      uncle -- I don't know all the details. I was young. It
18      involved some embezzlement with a bank. He never did any
19      jail time. I don't know if it was dismissed. Those are the
20      only two that I can think of that were close.
21                  THE COURT: And one was in the '90s. When was the
22      other?
23                  THE JUROR: My friend was in the '90s. My uncle
24      was when I was a teenager, say 35 some-odd years ago.
25                  THE COURT: Anything about those cases, your
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 211 of 229
                                                                          211




 1      family's interaction with the courts or law enforcement or
 2      lawyers that you think would affect your ability to be a fair
 3      juror in this case?
 4                  THE JUROR: No.
 5                  THE COURT: I'm guessing as a real estate agent
 6      that you work on commission.
 7                  THE JUROR: (Witness nods in the affirmative.) I
 8      do. But we are a property management company so I do have a
 9      base salary.
10                  THE COURT: We pay jurors, but because of the
11      government shutdown, which I'm sure you've been reading
12      about, we are going to pay our jurors but the pay is going to
13      be delayed. Can you manage that?
14                  THE JUROR: Honestly, it's going to be -- two or
15      three months is difficult. I understand. That's why I
16      checked no, based on what they're saying. It's difficult on
17      everyone, but --
18                  THE COURT: I'm sort of trying to sort out the
19      difference between inconvenience, would prefer not, and real
20      true hardship.
21                  THE JUROR: I'll probably have to use some credit
22      cards or ask for some help if I were sitting on this jury for
23      two or three months, as far as finances, for sure.
24                  THE COURT: We'll sit until 4:00 most days, 10:00
25      4:00, so you'd have some time before and after. The fifth
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 212 of 229
                                                                          212




 1      day we do generally half a day. Some weeks we'll only sit
 2      four days. Does that improve that situation for you?
 3                  THE JUROR: It's tough because of the property
 4      management aspect. I run the office. I can make calls, but
 5      most of what I do I have to be there. And the brief
 6      conversation I had with both employers, I don't know how
 7      that's going to financially work out. He's not going to pay
 8      me my full salary for sure. I got that.
 9                  THE COURT: Is he going to pay the difference
10      between what we pay you and what you make?
11                  THE JUROR: I didn't press him on that. I don't
12      believe so, based on our discussion.
13                  THE COURT: Did you retire from teaching?
14                  THE JUROR: No. I left. I joke that I retired. I
15      was only 30. I hit 30 and I had to make a decision. I still
16      got the gray hair either way. No, I couldn't do another -- I
17      coached. I couldn't do another 30 years, 40 years. Sorry.
18                  THE COURT: I have little kids. I'm truly in awe
19      of people that manage to teach for their whole career.
20                  THE JUROR: My wife is a second-grade teacher.
21      She's counting the years.
22                  THE COURT: You're going to have to flesh this out
23      for me a little bit. I normally -- work hardships are hard
24      for me to discharge people on, but in part that's because we
25      pay people. And with the pay going to be delayed, I have a
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 213 of 229
                                                                          213




 1      little more latitude than I otherwise would. If you're going
 2      to tell me that it's kind of an inconvenience, but you know
 3      jury duty is important, I'm going to keep you on. But if
 4      you're going to tell me it's a true hardship, then I will at
 5      least consider letting you go. I need to have a clear
 6      understanding from you where we are.
 7                  THE JUROR: The definition of true hardship, there
 8      are bills that are going to have to be paid somehow that we
 9      don't have the money for. So whether that's a credit card --
10      it's tax season, so my final taxes are due. I'll have to
11      find the money somewhere. The 50 dollars a day, 250 a week,
12      that doesn't pay half the mortgage.
13                  THE COURT: It goes up to 60 after the first two
14      weeks.
15                  THE JUROR: I'm in. I won't even go home tonight
16      to the Cape.
17                  I understand the severity and the commitment and
18      the civic duty. Am I going to be in some debt, owing to my
19      parents or some credit card? Yes, based on my quick
20      discussion. The other part-time job that I do, that's always
21      been if I don't work, I don't get paid. So there's nothing
22      there. And I didn't get into it in true detail with my boss,
23      but there are only three of us. One, she's a part-time
24      receptionist. It's going to be hard for him. The indication
25      I got was financially I'm not going to -- he's not going to
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 214 of 229
                                                                          214




 1      cover what the difference is.
 2                  THE COURT: Okay. Anybody have any followup
 3      questions for him?
 4                  MR. TYRRELL: No.
 5                  MS. WILKINSON: No.
 6                  THE COURT: You can go. Thanks very much.
 7                  MS. WILKINSON: He can go down.
 8                  THE COURT: Leave him as another maybe?
 9                  MS. WILKINSON: When he says he's going to go in
10      debt --
11                  MR. TYRRELL: His willingness to soldier on is
12      admirable, but he's going to run up his credit cards?
13                  MR. YEAGER: We'll agree.
14                  THE COURT: Fred, you're like a broken man over
15      there.
16                  MR. YEAGER: I'll tell you to me, driving here from
17      Brewster every day is the real issue.
18                  THE COURT: He would probably I get a hotel but
19      probably not now.
20                  MR. YEAGER: The jurors.
21                  THE COURT: 90 miles. They get a hotel.
22                  THE CLERK: 75.
23                  THE COURT: Yes. Ms. Jaynes?
24                  THE JUROR: Yes.
25                  THE COURT: How are you?
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 215 of 229
                                                                          215




 1                  THE JUROR: Good, thank you.
 2                  THE COURT: Thank you for waiting so patiently
 3      today.
 4                  THE JUROR: Of course.
 5                  THE COURT: It's getting long. I hope you brought
 6      a good book.
 7                  THE JUROR: No.
 8                  THE COURT: That should be on that jury form, bring
 9      good book. It's a tragic oversight.
10                  We're doing some followup to the questions from
11      this morning and then from last week. You, any member of
12      your family, or close friends been the subject of a criminal
13      investigation or arrested, charged, or convicted for any
14      crime other than a minor traffic violation. Can you tell us
15      about that?
16                  THE JUROR: I have a 22-year-old autistic son. He
17      just moved from one program to another program. The program
18      he's moved into is not appropriate for him so he's had some
19      acting out behaviors. He did act out towards one of the
20      staff and he was arrested.
21                  THE COURT: When was that?
22                  THE JUROR: That was in September.
23                  THE COURT: Is there anything -- we'll talk about
24      your son. I know you've got that in the questionnaire.
25      We'll get to that.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 216 of 229
                                                                          216




 1                  Separate from that, is there anything about your
 2      interaction with the courts or law enforcement or lawyers or
 3      anything about that experience that you think would affect
 4      your ability to be a fair juror in this case?
 5                  THE JUROR: It's hard to say. I think the judge
 6      should not have put him in jail, knowing that he's autistic
 7      and his behavior is -- I just wish they'd take him to the
 8      hospital instead.
 9                  THE COURT: Yes.
10                  THE JUROR: So now my 22-year-old son who is
11      autistic is thinking I'm a bad person, I'm a bad person,
12      whenever he makes a mistake. So would it affect my opinion
13      on a case, towards you, other people? I can't say that, no.
14      I think the judge basically doesn't understand autistic
15      children or young adults. And I thought it was very sad that
16      that happened.
17                  THE COURT: Is it fair to say that you had a bad
18      experience with one judge, one courtroom, one situation, but
19      you feel you can put that aside and look independently at
20      this case?
21                  THE JUROR: I would say yes.
22                  THE COURT: And then have you or family member or
23      anyone close to you been a party to a lawsuit?
24                  THE JUROR: I wasn't sure about that question. But
25      no, I have not.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 217 of 229
                                                                          217




 1                  THE COURT: Okay. What were you thinking when you
 2      answered?
 3                  THE JUROR: My son was in one school and the school
 4      system was asked to move him out of one program. And that
 5      program and the school system went back and forth as to
 6      whether or not he should stay or be moved out. And I went to
 7      the hearing, but I was not a party to it. It's just that I'm
 8      his guardian. I wasn't sure. You had asked a question
 9      whether I'm actually a party to that or no. But no, I just
10      had to show up.
11                  THE COURT: Was there anything about that
12      experience? It sounds like it was in a courtroom again?
13                  THE JUROR: Administrative law. No. It's fine.
14                  THE COURT: The last question you answered yes to
15      this morning was you, family member, or close friend ever
16      worked in the pharmaceutical or healthcare fields. And if
17      so, was there anything about that experience that would
18      affect your ability to be a fair juror?
19                  THE JUROR: I would say I work at the Board of
20      Registration in Medicine. So I consider that part of
21      healthcare. We license physicians at the board of medicine.
22      It's the state licensing board here in Massachusetts.
23      Basically what I do is I'm an investigator. So I look at all
24      the information, interview people. But I do not make
25      decisions. I just gather the information.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 218 of 229
                                                                          218




 1                  THE COURT: Is there anything about your job -- I
 2      know you put here on the written form that it involves
 3      complaints against physicians and acupuncturists.
 4                  THE JUROR: Correct.
 5                  THE COURT: Is there anything about your job that
 6      you think would affect your ability to be a fair juror in
 7      this case?
 8                  THE JUROR: No. Because I don't think all doctors
 9      are guilty or -- they're just like anybody else. And I have
10      lots of cases where there's just no reason for it to be a
11      case, in my eyes.
12                  THE COURT: Okay. I think what's left on here is
13      your son. I see you need to be available for meetings, phone
14      calls, and interviews. Tell me what that is going to entail
15      in the next couple of months.
16                  THE JUROR: I don't know. I've been trying to get
17      him into a new program since September. Gone back and forth
18      with the Department of Developmental Services. And basically
19      I'm at the point now where I actually had to hire an attorney
20      to help me get him services because he really needs to be in
21      a different group home or an evaluation type of situation.
22      So it's basically just waiting for an opening at another
23      program. That's why I'm saying I don't know. I live by my
24      phone. But I think most people nowadays do live by their
25      phone.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 219 of 229
                                                                          219




 1                  THE COURT: Yes. If you're selected to be a juror
 2      in this case, we sit generally 10:00 to 4:00. You can have
 3      your phone up here. You can be on your phone until 10:00.
 4      We take a lunch break at 12:00. You can have your phone
 5      then. We take another lunch break midafternoon. You'd have
 6      access to your phone. We're done at 4:00. That's the
 7      schedule I generally want to stick to four days a week. The
 8      fifth day, we'd sit a shorter day and you'd have the
 9      afternoon free, so you'd be done by 1:00. There may be
10      occasional days where we don't sit at all. Is that
11      manageable?
12                  THE JUROR: Yes.
13                  THE COURT: Any followup questions?
14                  MR. KENDALL: You work with The Board of
15      Registration in Medicine. Does that ever involve physician
16      contacts with pharmaceutical or other type of healthcare
17      companies? And if so, could you just tell us about that.
18                  THE JUROR: Are you saying do I contact
19      pharmaceutical companies?
20                  MR. KENDALL: When you're doing investigations for
21      the board, are the issues ever related to contacts between
22      physicians and pharma companies?
23                  THE JUROR: I would say not really. I don't
24      contact pharmaceutical companies. There may be complaints
25      about doctors who are using too much medication, but I don't
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 220 of 229
                                                                          220




 1      contact the pharmaceutical companies. What I do is I look at
 2      another database to see what the prescribing history is.
 3                  THE COURT: Anybody else? Thanks. You're free to
 4      go.
 5                  THE JUROR: Thank you.
 6                  THE COURT: She's fine, right?
 7                  MR. HORSTMANN: I don't think she's fine. I think
 8      we should challenge her for cause. She's well within a
 9      number facts in this case as an investigator. She's a cop
10      who investigates doctors.
11                  THE COURT: She was very clear that some are
12      behavioral guilt and some are not. I'm not going to get rid
13      of her for cause. I thought you would have liked her.
14                  MR. HORSTMANN: No.
15                  THE COURT: 76.
16                  MS. McDONOUGH: Juror 76.
17                  THE COURT: Mr. Simas.
18                  THE JUROR: Simas.
19                  THE COURT: How are you?
20                  THE JUROR: Good. How are you.
21                  THE COURT: I'm good, thanks. We're just doing
22      some followup on the oral questions from this morning and the
23      written questionnaire from the other day.
24                  THE JUROR: Sure.
25                  THE COURT: You work for Blue Harvest Fisheries.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 221 of 229
                                                                          221




 1                  THE JUROR: Correct.
 2                  THE COURT: Sales rep.
 3                  THE JUROR: Yes.
 4                  THE COURT: Have you talked to them about whether
 5      or not they would pay you if you're selected for this jury?
 6                  THE JUROR: I went over it briefly, but I think
 7      their policy is only three days. They pay for the first
 8      three days, and technically today is the second.
 9                  THE COURT: What's your view on that? Are you
10      going to be able to -- I can call -- how big a company are
11      they?
12                  THE JUROR: They're fairly small. They were bought
13      by a private equity company. They are like five companies
14      together. Really not that big.
15                  THE COURT: Private equity companies generally --
16      businesses generally pay their employees for jury duty.
17                  THE JUROR: Okay.
18                  THE COURT: But some don't. Did you talk to them
19      about it?
20                  THE JUROR: Our HR department is just one woman. I
21      went to her office and just said that I had to come back
22      today and I asked what the policy was. And she said company
23      policy is they pay for the first three days of jury duty.
24      And like I said, today is the second.
25                  THE COURT: Then did you say what if my jury
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 222 of 229
                                                                          222




 1      service is longer than three days?
 2                  THE JUROR: No. I told her the expectation we were
 3      given was going to be multiple weeks, and she didn't really
 4      give me much back. I'm not too sure, to be 100 percent
 5      honest with you.
 6                  THE COURT: We do pay people for jury duty, but
 7      because the government is shut down, it's $50 a day for the
 8      first two weeks and $60 a day after that. We pay your
 9      parking, pay any expenses.
10                  THE JUROR: Yeah.
11                  THE COURT: Even that money is going to be delayed
12      because of the shutdown.
13                  THE JUROR: The payment, that's not he a big deal.
14      I'm not worried about that.
15                  THE COURT: Anybody have anything else for him?
16                  MR. YEAGER: No.
17                  THE COURT: Okay. You're all set. Thank you. Did
18      you take a look at that witness list?
19                  THE JUROR: Yes.
20                  THE COURT: Did you know anyone on there.
21                  THE JUROR: No.
22                  THE COURT: Great. Thanks. You're good to go.
23                  THE JUROR: Awesome. Thank you.
24                  THE COURT: He's good, right?
25                  MR. YEAGER: Yes.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 223 of 229
                                                                          223




 1                  MS. WILKINSON: Yes.
 2                  THE CLERK: 78, last one.
 3                  THE COURT: I'm not sure I have of the strength to
 4      do this last one.
 5                  MS. McDONOUGH: Juror 78.
 6                  THE COURT: Mr. Carretta?
 7                  THE JUROR: Yes, I am.
 8                  THE COURT: How are you?
 9                  THE JUROR: Good. Thank you.
10                  THE COURT: Thank you for your patience today.
11                  THE JUROR: Absolutely.
12                  THE COURT: I notice that you work at Brigham and
13      Women's.
14                  THE JUROR: Yes.
15                  THE COURT: Social worker.
16                  THE JUROR: Yes.
17                  THE COURT: You note on your questionnaire that you
18      have a lot of experience with patients or family members who
19      have used opioids, and you have seen some of the negative
20      impacts on them and their families.
21                  THE JUROR: Correct.
22                  THE COURT: So this case is not really a referendum
23      on whether you like or dislike opioids. The government has
24      brought certain charges, and now they have to prove those
25      charges beyond a reasonable doubt. And it's the jury who
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 224 of 229
                                                                          224




 1      will make the determination about whether or not the
 2      government has proved its charges.
 3                  Do you think you could listen to this case and be a
 4      fair and impartial juror or your view on opioids is so strong
 5      that you could not be a fair juror?
 6                  THE JUROR: It would be very hard for me, Your
 7      Honor, to really. I doubt myself in that respect.
 8                  THE COURT: Tell me more about that.
 9                  THE JUROR: Well, I've been a clinical social
10      worker for 28 years. My position at the Brigham is a new
11      one. I'm actually going to be a year there in March.
12                  But prior to that I used to work for the Cambridge
13      Health Alliance. My position there was more involved with a
14      wide range of clinical issues. Among those, the substance
15      abuse program. So I worked extensively there.
16                  Also I worked for the Center For Homicide
17      Bereavement at the Cambridge Hospital. So I've been exposed
18      to at least the clinical point of view, the human point of
19      view, the impact of the opioids in the life of my patients,
20      the ones who survive, but also their loved ones, parents,
21      spouses.
22                  I think it would be a little challenging for me to
23      be totally impartial one way or another.
24                  THE COURT: Okay. Why don't you step outside for
25      just a second.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 225 of 229
                                                                          225




 1                  THE JUROR: Yes.
 2                  THE COURT: Anyone want me to keep at it with him?
 3                  MS. MINER: No.
 4                  MR. YEAGER: No.
 5                  THE COURT: Call it a day.
 6                  THE CLERK: That was our last one, Jim.
 7                  THE COURT: Where's my atta girl?
 8                  MR. McALEAR: Way to go, Judge.
 9                  THE COURT: Let's start at 9:30 tomorrow. Voir
10      dire will be in order. We should be able to start at 9:30.
11      We'll meet in here and go over there together. All right?
12                  MS. WILKINSON: Yes, ma'am.
13                  MR. KENDALL: How many do we have?
14                  MS. WILKINSON: 19 yeses and four maybes.
15                  THE COURT: That's not right. I had 22 altogether.
16                  MS. WILKINSON: It's 23.
17                  THE CLERK: I have 23, but then there's all the
18      maybe's, too.
19                  MR. KENDALL: What's the precise target we're
20      looking for, Your Honor?
21                  THE COURT: We need 40. If we're going to get rid
22      of the maybes, we need 44. If we are going to give ourselves
23      a cushion because we're going day to day, we should probably
24      do 50.
25                  MS. WILKINSON: I think we need 50.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 226 of 229
                                                                          226




 1                  MR. KENDALL: If we run a full day tomorrow, most
 2      likely we'll go the next day as well.
 3                  THE COURT: Yes. Who's opening?
 4                  MR. WYSHAK: Dave.
 5                  MR. YEAGER: Mr. Lazarus.
 6                  THE COURT: Is everyone going to open?
 7                  MS. WILKINSON: Yes.
 8                  MS. MINER: Yes.
 9                  THE COURT: How long is the government opening?
10                  MR. YEAGER: An hour.
11                  THE COURT: What are you guys thinking for your
12      openings?
13                  MS. WILKINSON: I think we were thinking we would
14      be 45 to 55 minutes, and these guys 20 to 30.
15                  MR. TYRRELL: 20 to 30 for each of the other four.
16                  THE COURT: You're thinking an hour and the other
17      four it would be two hours total.
18                  MS. WILKINSON: I'm going to aim for 45 minutes.
19                  MR. TYRRELL: Yeah. Two hours total for the four.
20                  THE COURT: That gets us to four hours of openings.
21      Unless you feel otherwise, we won't plan on a witness the day
22      of openings. I think it's easier not to have someone
23      standing around all day. We'll open and then call it a day.
24                  I will try and send around the preliminary charge
25      tomorrow. I know you have some comments on theirs. I see
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 227 of 229
                                                                          227




 1      why you have some comments on theirs, but I'll try and
 2      circulate something and then you guys can have at it. That's
 3      a long charge. That's probably at least half an hour.
 4                  MS. WILKINSON: I think it's too long. We could
 5      actually try again.
 6                  THE COURT: You guys have enough to do. Why don't
 7      I take the next shot at it.
 8                  MS. WILKINSON: That would be great.
 9                  THE COURT: You want me to give the preliminary
10      charge before openings, I take it.
11                  MS. WILKINSON: Yes.
12                  MS. MINER: Yes.
13                  MR. YEAGER: Yes.
14                  THE COURT: It still seems like we should be able
15      to get that all done in a day.
16                  THE CLERK: He said they'll be ready at 9:15.
17                  MR. McALEAR: We'll have them ready at 9:15.
18                  MS. WILKINSON: Let's start then.
19                  THE COURT: The only issue is my husband's flight
20      is cancelled. I will shoot for 9:15. I may be a couple
21      minutes late. I got here today by 9:00. I got here at 8:50.
22      It's hard when my husband is traveling. We'll start as close
23      to 9:15 as possible.
24                  MR. STOJILKOVIC: Your Honor, would it help for us
25      to bring the 50 or so copies of the witness list.
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 228 of 229
                                                                          228




 1                  THE COURT: I thought you were going to say would
 2      it help if you would drop my kids off. Yeah. If you could
 3      bring the copies of the witness lists, that would be great.
 4                  MR. KENDALL: Do you know which numbers are being
 5      brought in tomorrow from 79 to --
 6                  MS. WILKINSON: We know.
 7                  THE COURT: I dismissed one other.
 8                  MS. WILKINSON: And you told us. Yes.
 9                  THE COURT: It's the next 50 minus the ones you
10      haven't agreed to:
11                  Jim, do you know what number that gets us up to for
12      tomorrow?
13                  MR. McALEAR: I don't.
14                  MR. STOJILKOVIC: I believe it's number 230.
15                  THE COURT: If we get 20 out of every 50, we should
16      be fine and not bring in another pool.
17                  All right. Anything else we can do today?
18                  MS. MINER: No, thank you.
19                  THE COURT: All right. See everyone tomorrow.
20                  (Court recessed at 3:50 p.m.)
21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 881 Filed 07/24/19 Page 229 of 229
                                                                          229




 1                              - - - - - - - - - - - -
 2                                   CERTIFICATION
 3

 4                  I certify that the foregoing is a correct
 5      transcript of the record of proceedings in the above-entitled
 6      matter to the best of my skill and ability.
 7

 8

 9

10      /s/ Joan M. Daly                          January 22, 2019
11      /s/ Kelly Mortellite
12

13      ______________________                    ____________________
14      Joan M. Daly, RMR, CRR                    Date
        Official Court Reporter
15

16

17

18

19

20

21

22

23

24

25
